

Exhibit 10.1
 
AVIS BUDGET RENTAL CAR FUNDING (AESOP) LLC,
as Issuer
 
 
and
 
 
THE BANK OF NEW YORK TRUST COMPANY, N.A.,
as Trustee and Series 2007-2 Agent
 
 
 
 
 
 
_____________________
 
 
SERIES 2007-2 SUPPLEMENT
dated as of June 6, 2007
 
to
 
SECOND AMENDED AND RESTATED BASE INDENTURE
dated as of June 3, 2004
 
_____________________





--------------------------------------------------------------------------------


 
 
Table of Contents



   
Page
         
ARTICLE I
DEFINITIONS
1
 
ARTICLE II
SERIES 2007-2 ALLOCATIONS
24
 
Section 2.1
Establishment of Series 2007-2 Collection Account, Series 2007-2 Excess
Collection Account and Series 2007-2 Accrued Interest Account
24
 
Section 2.2
Allocations with Respect to the Series 2007-2 Notes
24
 
Section 2.3
Payments to Noteholders and Each Series 2007-2 Interest Rate Swap Counterparty
28
 
Section 2.4
Payment of Note Interest
32
 
Section 2.5
Payment of Note Principal
32
 
Section 2.6
Administrator’s Failure to Instruct the Trustee to Make a Deposit or Payment
36
 
Section 2.7
Series-2007-2 Reserve Account
36
 
Section 2.8
Series 2007-2 Letters of Credit and Series 2007-2 Cash Collateral Account
38
 
Section 2.9
Series 2007-2 Distribution Account
43
 
Section 2.10
Series 2007-2 Interest Rate Swaps
45
 
Section 2.11
Series 2007-2 Accounts Permitted Investments
46
 
Section 2.12
Series 2007-2 Demand Notes Constitute Additional Collateral for Series 2007-2
Notes
46
 
ARTICLE III
AMORTIZATION EVENTS
47
 
ARTICLE IV
RIGHT TO WAIVE PURCHASE RESTRICTIONS
48
 
ARTICLE V
FORM OF SERIES 2007-2 NOTES
50
 
Section 5.1
Restricted Global Series 2007-2 Notes
50
 
Section 5.2
Temporary Global Series 2007-2 Notes; Permanent Global Series 2007-2 Notes
50
 
ARTICLE VI
GENERAL
50
 
Section 6.1
Optional Repurchase
50
 
Section 6.2
Information
51
 
Section 6.3
Exhibits
51
 
Section 6.4
Ratification of Base Indenture
51
 
Section 6.5
Counterparts
51
 
Section 6.6
Governing Law
51
 
Section 6.7
Amendments
51
 
Section 6.8
Discharge of Indenture
52
 
Section 6.9
Notice to Surety Provider, Rating Agencies and each Series 2007-2 Interest Rate
Swap Counterparty
52
 
Section 6.10
Certain Rights of Surety Provider
52
 
Section 6.11
Surety Provider Deemed Noteholder and Secured Party
52
 
Section 6.12
Capitalization of ABRCF
53
 



 

 
(i)

--------------------------------------------------------------------------------


 
Table of Contents
(continued)



   
Page
 

       
Section 6.13
[RESERVED]
53
 
Section 6.14
Third Party Beneficiary
53
 
Section 6.15
Prior Notice by Trustee to Surety Provider
53
 
Section 6.16
Effect of Payments by the Surety Provider
53
 
Section 6.17
Series 2007-2 Demand Notes
53
 
Section 6.18
Subrogation
54
 
Section 6.19
Termination of Supplement
54
 
Section 6.20
Condition to Termination of ABRCF’s Obligations
54
 
Section 6.21
Confidential Information.
54
 

 
 

 
(ii)

--------------------------------------------------------------------------------



SERIES 2007-2 SUPPLEMENT, dated as of June 6, 2007 (this “Supplement”), among
AVIS BUDGET RENTAL CAR FUNDING (AESOP) LLC, a special purpose limited liability
company established under the laws of Delaware (“ABRCF”), The Bank of New York
Trust Company, N.A., a limited purpose national banking association with trust
powers, as trustee (in such capacity, and together with its successors in trust
thereunder as provided in the Base Indenture referred to below, the “Trustee”),
and The Bank of New York Trust Company, N.A., as agent (in such capacity, the
“Series 2007-2 Agent”) for the benefit of the Series 2007-2 Noteholders, each
Series 2007-2 Interest Rate Swap Counterparty and the Surety Provider, to the
Second Amended and Restated Base Indenture, dated as of June 3, 2004, between
ABRCF and the Trustee (as amended, modified or supplemented from time to time,
exclusive of Supplements creating a new Series of Notes, the “Base Indenture”).
 
 
PRELIMINARY STATEMENT
 
WHEREAS, Sections 2.2 and 12.1 of the Base Indenture provide, among other
things, that ABRCF and the Trustee may at any time and from time to time enter
into a supplement to the Base Indenture for the purpose of authorizing the
issuance of one or more Series of Notes;
 
 
NOW, THEREFORE, the parties hereto agree as follows:
 
 
DESIGNATION
 
There is hereby created a Series of Notes to be issued pursuant to the Base
Indenture and this Supplement, and such Series of Notes shall be designated
generally as the Series 2007-2 Floating Rate Rental Car Asset Backed Notes.
 
The proceeds from the sale of the Series 2007-2 Notes shall be deposited in the
Collection Account and shall be paid to ABRCF and used to make Loans under the
Loan Agreements to the extent that the Borrowers have requested Loans thereunder
and Eligible Vehicles are available for acquisition or refinancing thereunder on
the date hereof. Any such portion of proceeds not so used to make Loans shall be
deemed to be Principal Collections.
 
The Series 2007-2 Notes are a non-Segregated Series of Notes (as more fully
described in the Base Indenture). Accordingly, all references in this Supplement
to “all” Series of Notes (and all references in this Supplement to terms defined
in the Base Indenture that contain references to “all” Series of Notes) shall
refer to all Series of Notes other than Segregated Series of Notes.
 
 
ARTICLE I
 
DEFINITIONS
 
(a) All capitalized terms not otherwise defined herein are defined in the
Definitions List attached to the Base Indenture as Schedule I thereto. All
Article, Section, Subsection or Exhibit references herein shall refer to
Articles, Sections, Subsections or Exhibits of this Supplement, except as
otherwise provided herein. Unless otherwise stated herein, as the
 
-1-

--------------------------------------------------------------------------------


context otherwise requires or if such term is otherwise defined in the Base
Indenture, each capitalized term used or defined herein shall relate only to the
Series 2007-2 Notes and not to any other Series of Notes issued by ABRCF. In the
event that a term used herein shall be defined both herein and in the Base
Indenture, the definition of such term herein shall govern.
 
(b) The following words and phrases shall have the following meanings with
respect to the Series 2007-2 Notes and the definitions of such terms are
applicable to the singular as well as the plural form of such terms and to the
masculine as well as the feminine and neuter genders of such terms:
 
“ABCR” means Avis Budget Car Rental, LLC.
 
“Adjusted Net Book Value” means, as of any date of determination, with respect
to each Adjusted Program Vehicle as of such date, the product of 0.965 and the
Net Book Value of such Adjusted Program Vehicle as of such date.
 
“Authorized Newspaper” means the Luxemburger Wort or other daily newspaper of
general circulation in Luxembourg (or if publication is not practical in
Luxembourg, in Europe).
 
“Business Day” means any day other than (a) a Saturday or a Sunday or (b) a day
on which the Surety Provider or banking institutions in New York City or in the
city in which the corporate trust office of the Trustee is located are
authorized or obligated by law or executive order to close.
 
“Certificate of Lease Deficit Demand” means a certificate substantially in the
form of Annex A to the Series 2007-2 Letters of Credit.
 
“Certificate of Termination Date Demand” means a certificate substantially in
the form of Annex D to the Series 2007-2 Letters of Credit.
 
“Certificate of Termination Demand” means a certificate substantially in the
form of Annex C to the Series 2007-2 Letters of Credit.
 
“Certificate of Unpaid Demand Note Demand” means a certificate substantially in
the form of Annex B to the Series 2007-2 Letters of Credit.
 
“Clearstream” is defined in Section 5.2.
 
“Confirmation Condition” means, with respect to any Bankrupt Manufacturer which
is a debtor in Chapter 11 Proceedings, a condition that shall be satisfied upon
the bankruptcy court having competent jurisdiction over such Chapter 11
Proceedings issuing an order that remains in effect approving (i) the assumption
of such Bankrupt Manufacturer’s Manufacturer Program (and the related Assignment
Agreements) by such Bankrupt Manufacturer or the trustee in bankruptcy of such
Bankrupt Manufacturer under Section 365 of the Bankruptcy Code and at the time
of such assumption, the payment of all amounts due and payable by such Bankrupt
Manufacturer under such Manufacturer Program and the curing of all other
defaults by the Bankrupt Manufacturer thereunder or (ii) the execution, delivery
and
 
-2-

--------------------------------------------------------------------------------


performance by such Bankrupt Manufacturer of a new post-petition Manufacturer
Program (and the related assignment agreements) on the same terms and covering
the same Vehicles as such Bankrupt Manufacturer’s Manufacturer Program (and the
related Assignment Agreements) in effect on the date such Bankrupt Manufacturer
became subject to such Chapter 11 Proceedings and, at the time of the execution
and delivery of such new post-petition Manufacturer Program, the payment of all
amounts due and payable by such Bankrupt Manufacturer under such Manufacturer
Program and the curing of all other defaults by the Bankrupt Manufacturer
thereunder; provided that notwithstanding the foregoing, the Confirmation
Condition shall be deemed satisfied until the 90th calendar day following the
initial filing in respect of such Chapter 11 Proceedings.
 
“Consent” is defined in Article IV.
 
“Consent Period Expiration Date” is defined in Article IV.
 
“Demand Note Issuer” means each issuer of a Series 2007-2 Demand Note.
 
“Designated Amounts” is defined in Article IV.
 
“Disbursement” means any Lease Deficit Disbursement, any Unpaid Demand Note
Disbursement, any Termination Date Disbursement or any Termination Disbursement
under a Series 2007-2 Letter of Credit, or any combination thereof, as the
context may require.
 
“Euroclear” is defined in Section 5.2.
 
“Excess Collections” is defined in Section 2.3(f)(i).
 
“Excluded Receivable Amount” means, as of any date of determination, the greater
of the Moody’s Excluded Receivable Amount and the Standard & Poor’s Excluded
Receivable Amount as of such date.
 
“Finance Guide” means the Black Book Official Finance/Lease Guide.
 
“Fixed Rate Payment” means, for any Distribution Date, the amount, if any,
payable by ABRCF as the “Fixed Amount” under any Series 2007-2 Interest Rate
Swap after the netting of payments due to ABRCF as the “Floating Amount” from
the Series 2007-2 Interest Rate Swap Counterparty under such Series 2007-2
Interest Rate Swap on such Distribution Date.
 
“Inclusion Date” means, with respect to any Vehicle, the date that is three
months after the earlier of (i) the date such Vehicle became a Redesignated
Vehicle and (ii) if the Manufacturer of such Vehicle is a Bankrupt Manufacturer,
the date upon which the Event of Bankruptcy which caused such Manufacturer to
become a Bankrupt Manufacturer first occurred.
 
“Insurance Agreement” means the Insurance Agreement, dated as of June 6, 2007,
among the Surety Provider, the Trustee and ABRCF, which shall constitute an
“Enhancement Agreement” with respect to the Series 2007-2 Notes for all purposes
under the Indenture.
 
-3-

--------------------------------------------------------------------------------


“Insured Principal Deficit Amount” means, with respect to any Distribution Date,
the excess, if any, of (a) the Series 2007-2 Outstanding Principal Amount on
such Distribution Date (after giving effect to the distribution of the Monthly
Total Principal Allocation for the Related Month) over (b) the sum of the Series
2007-2 Available Reserve Account Amount on such Distribution Date, the Series
2007-2 Letter of Credit Amount on such Distribution Date and the Series 2007-2
AESOP I Operating Lease Loan Agreement Borrowing Base on such Distribution Date.
 
“Lease Deficit Disbursement” means an amount drawn under a Series 2007-2 Letter
of Credit pursuant to a Certificate of Lease Deficit Demand.
 
“LIBOR” means, with respect to each Series 2007-2 Interest Period, a rate per
annum to be determined by the Trustee as follows:
 
(i) On each LIBOR Determination Date, the Trustee will determine the London
interbank offered rate for U.S. dollar deposits for one month that appears on
the Reuters Screen LIBOR01 Page as it relates to U.S. dollars as of 11:00 a.m.,
London time, on such LIBOR Determination Date;
 
(ii) If, on any LIBOR Determination Date, such rate does not appear on the
Reuters Screen LIBOR01 Page, the Trustee will request that the principal London
offices of each of four major banks in the London interbank market selected by
the Trustee provide the Trustee with offered quotations for deposits in U.S.
dollars for a period of one month, commencing on the first day of such Series
2007-2 Interest Period, to prime banks in the London interbank market at
approximately 11:00 a.m., London time, on such LIBOR Determination Date and in a
principal amount equal to an amount of not less than $250,000 that is
representative of a single transaction in such market at such time. If at least
two such quotations are provided, “LIBOR” for such Series 2007-2 Interest Period
will be the arithmetic mean of such quotations; or
 
(iii) If fewer than two such quotations are provided pursuant to clause (ii),
“LIBOR” for such Series 2007-2 Interest Period will be the arithmetic mean of
rates quoted by three major banks in the City of New York selected by the
Trustee at approximately 11:00 a.m., New York City time, on such LIBOR
Determination Date for loans in U.S. dollars to leading European banks, for a
period of one month, commencing on the first day of such Series 2007-2 Interest
Period, and in a principal amount equal to an amount of not less than $250,000
that is representative of a single transaction in such market at such time;
provided, however, that if the banks selected as aforesaid by such Trustee are
not quoting rates as mentioned in this sentence, “LIBOR” for such Series 2007-2
Interest Period will be the same as “LIBOR” for the immediately preceding Series
2007-2 Interest Period.
 
“LIBOR Determination Date” means, with respect to any Series 2007-2 Interest
Period, the second London Banking Day preceding the first day of such Series
2007-2 Interest Period.
 
-4-

--------------------------------------------------------------------------------


“London Banking Day” means any business day on which dealings in deposits in
United States dollars are transacted in the London interbank market.
 
“Market Value Average” means, as of any day, the percentage equivalent of a
fraction, the numerator of which is the average of the Selected Fleet Market
Value as of the preceding Determination Date and the two Determination Dates
precedent thereto and the denominator of which is the sum of (a) the average of
the aggregate Net Book Value of all Non-Program Vehicles (excluding (i) any
Unaccepted Program Vehicles, (ii) any Excluded Redesignated Vehicles and (iii)
any other Non-Program Vehicles that are subject to a Manufacturer Program with
an Eligible Non-Program Manufacturer with respect to which no Manufacturer Event
of Default has occurred and is continuing) and (b) the average of the aggregate
Adjusted Net Book Value of all Adjusted Program Vehicles, in the case of each of
clause (a) and (b) leased under the AESOP I Operating Lease and the Finance
Lease as of the preceding Determination Date and the two Determination Dates
precedent thereto.
 
“Monthly Total Principal Allocation” means for any Related Month the sum of all
Series 2007-2 Principal Allocations with respect to such Related Month.
 
“Moody’s Excluded Manufacturer Receivable Specified Percentage” means, as of any
date of determination, with respect to each Moody’s Non-Investment Grade
Manufacturer as of such date, the percentage (not to exceed 100%) most recently
specified in writing by Moody’s to ABRCF and the Trustee and consented to by the
Surety Provider with respect to such Moody’s Non-Investment Grade Manufacturer;
provided, however, that as of the Series 2007-2 Closing Date the Moody’s
Excluded Manufacturer Receivable Specified Percentage for each Moody’s
Non-Investment Grade Manufacturer shall be 100%; provided further that the
initial Moody’s Excluded Manufacturer Receivable Specified Percentage with
respect to any Manufacturer that becomes a Moody’s Non-Investment Grade
Manufacturer after the Series 2007-2 Closing Date shall be 100%.
 
“Moody’s Excluded Receivable Amount” means, as of any date of determination, the
sum of the following amounts with respect to each Moody’s Non-Investment Grade
Manufacturer as of such date: the product of (i) to the extent such amounts are
included in the calculation of AESOP I Operating Lease Loan Agreement Borrowing
Base as of such date, all amounts receivable, as of such date, by AESOP Leasing
or the Intermediary from such Moody’s Non-Investment Grade Manufacturer and (ii)
the Moody’s Excluded Manufacturer Receivable Specified Percentage for such
Moody’s Non-Investment Grade Manufacturer as of such date.
 
“Moody’s Non-Investment Grade Manufacturer” means, as of any date of
determination, any Manufacturer that (i) is not a Bankrupt Manufacturer and (ii)
does not have a long-term senior unsecured debt rating of at least “Baa3” from
Moody’s; provided that any Manufacturer whose long-term senior unsecured debt
rating is downgraded from at least “Baa3” to below “Baa3” by Moody’s after the
Series 2007-2 Closing Date shall not be deemed a Moody’s Non-Investment Grade
Manufacturer until the thirtieth (30th) calendar day following such downgrade.
 
“Past Due Rent Payment” is defined in Section 2.2(g).
 
-5-

--------------------------------------------------------------------------------


“Permanent Global Series 2007-2 Note” is defined in Section 5.2.
 
“Pre-Preference Period Demand Note Payments” means, as of any date of
determination, the aggregate amount of all proceeds of demands made on the
Series 2007-2 Demand Notes included in the Series 2007-2 Demand Note Payment
Amount as of the Series 2007-2 Letter of Credit Termination Date that were paid
by the Demand Note Issuers more than one year before such date of determination;
provided, however, that if an Event of Bankruptcy (or the occurrence of an event
described in clause (a) of the definition thereof, without the lapse of a period
of sixty (60) consecutive days) with respect to a Demand Note Issuer occurs
during such one-year period, (x) the Pre-Preference Period Demand Note Payments
as of any date during the period from and including the date of the occurrence
of such Event of Bankruptcy to and including the conclusion or dismissal of the
proceedings giving rise to such Event of Bankruptcy without continuing
jurisdiction by the court in such proceedings shall equal the Pre-Preference
Period Demand Note Payments as of the date of such occurrence for all Demand
Note Issuers and (y) the Pre-Preference Period Demand Note Payments as of any
date after the conclusion or dismissal of such proceedings shall equal the
Series 2007-2 Demand Note Payment Amount as of the date of the conclusion or
dismissal of such proceedings.
 
“Principal Deficit Amount” means, as of any date of determination, the excess,
if any, of (i) the Series 2007-2 Invested Amount on such date (after giving
effect to the distribution of the Monthly Total Principal Allocation for the
Related Month if such date is a Distribution Date) over (ii) the Series 2007-2
AESOP I Operating Lease Loan Agreement Borrowing Base on such date; provided,
however the Principal Deficit Amount on any date occurring during the period
commencing on and including the date of the filing by any of the Lessees of a
petition for relief under Chapter 11 of the Bankruptcy Code to but excluding the
date on which each of the Lessees shall have resumed making all payments of the
portion of Monthly Base Rent relating to Loan Interest required to be made under
the AESOP I Operating Lease, shall mean the excess, if any, of (x) the Series
2007-2 Invested Amount on such date (after giving effect to the distribution of
Monthly Total Principal Allocation for the Related Month if such date is a
Distribution Date) over (y) the sum of (1) the Series 2007-2 AESOP I Operating
Lease Loan Agreement Borrowing Base on such date and (2) the lesser of (a) the
Series 2007-2 Liquidity Amount on such date and (b) the Series 2007-2 Required
Liquidity Amount on such date.
 
“Pro Rata Share” means, with respect to any Series 2007-2 Letter of Credit
Provider as of any date, the fraction (expressed as a percentage) obtained by
dividing (A) the available amount under such Series 2007-2 Letter of Credit
Provider’s Series 2007-2 Letter of Credit as of such date by (B) an amount equal
to the aggregate available amount under all Series 2007-2 Letters of Credit as
of such date; provided, that only for purposes of calculating the Pro Rata Share
with respect to any Series 2007-2 Letter of Credit Provider as of any date, if
such Series 2007-2 Letter of Credit Provider has not complied with its
obligation to pay the Trustee the amount of any draw under its Series 2007-2
Letter of Credit made prior to such date, the available amount under such Series
2007-2 Letter of Credit Provider’s Series 2007-2 Letter of Credit as of such
date shall be treated as reduced (for calculation purposes only) by the amount
of such unpaid demand and shall not be reinstated for purposes of such
calculation unless and until the date as of which such Series 2007-2 Letter of
Credit Provider has paid such amount to the Trustee and been reimbursed by the
Lessee or the applicable Demand Note Issuer, as the case may be, for such amount
(provided that the foregoing calculation shall not in any manner reduce
 
-6-

--------------------------------------------------------------------------------


the undersigned’s actual liability in respect of any failure to pay any demand
under its Series 2007-2 Letter of Credit).
 
“Qualified Interest Rate Swap Counterparty” means a counterparty (A) who is
acceptable to the Surety Provider (in the exercise of its reasonable judgment)
and (B) who is a bank or other financial institution, which is acceptable to
each Rating Agency or which has, or which has all of its obligations under its
Series 2007-2 Interest Rate Swap guaranteed by a Person that has, (i) a
short-term senior, unsecured debt, deposit, claims paying or credit (as the case
may be) rating of at least “A-1”, or if such bank, financial institution or
Person does not have a short-term senior, unsecured debt rating, then a
long-term senior, unsecured debt, deposit, claims paying or credit (as the case
may be) rating of at least “A+”, in each case, from Standard & Poor’s and (ii) a
short-term senior, unsecured debt, deposit, claims paying or credit (as the case
may be) rating of “P-1”, or if such bank, financial institution or Person does
not have a short-term senior, unsecured debt rating, then a long-term senior,
unsecured debt, deposit, claims paying or credit (as the case may be) rating of
at least “A1”, in each case, from Moody’s.
 
“Requisite Noteholders” means Series 2007-2 Noteholders holding more than 50% of
the Series 2007-2 Invested Amount.
 
“Restricted Global Series 2007-2 Note” is defined in Section 5.1.
 
“Reuters Screen LIBOR01 Page” means the display page currently designated as the
Reuters Screen LIBOR01 Page (or such other page as may replace such page on such
service for the purpose of displaying comparable rates) as reported by Bloomberg
Financial Market Commodities News.
 
“Selected Fleet Market Value” means, with respect to all Adjusted Program
Vehicles and all Non-Program Vehicles (excluding (i) any Unaccepted Program
Vehicles, (ii) any Excluded Redesignated Vehicles and (iii) any other
Non-Program Vehicles that are subject to a Manufacturer Program with an Eligible
Non-Program Manufacturer with respect to which no Manufacturer Event of Default
has occurred and is continuing) as of any date of determination, the sum of the
respective Market Values of each such Adjusted Program Vehicle and each such
Non-Program Vehicle, in each case subject to the AESOP I Operating Lease or the
Finance Lease as of such date. For purposes of computing the Selected Fleet
Market Value, the “Market Value” of an Adjusted Program Vehicle or a Non-Program
Vehicle means the market value of such Vehicle as specified in the most recently
published NADA Guide for the model class and model year of such Vehicle based on
the average equipment and the average mileage of each Vehicle of such model
class and model year then leased under the AESOP I Operating Lease and the
Finance Lease; provided, that if the NADA Guide is not being published or the
NADA Guide is being published but such Vehicle is not included therein, the
Market Value of such Vehicle shall be based on the market value specified in the
most recently published Finance Guide for the model class and model year of such
Vehicle based on the average equipment and the average mileage of each Vehicle
of such model class and model year then leased under the AESOP I Operating Lease
or the Finance Lease; provided, further, that if the Finance Guide is being
published but such Vehicle is not included therein, the Market Value of such
Vehicle shall mean (x) in the case of an Adjusted Program Vehicle, the Adjusted
Net Book Value of such Adjusted Program Vehicle and (y) in the case of a
Non-Program Vehicle,
 
-7-

--------------------------------------------------------------------------------


 the Net Book Value of such Non-Program Vehicle provided, further, that if the
Finance Guide is not being published, the Market Value of such Vehicle shall be
based on an independent third-party data source selected by the Administrator
and approved by each Rating Agency that is rating any Series of Notes and the
Surety Provider (such approval not to be unreasonably withheld or delayed), at
the request of ABRCF based on the average equipment and average mileage of each
Vehicle of such model class and model year then leased under the AESOP I
Operating Lease or the Finance Lease; provided, further, that if no such
third-party data source or methodology shall have been so approved or any such
third-party data source or methodology is not available, the Market Value of
such Vehicle shall be equal to a reasonable estimate of the wholesale market
value of such Vehicle as determined by the Administrator, based on the Net Book
Value of such Vehicle and any other factors deemed relevant by the
Administrator.
 
“Series 2000-2 Notes” means the Series of Notes designated as the Series 2000-2
Notes.
 
“Series 2002-1 Notes” means the Series of Notes designated as the Series 2002-1
Notes.
 
“Series 2002-2 Notes” means the Series of Notes designated as the Series 2002-2
Notes.
 
“Series 2002-3 Notes” means the Series of Notes designated as the Series 2002-3
Notes.
 
“Series 2003-2 Notes” means the Series of Notes designated as the Series 2003-2
Notes.
 
“Series 2003-3 Notes” means the Series of Notes designated as the Series 2003-3
Notes.
 
“Series 2003-4 Notes” means the Series of Notes designated as the Series 2003-4
Notes.
 
“Series 2003-5 Notes” means the Series of Notes designated as the Series 2003-5
Notes.
 
“Series 2004-1 Notes” means the Series of Notes designated as the Series 2004-1
Notes.
 
“Series 2004-2 Notes” means the Series of Notes designated as the Series 2004-2
Notes.
 
“Series 2005-1 Notes” means the Series of Notes designated as the Series 2005-1
Notes.
 
“Series 2005-2 Notes” means the Series of Notes designated as the Series 2005-2
Notes.
 
-8-

--------------------------------------------------------------------------------


“Series 2005-4 Notes” means the Series of Notes designated as the Series 2005-4
Notes.
 
“Series 2006-1 Notes” means the Series of Notes designated as the Series 2006-1
Notes.
 
“Series 2006-2 Notes” means the Series of Notes designated as the Series 2006-2
Notes.
 
“Series 2007-1 Notes” means the Series of Notes designated as the Series 2007-1
Notes.
 
“Series 2007-2 Accounts” means each of the Series 2007-2 Distribution Account,
the Series 2007-2 Reserve Account, the Series 2007-2 Collection Account, the
Series 2007-2 Excess Collection Account and the Series 2007-2 Accrued Interest
Account.
 
“Series 2007-2 Accrued Interest Account” is defined in Section 2.1(b).
 
“Series 2007-2 Adjusted Monthly Interest” means (a) for the initial Distribution
Date, an amount equal to $4,337,666.67 and (b) for any other Distribution Date,
the sum of (i) an amount equal to the product of (1) the Series 2007-2 Note Rate
for the Series 2007-2 Interest Period ending on the day preceding such
Distribution Date, (2) the Series 2007-2 Outstanding Principal Amount on the
first day of such Series 2007-2 Interest Period and (3) a fraction, the
numerator of which is the actual number of days in such Series 2007-2 Interest
Period and the denominator of which is 360, and (ii) any amount described in
clause (b)(i) with respect to a prior Distribution Date that remains unpaid as
of such Distribution Date (together with any accrued interest on such amount).
 
 
“Series 2007-2 AESOP I Operating Lease Loan Agreement Borrowing Base” means, as
of any date of determination, the product of (a) the Series 2007-2 AESOP I
Operating Lease Vehicle Percentage as of such date and (b) the excess of (i) the
AESOP I Operating Lease Loan Agreement Borrowing Base as of such date over
(ii) the Excluded Receivable Amount as of such date.
 
 
“Series 2007-2 AESOP I Operating Lease Vehicle Percentage” means, as of any date
of determination, a fraction, expressed as a percentage (which percentage shall
never exceed 100%), the numerator of which is the Series 2007-2 Required AESOP I
Operating Lease Vehicle Amount as of such date and the denominator of which is
the sum of the Required AESOP I Operating Lease Vehicle Amounts for all Series
of Notes as of such date.
 
 
“Series 2007-2 Agent” is defined in the recitals hereto.
 
“Series 2007-2 Available Cash Collateral Account Amount” means, as of any date
of determination, the amount on deposit in the Series 2007-2 Cash Collateral
Account (after giving effect to any deposits thereto and withdrawals and
releases therefrom on such date).
 
-9-

--------------------------------------------------------------------------------


“Series-2007-2 Available Reserve Account Amount” means, as of any date of
determination, the amount on deposit in the Series 2007-2 Reserve Account (after
giving effect to any deposits thereto and withdrawals and releases therefrom on
such date).
 
“Series 2007-2 Carryover Controlled Amortization Amount” means, with respect to
any Related Month during the Series 2007-2 Controlled Amortization Period, the
amount, if any, by which the portion of the Monthly Total Principal Allocation
paid to the Series 2007-2 Noteholders pursuant to Section 2.5(e) for the
previous Related Month was less than the Series 2007-2 Controlled Distribution
Amount for the previous Related Month; provided, however, that for the first
Related Month in the Series 2007-2 Controlled Amortization Period, the Series
2007-2 Carryover Controlled Amortization Amount shall be zero.
 
“Series 2007-2 Cash Collateral Account” is defined in Section 2.8(f).
 
“Series 2007-2 Cash Collateral Account Collateral” is defined in Section 2.8(a).
 
“Series 2007-2 Cash Collateral Account Surplus” means, with respect to any
Distribution Date, the lesser of (a) the Series 2007-2 Available Cash Collateral
Account Amount and (b) the lesser of (A) the excess, if any, of the Series
2007-2 Liquidity Amount (after giving effect to any withdrawal from the Series
2007-2 Reserve Account on such Distribution Date) over the Series 2007-2
Required Liquidity Amount on such Distribution Date and (B) the excess, if any,
of the Series 2007-2 Enhancement Amount (after giving effect to any withdrawal
from the Series 2007-2 Reserve Account on such Distribution Date) over the
Series 2007-2 Required Enhancement Amount on such Distribution Date; provided,
however that, on any date after the Series 2007-2 Letter of Credit Termination
Date, the Series 2007-2 Cash Collateral Account Surplus shall mean the excess,
if any, of (x) the Series 2007-2 Available Cash Collateral Account Amount over
(y) the Series 2007-2 Demand Note Payment Amount minus the Pre-Preference Period
Demand Note Payments as of such date.
 
“Series 2007-2 Cash Collateral Percentage” means, as of any date of
determination, the percentage equivalent of a fraction, the numerator of which
is the Series 2007-2 Available Cash Collateral Amount as of such date and the
denominator of which is the Series 2007-2 Letter of Credit Liquidity Amount as
of such date.
 
“Series 2007-2 Closing Date” means June 6, 2007.
 
“Series 2007-2 Collateral” means the Collateral, each Series 2007-2 Letter of
Credit, each Series 2007-2 Demand Note, the Series 2007-2 Distribution Account
Collateral, the Series 2007-2 Interest Rate Swap Collateral, the Series 2007-2
Cash Collateral Account Collateral and the Series 2007-2 Reserve Account
Collateral.
 
“Series 2007-2 Collection Account” is defined in Section 2.1(b).
 
“Series 2007-2 Controlled Amortization Amount” means, with respect to each
Related Month during the Series 2007-2 Controlled Amortization Period,
$108,333,333.33 (or $108,333,333.35 on the Series 2007-2 Expected Final
Distribution Date).
 
-10-

--------------------------------------------------------------------------------


“Series 2007-2 Controlled Amortization Period” means the period commencing at
the opening of business on February 1, 2012 (or, if such day is not a Business
Day, the Business Day immediately preceding such day) and continuing to the
earliest of (i) the commencement of the Series 2007-2 Rapid Amortization Period,
(ii) the date on which the Series 2007-2 Notes are fully paid and (iii) the
termination of the Indenture.
 
“Series 2007-2 Controlled Distribution Amount” means, with respect to any
Related Month during the Series 2007-2 Controlled Amortization Period, an amount
equal to the sum of the Series 2007-2 Controlled Amortization Amount and any
Series 2007-2 Carryover Controlled Amortization Amount for such Related Month.
 
“Series 2007-2 Demand Note” means each demand note made by a Demand Note Issuer,
substantially in the form of Exhibit C, as amended, modified or restated from
time to time.
 
“Series 2007-2 Demand Note Payment Amount” means, as of the Series 2007-2 Letter
of Credit Termination Date, the aggregate amount of all proceeds of demands made
on the Series 2007-2 Demand Notes pursuant to Section 2.5(b) or (c) that were
deposited into the Series 2007-2 Distribution Account and paid to the Series
2007-2 Noteholders during the one year period ending on the Series 2007-2 Letter
of Credit Termination Date; provided, however, that if an Event of Bankruptcy
(or the occurrence of an event described in clause (a) of the definition
thereof, without the lapse of a period of sixty (60) consecutive days) with
respect to a Demand Note Issuer shall have occurred during such one year period,
the Series 2007-2 Demand Note Payment Amount as of the Series 2007-2 Letter of
Credit Termination Date shall equal the Series 2007-2 Demand Note Payment Amount
as if it were calculated as of the date of such occurrence.
 
“Series 2007-2 Deposit Date” is defined in Section 2.2.
 
“Series 2007-2 Distribution Account” is defined in Section 2.9(a).
 
“Series 2007-2 Distribution Account Collateral” is defined in Section 2.9(d).
 
“Series 2007-2 Eligible Letter of Credit Provider” means a Person satisfactory
to ABCR, the Demand Note Issuers and the Surety Provider and having, at the time
of the issuance of the related Series 2007-2 Letter of Credit, a long-term
senior unsecured debt rating (or the equivalent thereof in the case of Moody’s
or Standard & Poor’s, as applicable) of at least “A+” from Standard & Poor’s and
at least “Al” from Moody’s and a short-term senior unsecured debt rating of at
least “A-1” from Standard & Poor’s and “P-1” from Moody’s that is (a) a
commercial bank having total assets in excess of $500,000,000, (b) a finance
company, insurance company or other financial institution that in the ordinary
course of business issues letters of credit and has total assets in excess of
$200,000,000 or (c) any other financial institution; provided, however, that if
a Person is not a Series 2007-2 Letter of Credit Provider (or a letter of credit
provider under the Supplement for any other Series of Notes), then such Person
shall not be a Series 2007-2 Eligible Letter of Credit Provider until ABRCF has
provided 10 days’ prior notice to the Rating Agencies that such Person has been
proposed as a Series 2007-2 Letter of Credit Provider.
 
-11-

--------------------------------------------------------------------------------


“Series 2007-2 Enhancement” means the Series 2007-2 Cash Collateral Account
Collateral, the Series 2007-2 Letters of Credit, the Series 2007-2 Demand Notes,
the Series 2007-2 Overcollateralization Amount and the Series 2007-2 Reserve
Account Amount.
 
“Series 2007-2 Enhancement Amount” means, as of any date of determination, the
sum of (i) the Series 2007-2 Overcollateralization Amount as of such date, (ii)
the Series 2007-2 Letter of Credit Amount as of such date, (iii) the Series
2007-2 Available Reserve Account Amount as of such date and (iv) the amount of
cash and Permitted Investments on deposit in the Series 2007-2 Collection
Account (not including amounts allocable to the Series 2007-2 Accrued Interest
Account) and the Series 2007-2 Excess Collection Account as of such date.
 
“Series 2007-2 Enhancement Deficiency” means, on any date of determination, the
amount by which the Series 2007-2 Enhancement Amount is less than the Series
2007-2 Required Enhancement Amount as of such date.
 
“Series 2007-2 Excess Collection Account” is defined in Section 2.1(b).
 
“Series 2007-2 Expected Final Distribution Date” means the August 2012
Distribution Date.
 
“Series 2007-2 Final Distribution Date” means the August 2013 Distribution Date.
 
“Series 2007-2 Initial Invested Amount” means the aggregate initial principal
amount of the Series 2007-2 Notes, which is $650,000,000.
 
“Series 2007-2 Interest Period” means a period commencing on and including a
Distribution Date and ending on and including the day preceding the next
succeeding Distribution Date; provided, however that the initial Series 2007-2
Interest Period shall commence on and include the Series 2007-2 Closing Date and
end on and include July 19, 2007.
 
“Series 2007-2 Interest Rate Swap” is defined in Section 2.10(a).
 
“Series 2007-2 Interest Rate Swap Collateral” is defined in Section 2.10(d).
 
“Series 2007-2 Interest Rate Swap Counterparty” means ABRCF’s counterparty under
any Series 2007-2 Interest Rate Swap.
 
“Series 2007-2 Interest Rate Swap Proceeds” means the amounts received by the
Trustee from a Series 2007-2 Interest Rate Swap Counterparty from time to time
in respect of any Series 2007-2 Interest Rate Swap (including amounts received
from a guarantor or from collateral).
 
“Series 2007-2 Invested Amount” means, when used with respect to any date, an
amount equal to the Series 2007-2 Outstanding Principal Amount plus the sum of
(a) the amount of any principal payments made to the Series 2007-2 Noteholders
on or prior to such date with the proceeds of a demand on the Surety Bond and
(b) the amount of any principal payments
 
-12-

--------------------------------------------------------------------------------


made to Series 2007-2 Noteholders that have been rescinded or otherwise returned
by the Series 2007-2 Noteholders for any reason.
 
“Series 2007-2 Invested Percentage” means as of any date of determination:
 
(a) when used with respect to Principal Collections, the percentage equivalent
(which percentage shall never exceed 100%) of a fraction, the numerator of which
shall be equal to the sum of the Series 2007-2 Invested Amount and the Series
2007-2 Overcollateralization Amount, determined during the Series 2007-2
Revolving Period as of the end of the Related Month (or, until the end of the
initial Related Month, on the Series 2007-2 Closing Date), or, during the Series
2007-2 Controlled Amortization Period and the Series 2007-2 Rapid Amortization
Period, as of the end of the Series 2007-2 Revolving Period, and the denominator
of which shall be the greater of (I) the Aggregate Asset Amount as of the end of
the Related Month or, until the end of the initial Related Month, as of the
Series 2007-2 Closing Date, and (II) as of the same date as in clause (I), the
sum of the numerators used to determine (i) invested percentages for allocations
with respect to Principal Collections (for all Series of Notes and all classes
of such Series of Notes) and (ii) overcollateralization percentages for
allocations with respect to Principal Collections (for all Series of Notes that
provide for credit enhancement in the form of overcollateralization); and
 
(b) when used with respect to Interest Collections, the percentage equivalent
(which percentage shall never exceed 100%) of a fraction, the numerator of which
shall be the Accrued Amounts with respect to the Series 2007-2 Notes on such
date of determination, and the denominator of which shall be the aggregate
Accrued Amounts with respect to all Series of Notes on such date of
determination.
 
“Series 2007-2 Lease Interest Payment Deficit” means, on any Distribution Date,
an amount equal to the excess, if any, of (a) the aggregate amount of Interest
Collections which pursuant to Section 2.2(a), (b), (c) or (d) would have been
allocated to the Series 2007-2 Accrued Interest Account if all payments of
Monthly Base Rent required to have been made under the Leases from and excluding
the preceding Distribution Date to and including such Distribution Date were
made in full over (b) the aggregate amount of Interest Collections which
pursuant to Section 2.2(a), (b), (c) or (d) have been allocated to the Series
2007-2 Accrued Interest Account (excluding any amounts paid into the Series
2007-2 Accrued Interest Account pursuant to the proviso in Sections 2.2(c)(ii)
and/or 2.2(d)(ii)) from and excluding the preceding Distribution Date to and
including such Distribution Date.
 
“Series 2007-2 Lease Payment Deficit” means either a Series 2007-2 Lease
Interest Payment Deficit or a Series 2007-2 Lease Principal Payment Deficit.
 
“Series 2007-2 Lease Principal Payment Carryover Deficit” means (a) for the
initial Distribution Date, zero and (b) for any other Distribution Date, the
excess of (x) the Series 2007-2 Lease Principal Payment Deficit, if any, on the
preceding Distribution Date over (y) the amount deposited in the Distribution
Account on such preceding Distribution Date pursuant to Section 2.5(b) on
account of such Series 2007-2 Lease Principal Payment Deficit.
 
-13-

--------------------------------------------------------------------------------


“Series 2007-2 Lease Principal Payment Deficit” means on any Distribution Date
the sum of (a) the Series 2007-2 Monthly Lease Principal Payment Deficit for
such Distribution Date and (b) the Series 2007-2 Lease Principal Payment
Carryover Deficit for such Distribution Date.
 
“Series 2007-2 Letter of Credit” means an irrevocable letter of credit, if any,
substantially in the form of Exhibit D issued by a Series 2007-2 Eligible Letter
of Credit Provider in favor of the Trustee for the benefit of the Series 2007-2
Noteholders, each Series 2007-2 Interest Rate Swap Counterparty and the Surety
Provider in form and substance satisfactory to the Surety Provider.
 
“Series 2007-2 Letter of Credit Amount” means, as of any date of determination,
the lesser of (a) the sum of (i) the aggregate amount available to be drawn on
such date under each Series 2007-2 Letter of Credit on which no draw has been
made pursuant to Section 2.8(c), as specified therein, and (ii) if the Series
2007-2 Cash Collateral Account has been established and funded pursuant to
Section 2.8, the Series 2007-2 Available Cash Collateral Account Amount on such
date and (b) the aggregate outstanding principal amount of the Series 2007-2
Demand Notes on such date.
 
“Series 2007-2 Letter of Credit Expiration Date” means, with respect to any
Series 2007-2 Letter of Credit, the expiration date set forth in such Series
2007-2 Letter of Credit, as such date may be extended in accordance with the
terms of such Series 2007-2 Letter of Credit.
 
“Series 2007-2 Letter of Credit Liquidity Amount” means, as of any date of
determination, the sum of (a) the aggregate amount available to be drawn on such
date under each Series 2007-2 Letter of Credit on which no draw has been made
pursuant to Section 2.8(c), as specified therein, and (b) if the Series 2007-2
Cash Collateral Account has been established and funded pursuant to Section 2.8,
the Series 2007-2 Available Cash Collateral Account Amount on such date.
 
“Series 2007-2 Letter of Credit Provider” means the issuer of a Series 2007-2
Letter of Credit.
 
“Series 2007-2 Letter of Credit Termination Date” means the first to occur of
(a) the date on which the Series 2007-2 Notes are fully paid and the Surety
Provider has been paid all Surety Provider Fees and all other Surety Provider
Reimbursement Amounts then due, (b) the Series 2007-2 Termination Date and (c)
such earlier date consented to by the Surety Provider and the Rating Agencies
which consent by the Surety Provider shall be in writing.
 
“Series 2007-2 Limited Liquidation Event of Default” means, so long as such
event or condition continues, any event or condition of the type specified in
clauses (a) through (j) of Article III; provided, however, that any event or
condition of the type specified in clauses (a) through (e) and (h) through (j)
of Article III shall not constitute a Series 2007-2 Limited Liquidation Event of
Default if (i) within the thirty (30) day period immediately following the
occurrence of such Amortization Event, such Amortization Event shall have been
cured and, after such cure of such Amortization Event is provided for, the
Trustee shall have received the
 
-14-

--------------------------------------------------------------------------------


written consent of the Surety Provider waiving the occurrence of such Series
2007-2 Limited Liquidation Event of Default or (ii) the Trustee shall have
received the written consent of the Surety Provider waiving the occurrence of
such Series 2007-2 Limited Liquidation Event of Default.
 
“Series 2007-2 Liquidity Amount” means, as of any date of determination, the sum
of (a) the Series 2007-2 Letter of Credit Liquidity Amount on such date and (b)
the Series 2007-2 Available Reserve Account Amount on such date.
 
“Series 2007-2 Maximum Aggregate Kia/Isuzu/Subaru/Hyundai/Suzuki Amount” means,
as of any day, with respect to Kia, Isuzu, Subaru, Hyundai and Suzuki, in the
aggregate, an amount equal to 20% of the aggregate Net Book Value of all
Vehicles leased under the Leases on such day.
 
“Series 2007-2 Maximum Amount” means any of the Series 2007-2 Maximum
Manufacturer Amounts, the Series 2007-2 Maximum Non-Eligible Manufacturer
Amount, the Series 2007-2 Maximum Non-Program Vehicle Amount or the Series
2007-2 Maximum Specified States Amount.
 
“Series 2007-2 Maximum Individual Hyundai/Suzuki Amount” means, as of any day,
with respect to Hyundai or Suzuki, individually, an amount equal to 7.5% of the
aggregate Net Book Value of all Vehicles leased under the Leases on such day.
 
“Series 2007-2 Maximum Individual Kia/Isuzu/Subaru Amount” means, as of any day,
with respect to Kia, Isuzu or Subaru, individually, an amount equal to 5% of the
aggregate Net Book Value of all Vehicles leased under the Leases on such day.
 
“Series 2007-2 Maximum Manufacturer Amount” means, as of any day, any of the
Series 2007-2 Maximum Mitsubishi Amount, the Series 2007-2 Maximum Individual
Kia/Isuzu/Subaru Amount, the Series 2007-2 Maximum Individual Hyundai/Suzuki
Amount or the Series 2007-2 Maximum Aggregate Kia/Isuzu/Subaru/Hyundai/Suzuki
Amount.
 
“Series 2007-2 Maximum Mitsubishi Amount” means, as of any day, an amount equal
to 10% of the aggregate Net Book Value of all Vehicles leased under the Leases
on such day.
 
“Series 2007-2 Maximum Non-Eligible Manufacturer Amount” means, as of any day,
an amount equal to 3% of the aggregate Net Book Value of all Vehicles leased
under the Leases on such day.
 
“Series 2007-2 Maximum Non-Program Vehicle Amount” means, as of any day, an
amount equal to the Series 2007-2 Maximum Non-Program Vehicle Percentage of the
aggregate Net Book Value of all Vehicles leased under the Leases on such day.
 
“Series 2007-2 Maximum Non-Program Vehicle Percentage” means, as of any date of
determination, the sum of (a) 60% and (b) a fraction, expressed as a percentage,
the numerator of which is the aggregate Net Book Value of all Redesignated
Vehicles manufactured by a Bankrupt Manufacturer or a Manufacturer with respect
to which a Manufacturer Event of
 
-15-

--------------------------------------------------------------------------------


Default has occurred, and in each case leased under the AESOP I Operating Lease
or the Finance Lease as of such date, and the denominator of which is the
aggregate Net Book Value of all Vehicles leased under the Leases as of such
date.
 
“Series 2007-2 Maximum Specified States Amount” means, as of any day, an amount
equal to 7.5% of the aggregate Net Book Value of all Vehicles leased under the
Leases on such day.
 
“Series 2007-2 Monthly Interest” means, with respect to any Series 2007-2
Interest Period, an amount equal to the product of (A) the Series 2007-2
Invested Amount on the first day of such Series 2007-2 Interest Period, after
giving effect to any principal payments made on such date, (B) the Series 2007-2
Note Rate for such Series 2007-2 Interest Period and (C) the actual number of
days in such Series 2007-2 Interest Period divided by 360.
 
“Series 2007-2 Monthly Lease Principal Payment Deficit” means, on any
Distribution Date, an amount equal to the excess, if any, of (a) the aggregate
amount of Principal Collections which pursuant to Section 2.2(a), (b), (c) or
(d) would have been allocated to the Series 2007-2 Collection Account if all
payments required to have been made under the Leases from and excluding the
preceding Distribution Date to and including such Distribution Date were made in
full over (b) the aggregate amount of Principal Collections which pursuant to
Section 2.2(a), (b), (c) or (d) have been allocated to the Series 2007-2
Collection Account (without giving effect to any amounts paid into the Series
2007-2 Accrued Interest Account pursuant to the proviso in Sections 2.2(c)(ii)
and/or 2.2(d)(ii)) from and excluding the preceding Distribution Date to and
including such Distribution Date.
 
“Series 2007-2 Moody’s Highest Enhanced Vehicle Percentage” means, as of any
date of determination, a fraction, expressed as a percentage, (a) the numerator
of which is the aggregate Net Book Value of all Vehicles leased under the AESOP
I Operating Lease that are either not subject to a Manufacturer Program or not
eligible for repurchase under a Manufacturer Program as of such date and (b) the
denominator of which is the aggregate Net Book Value of all Vehicles leased
under the AESOP I Operating Lease as of such date.
 
“Series 2007-2 Moody’s Highest Enhancement Rate” means, as of any date of
determination, the greater of (a) 31.00% and (b) the sum of (i) 31.00% and (ii)
the highest, for any calendar month within the preceding twelve calendar months,
of the greater of (x) an amount (not less than zero) equal to 100% minus the
Measurement Month Average for the immediately preceding Measurement Month and
(y) an amount (not less than zero) equal to 100% minus the Market Value Average
as of the Determination Date within such calendar month (excluding the Market
Value Average for any Determination Date which has not yet occurred).
 
“Series 2007-2 Moody’s Intermediate Enhanced Vehicle Percentage” means, as of
any date of determination, 100% minus the sum of (a) the Series 2007-2 Moody’s
Lowest Enhanced Vehicle Percentage and (b) the Series 2007-2 Moody’s Highest
Enhanced Vehicle Percentage.
 
“Series 2007-2 Moody’s Intermediate Enhancement Rate” means, as of any date of
determination, 27.50%.
 
-16-

--------------------------------------------------------------------------------


“Series 2007-2 Moody’s Lowest Enhanced Vehicle Percentage” means, as of any date
of determination, a fraction, expressed as a percentage, (a) the numerator of
which is the sum, without duplication, of (1) the aggregate Net Book Value of
all Program Vehicles leased under the AESOP I Operating Lease that are
manufactured by Eligible Program Manufacturers having long-term senior unsecured
debt ratings of “Baa2” or higher from Moody’s as of such date, (2) so long as
any Eligible Non-Program Manufacturer has a long-term senior unsecured debt
rating of “Baa2” or higher from Moody’s and no Manufacturer Event of Default has
occurred and is continuing with respect to such Eligible Non-Program
Manufacturer, the aggregate Net Book Value of all Non-Program Vehicles leased
under the AESOP I Operating Lease manufactured by each such Eligible Non-Program
Manufacturer that are subject to a Manufacturer Program and remain eligible for
repurchase thereunder as of such date and (3) the lesser of (A) the sum of (x)
if as of such date any Eligible Program Manufacturer has a long-term senior
unsecured debt rating of “Baa3” from Moody’s, the aggregate Net Book Value of
all Program Vehicles leased under the AESOP I Operating Lease manufactured by
each such Eligible Program Manufacturer as of such date and (y) if as of such
date any Eligible Non-Program Manufacturer has a long-term senior unsecured debt
rating of “Baa3” from Moody’s and no Manufacturer Event of Default has occurred
and is continuing with respect to such Eligible Non-Program Manufacturer, the
aggregate Net Book Value of all Non-Program Vehicles leased under the AESOP I
Operating Lease manufactured by each such Eligible Non-Program Manufacturer that
are subject to a Manufacturer Program and remain eligible for repurchase
thereunder as of such date and (B) 10% of the aggregate Net Book Value of all
Vehicles leased under the AESOP I Operating Lease as of such date and (b) the
denominator of which is the aggregate Net Book Value of all Vehicles leased
under the AESOP I Operating Lease as of such date.
 
“Series 2007-2 Moody’s Lowest Enhancement Rate” means, as of any date of
determination, 15.75%.
 
“Series 2007-2 Moody’s Required Enhancement Percentage” means, as of any date of
determination, the sum of (i) the product of (A) the Series 2007-2 Moody’s
Lowest Enhancement Rate and (B) the Series 2007-2 Moody’s Lowest Enhanced
Vehicle Percentage as of such date, (ii) the product of (A) the Series 2007-2
Moody’s Intermediate Enhancement Rate as of such date and (B) the Series 2007-2
Moody’s Intermediate Enhanced Vehicle Percentage as of such date, and (iii) the
product of (A) the Series 2007-2 Moody’s Highest Enhancement Rate as of such
date and (B) the Series 2007-2 Moody’s Highest Enhanced Vehicle Percentage as of
such date.
 
“Series 2007-2 Non-Investment Grade Manufacturer” means, as of any date of
determination, any Moody’s Non-Investment Grade Manufacturer or any Standard &
Poor’s Non-Investment Grade Manufacturer as of such date.
 
“Series 2007-2 Non-Investment Grade Manufacturer Percentage” means, with respect
to any Series 2007-2 Non-Investment Grade Manufacturer, as of any date of
determination, a fraction, expressed as a percentage, (i) the numerator of which
is the aggregate Net Book Value of all Vehicles manufactured by such Series
2007-2 Non-Investment Grade Manufacturer and leased under the AESOP I Operating
Lease as of such date and (ii) the
 
-17-

--------------------------------------------------------------------------------


denominator of which is the aggregate Net Book Value of all Vehicles leased
under the AESOP I Operating Lease as of such date.
 
“Series 2007-2 Note Owner” means each beneficial owner of a Series 2007-2 Note.
 
“Series 2007-2 Note Rate” means, for (i) the initial Series 2007-2 Interest
Period, 5.46% per annum and (ii) any other Series 2007-2 Interest Period, the
sum of 0.14% plus LIBOR for such Series 2007-2 Interest Period.
 
“Series 2007-2 Noteholder” means the Person in whose name a Series 2007-2 Note
is registered in the Note Register.
 
“Series 2007-2 Notes” means any one of the Series 2007-2 Floating Rate Rental
Car Asset Backed Notes, executed by ABRCF and authenticated by or on behalf of
the Trustee, substantially in the form of Exhibit A-1, Exhibit A-2 or Exhibit
A-3. Definitive Series 2007-2 Notes shall have such insertions and deletions as
are necessary to give effect to the provisions of Section 2.18 of the Base
Indenture.
 
“Series 2007-2 Outstanding Principal Amount” means, when used with respect to
any date, an amount equal to (a) the Series 2007-2 Initial Invested Amount minus
(b) the amount of principal payments made to Series 2007-2 Noteholders on or
prior to such date.
 
“Series 2007-2 Overcollateralization Amount” means (i) as of any date on which
no AESOP I Operating Lease Vehicle Deficiency exists, the Series 2007-2 Required
Overcollateralization Amount as of such date and (ii) as of any date on which an
AESOP I Operating Lease Vehicle Deficiency exists, the excess, if any, of (x)
the Series 2007-2 AESOP I Operating Lease Loan Agreement Borrowing Base as of
such date over (y) the Series 2007-2 Invested Amount as of such date.
 
“Series 2007-2 Past Due Rent Payment” is defined in Section 2.2(g).
 
“Series 2007-2 Percentage” means, as of any date of determination, a fraction,
expressed as a percentage, the numerator of which is the Series 2007-2 Invested
Amount as of such date and the denominator of which is the Aggregate Invested
Amount as of such date.
 
“Series 2007-2 Principal Allocation” is defined in Section 2.2(a)(ii).
 
“Series 2007-2 Rapid Amortization Period” means the period beginning at the
close of business on the Business Day immediately preceding the day on which an
Amortization Event is deemed to have occurred with respect to the Series 2007-2
Notes and ending upon the earliest to occur of (i) the date on which the Series
2007-2 Notes are fully paid, the Surety Provider has been paid all Surety
Provider Fees and all other Surety Provider Reimbursement Amounts then due and
the Series 2007-2 Interest Rate Swaps have been terminated and there are no
amounts due and owing thereunder, (ii) the Series 2007-2 Termination Date and
(iii) the termination of the Indenture.
 
-18-

--------------------------------------------------------------------------------


“Series 2007-2 Reimbursement Agreement” means any and each agreement providing
for the reimbursement of a Series 2007-2 Letter of Credit Provider for draws
under its Series 2007-2 Letter of Credit as the same may be amended,
supplemented, restated or otherwise modified from time to time.
 
“Series 2007-2 Repurchase Amount” is defined in Section 6.1.
 
“Series 2007-2 Required AESOP I Operating Lease Vehicle Amount” means, as of any
date of determination, the sum of the Series 2007-2 Invested Amount and the
Series 2007-2 Required Overcollateralization Amount as of such date.
 
“Series 2007-2 Required Enhancement Amount” means, as of any date of
determination, the sum of (i) the product of the Series 2007-2 Required
Enhancement Percentage as of such date and the Series 2007-2 Invested Amount as
of such date, (ii) the Series 2007-2 AESOP I Operating Lease Vehicle Percentage
as of the immediately preceding Business Day of the excess, if any, of the
Non-Program Vehicle Amount as of such date over the Series 2007-2 Maximum
Non-Program Vehicle Amount as of such date, (iii) the Series 2007-2 AESOP I
Operating Lease Vehicle Percentage as of the immediately preceding Business Day
of the excess, if any, of the aggregate Net Book Value of all Vehicles
manufactured by Mitsubishi and leased under the Leases as of such date over the
Series 2007-2 Maximum Mitsubishi Amount as of such date, (iv) the Series 2007-2
AESOP I Operating Lease Vehicle Percentage as of the immediately preceding
Business Day of the excess, if any, of the aggregate Net Book Value of all
Vehicles manufactured by Kia, Isuzu or Subaru, individually, and leased under
the Leases as of such date over the Series 2007-2 Maximum Individual
Kia/Isuzu/Subaru Amount as of such date, (v) the Series 2007-2 AESOP I Operating
Lease Vehicle Percentage as of the immediately preceding Business Day of the
excess, if any, of the aggregate Net Book Value of all Vehicles manufactured by
Hyundai or Suzuki, individually, and leased under the Leases as of such date
over the Series 2007-2 Maximum Individual Hyundai/Suzuki Amount as of such date,
(vi) the Series 2007-2 AESOP I Operating Lease Vehicle Percentage as of the
immediately preceding Business Day of the excess, if any, of the aggregate Net
Book Value of all Vehicles manufactured by Kia, Isuzu, Subaru, Hyundai or
Suzuki, in the aggregate, and leased under the Leases as of such date over the
Series 2007-2 Maximum Aggregate Kia/Isuzu/Subaru/Hyundai/Suzuki Amount as of
such date, (vii) the Series 2007-2 AESOP I Operating Lease Vehicle Percentage as
of the immediately preceding Business Day of the excess, if any, of the
Specified States Amount as of such date over the Series 2007-2 Maximum Specified
States Amount as of such date and (viii) the Series 2007-2 AESOP I Operating
Lease Vehicle Percentage as of the immediately preceding Business Day of the
excess, if any, of the Non-Eligible Manufacturer Amount as of such date over the
Series 2007-2 Maximum Non-Eligible Manufacturer Amount as of such date.
 
“Series 2007-2 Required Enhancement Percentage” means, as of any date of
determination, the greater of (i) the Series 2007-2 Standard & Poor’s Required
Enhancement Percentage as of such date and (ii) the Series 2007-2 Moody’s
Required Enhancement Percentage as of such date.
 
-19-

--------------------------------------------------------------------------------


“Series 2007-2 Required Liquidity Amount” means, as of any date of
determination, an amount equal to the product of 3.60% and the Series 2007-2
Invested Amount as of such date.
 
“Series 2007-2 Required Overcollateralization Amount” means, as of any date of
determination, the excess, if any, of the Series 2007-2 Required Enhancement
Amount over the sum of (i) the Series 2007-2 Letter of Credit Amount as of such
date, (ii) the Series 2007-2 Available Reserve Account Amount on such date and
(iii) the amount of cash and Permitted Investments on deposit in the Series
2007-2 Collection Account (not including amounts allocable to the Series 2007-2
Accrued Interest Account) and the Series 2007-2 Excess Collection Account on
such date.
 
“Series 2007-2 Required Reserve Account Amount” means, for any date of
determination, an amount equal to the greater of (a) the excess, if any, of the
Series 2007-2 Required Liquidity Amount as of such date over the Series 2007-2
Letter of Credit Liquidity Amount as of such date and (b) the excess, if any, of
the Series 2007-2 Required Enhancement Amount over the Series 2007-2 Enhancement
Amount (excluding therefrom the Series 2007-2 Available Reserve Account Amount
and calculated after giving effect to any payments of principal to be made on
the Series 2007-2 Notes) as of such date.
 
“Series 2007-2 Reserve Account” is defined in Section 2.7(a).
 
“Series 2007-2 Reserve Account Collateral” is defined in Section 2.7(d).
 
“Series 2007-2 Reserve Account Surplus” means, with respect to any Distribution
Date, the excess, if any, of the Series 2007-2 Available Reserve Account Amount
over the Series 2007-2 Required Reserve Account Amount on such Distribution
Date.
 
“Series 2007-2 Revolving Period” means the period from and including the Series
2007-2 Closing Date to the earlier of (i) the commencement of the Series 2007-2
Controlled Amortization Period and (ii) the commencement of the Series 2007-2
Rapid Amortization Period; provided that if the Series 2007-2 Notes are paid in
full on or prior to the Series 2007-2 Expected Final Distribution Date, then the
Series 2007-2 Revolving Period shall also include the period from and including
the first day of the calendar month during which the Distribution Date on which
the Series 2007-2 Notes are paid in full occurs to the commencement of the
Series 2007-2 Rapid Amortization Period.
 
“Series 2007-2 Shortfall” is defined in Section 2.3(g).
 
“Series 2007-2 Standard & Poor’s Highest Enhanced Vehicle Percentage” means, as
of any date of determination, a fraction, expressed as a percentage, (a) the
numerator of which is the sum of (i) the aggregate Net Book Value of all
Vehicles leased under the AESOP I Operating Lease that are manufactured by
either of the Standard & Poor’s Specified Non-Investment Grade Manufacturers as
of such date, (ii) the excess, if any, of (A) the aggregate Net Book Value of
all Vehicles leased under the AESOP I Operating Lease that are manufactured by a
Standard & Poor’s Non-Investment Grade Manufacturer other than a Standard &
Poor’s Specified Non-Investment Grade Manufacturer, as of such date over (B)
31.75% of the aggregate Net Book Value of all Vehicles leased under the AESOP I
Operating Lease as of such date and
 
-20-

--------------------------------------------------------------------------------


(iii) the aggregate Net Book Value of all Vehicles leased under the AESOP I
Operating Lease that are manufactured by a Bankrupt Manufacturer and (b) the
denominator of which is the aggregate Net Book Value of all Vehicles leased
under the AESOP I Operating Lease as of such date.
 
“Series 2007-2 Standard & Poor’s Highest Enhancement Rate” means, as of any date
of determination, the sum of the Series 2007-2 Standard & Poor’s Intermediate
Enhancement Rate as of such date and 10.25%.
 
“Series 2007-2 Standard & Poor’s Intermediate Enhanced Vehicle Percentage”
means, as of any date of determination, 100% minus the sum of (a) the Series
2007-2 Standard & Poor’s Lowest Enhanced Vehicle Percentage and (b) the Series
2007-2 Standard & Poor’s Highest Enhanced Vehicle Percentage.
 
“Series 2007-2 Standard & Poor’s Intermediate Enhancement Rate” means, as of any
date of determination, the greater of (a) 21.50% and (b) the sum of (i) 21.50%
and (ii) the highest, for any calendar month within the preceding twelve
calendar months, of the greater of (x) an amount (not less than zero) equal to
100% minus the Measurement Month Average for the immediately preceding
Measurement Month and (y) an amount (not less than zero) equal to 100% minus the
Market Value Average as of the Determination Date within such calendar month
(excluding the Market Value Average for any Determination Date which has not yet
occurred).
 
“Series 2007-2 Standard & Poor’s Lowest Enhanced Vehicle Percentage” means, as
of any date of determination, a fraction, expressed as a percentage, (a) the
numerator of which is the sum, without duplication, of (1) the aggregate Net
Book Value of all Program Vehicles leased under the AESOP I Operating Lease that
are manufactured by Eligible Program Manufacturers having long-term senior
unsecured debt ratings of “BBB” or higher from Standard & Poor’s as of such
date, (2) so long as any Eligible Non-Program Manufacturer has a long-term
senior unsecured debt rating of “BBB” or higher from Standard & Poor’s and no
Manufacturer Event of Default has occurred and is continuing with respect to
such Eligible Non-Program Manufacturer, the aggregate Net Book Value of all
Non-Program Vehicles leased under the AESOP I Operating Lease manufactured by
each such Eligible Non-Program Manufacturer that are subject to a Manufacturer
Program and remain eligible for repurchase thereunder as of such date and (3)
the lesser of (A) the sum of (x) if as of such date any Eligible Program
Manufacturer has a long-term senior unsecured debt rating of “BBB-” from
Standard & Poor’s, the aggregate Net Book Value of all Program Vehicles leased
under the AESOP I Operating Lease manufactured by each such Eligible Program
Manufacturer as of such date and (y) if as of such date any Eligible Non-Program
Manufacturer has a long-term senior unsecured debt rating of “BBB-” from
Standard & Poor’s and no Manufacturer Event of Default has occurred and is
continuing with respect to such Eligible Non-Program Manufacturer, the aggregate
Net Book Value of all Non-Program Vehicles leased under the AESOP I Operating
Lease manufactured by each such Eligible Non-Program Manufacturer that are
subject to a Manufacturer Program and remain eligible for repurchase thereunder
as of such date and (B) 10% of the aggregate Net Book Value of all Vehicles
leased under the AESOP I Operating Lease as of such date and (b) the denominator
of which is the aggregate Net Book Value of all Vehicles leased under the AESOP
I Operating Lease as of such date.
 
-21-

--------------------------------------------------------------------------------


“Series 2007-2 Standard & Poor’s Lowest Enhancement Rate” means, as of any date
of determination, 16.50%.
 
“Series 2007-2 Standard & Poor’s Required Enhancement Percentage” means, as of
any date of determination, the sum of (i) the product of (A) the Series 2007-2
Standard & Poor’s Lowest Enhancement Rate and (B) the Series 2007-2 Standard &
Poor’s Lowest Enhanced Vehicle Percentage as of such date, (ii) the product of
(A) the Series 2007-2 Standard & Poor’s Intermediate Enhancement Rate as of such
date and (B) the Series 2007-2 Standard & Poor’s Intermediate Enhanced Vehicle
Percentage as of such date, and (iii) the product of (A) the Series 2007-2
Standard & Poor’s Highest Enhancement Rate as of such date and (B) the Series
2007-2 Standard & Poor’s Highest Enhanced Vehicle Percentage as of such date.
 
“Series 2007-2 Termination Date” means the August 2013 Distribution Date.
 
“Series 2007-2 Trustee’s Fees” means, for any Distribution Date during the
Series 2007-2 Rapid Amortization Period on which there exists a Series 2007-2
Lease Interest Payment Deficit, a portion of the fees payable to the Trustee in
an amount equal to the product of (i) the Series 2007-2 Percentage as of the
beginning of the Series 2007-2 Interest Period ending on the day preceding such
Distribution Date and (ii) the fees owing to the Trustee under the Indenture;
provided that the Series 2007-2 Trustee’s Fees in the aggregate for all
Distribution Dates shall not exceed 1.1% of the Series 2007-2 Required AESOP I
Operating Lease Vehicle Amount as of the last day of the Series 2007-2 Revolving
Period.
 
“Series 2007-2 Unpaid Demand Amount” means, with respect to any single draw
pursuant to Section 2.5(c) or (d) on the Series 2007-2 Letters of Credit, the
aggregate amount drawn by the Trustee on all Series 2007-2 Letters of Credit.
 
“Shadow Rating” means the rating of the Series 2007-2 Notes by Standard & Poor’s
or Moody’s, as applicable, without giving effect to the Surety Bond.
 
“Standard & Poor’s Excluded Manufacturer Receivable Specified Percentage” means,
as of any date of determination, with respect to each Standard & Poor’s
Non-Investment Grade Manufacturer as of such date, the percentage (not to exceed
100%) most recently specified in writing by Standard & Poor’s to ABRCF and the
Trustee and consented to by the Surety Provider with respect to such Standard &
Poor’s Non-Investment Grade Manufacturer; provided, however, that as of the
Series 2007-2 Closing Date the Standard & Poor’s Excluded Manufacturer
Receivable Specified Percentage for each Standard & Poor’s Non-Investment Grade
Manufacturer shall be 100%; provided further that the initial Standard & Poor’s
Excluded Manufacturer Receivable Specified Percentage with respect to any
Manufacturer that becomes a Standard & Poor’s Non-Investment Grade Manufacturer
after the Series 2007-2 Closing Date shall be 100%.
 
“Standard & Poor’s Excluded Receivable Amount” means, as of any date of
determination, the sum of the following amounts with respect to each Standard &
Poor’s Non-Investment Grade Manufacturer as of such date: the product of (i) to
the extent such amounts are included in the calculation of AESOP I Operating
Lease Loan Agreement Borrowing Base as of such date, all amounts receivable, as
of such date, by AESOP Leasing or the Intermediary from
 
-22-

--------------------------------------------------------------------------------


such Standard & Poor’s Non-Investment Grade Manufacturer and (ii) the Standard &
Poor’s Excluded Manufacturer Receivable Specified Percentage for such Standard &
Poor’s Non-Investment Grade Manufacturer as of such date.
 
“Standard & Poor’s Non-Investment Grade Manufacturer” means, as of any date of
determination, any Manufacturer that (i) is not a Bankrupt Manufacturer and (ii)
does not have a long-term senior unsecured debt rating of at least “BBB-” from
Standard & Poor’s; provided that any Manufacturer whose long-term senior
unsecured debt rating is downgraded from at least “BBB-” to below “BBB-” by
Standard & Poor’s after the Series 2007-2 Closing Date shall not be deemed a
Standard & Poor’s Non-Investment Grade Manufacturer until the thirtieth (30th)
calendar day following such downgrade.
 
“Standard & Poor’s Specified Non-Investment Grade Manufacturer” means, as of any
date of determination, each of the Standard & Poor’s Non-Investment Grade
Manufacturers with the two highest Series 2007-2 Non-Investment Grade
Manufacturer Percentages as of such date.
 
“Supplement” is defined in the preamble hereto.
 
“Surety Bond” means the Note Guaranty Insurance Policy No. AB1085BE, dated June
6, 2007, issued by the Surety Provider.
 
“Surety Default” means (i) the occurrence and continuance of any failure by the
Surety Provider to pay upon a demand for payment in accordance with the
requirements of the Surety Bond or (ii) the occurrence of an Event of Bankruptcy
with respect to the Surety Provider.
 
“Surety Provider” means Ambac Assurance Corporation, a Wisconsin-domiciled stock
insurance corporation. The Surety Provider shall constitute an “Enhancement
Provider” with respect to the Series 2007-2 Notes for all purposes under the
Indenture and the other Related Documents.
 
“Surety Provider Fee” is defined in the Insurance Agreement.
 
“Surety Provider Reimbursement Amounts” means, as of any date of determination,
(i) an amount equal to the aggregate of any amounts due as of such date to the
Surety Provider pursuant to the Insurance Agreement in respect of unreimbursed
draws under the Surety Bond, including interest thereon determined in accordance
with the Insurance Agreement, and (ii) an amount equal to the aggregate of any
other amounts due as of such date to the Surety Provider pursuant to the
Insurance Agreement.
 
“Temporary Global Series 2007-2 Note” is defined in Section 5.2.
 
“Termination Date Disbursement” means an amount drawn under a Series 2007-2
Letter of Credit pursuant to a Certificate of Termination Date Demand.
 
“Termination Disbursement” means an amount drawn under a Series 2007-2 Letter of
Credit pursuant to a Certificate of Termination Demand.
 
-23-

--------------------------------------------------------------------------------


“Trustee” is defined in the recitals hereto.
 
“Unpaid Demand Note Disbursement” means an amount drawn under a Series 2007-2
Letter of Credit pursuant to a Certificate of Unpaid Demand Note Demand.
 
“Waivable Amount” is defined in Article IV.
 
“Waiver Event” means the occurrence of the delivery of a Waiver Request and the
subsequent waiver of any Series 2007-2 Maximum Amount.
 
“Waiver Request” is defined in Article IV.
 
(c) Any amounts calculated by reference to the Series 2007-2 Invested Amount on
any date shall, unless otherwise stated, be calculated after giving effect to
any payment of principal made to the Series 2007-2 Noteholders on such date.
 
 
ARTICLE II
 
SERIES 2007-2 ALLOCATIONS
 
With respect to the Series 2007-2 Notes, the following shall apply:
 
Section 2.1   Establishment of Series 2007-2 Collection Account, Series 2007-2
Excess Collection Account and Series 2007-2 Accrued Interest Account. (a)  All
Collections allocable to the Series 2007-2 Notes shall be allocated to the
Collection Account.
 
(b)  The Trustee will create three administrative subaccounts within the
Collection Account for the benefit of the Series 2007-2 Noteholders, each Series
2007-2 Interest Rate Swap Counterparty and the Surety Provider: the Series
2007-2 Collection Account (such sub-account, the “Series 2007-2 Collection
Account”), the Series 2007-2 Excess Collection Account (such sub-account, the
“Series 2007-2 Excess Collection Account”) and the Series 2007-2 Accrued
Interest Account (such sub-account, the “Series 2007-2 Accrued Interest
Account”).
 
Section 2.2   Allocations with Respect to the Series 2007-2 Notes. The net
proceeds from the initial sale of the Series 2007-2 Notes will be deposited into
the Collection Account. On each Business Day on which Collections are deposited
into the Collection Account (each such date, a “Series 2007-2 Deposit Date”),
the Administrator will direct the Trustee in writing pursuant to the
Administration Agreement to allocate all amounts deposited into the Collection
Account in accordance with the provisions of this Section 2.2:
 
(a)  Allocations of Collections During the Series 2007-2 Revolving Period.
During the Series 2007-2 Revolving Period, the Administrator will direct the
Trustee in writing pursuant to the Administration Agreement to allocate on each
day, prior to 11:00 a.m. (New York City time) on each Series 2007-2 Deposit
Date, all amounts deposited into the Collection Account as set forth below:
 
-24-

--------------------------------------------------------------------------------


(i)  allocate to the Series 2007-2 Collection Account an amount equal to the sum
of (A) the Series 2007-2 Invested Percentage (as of such day) of the aggregate
amount of Interest Collections on such day and (B) any amounts received by the
Trustee on such day in respect of the Series 2007-2 Interest Rate Swaps. All
such amounts allocated to the Series 2007-2 Collection Account shall be further
allocated to the Series 2007-2 Accrued Interest Account; and
 
(ii)  allocate to the Series 2007-2 Excess Collection Account an amount equal to
the Series 2007-2 Invested Percentage (as of such day) of the aggregate amount
of Principal Collections on such day (for any such day, the “Series 2007-2
Principal Allocation”); provided, however, if a Waiver Event shall have
occurred, then such allocation shall be modified as provided in Article IV.
 
(b)  Allocations of Collections During the Series 2007-2 Controlled Amortization
Period. With respect to the Series 2007-2 Controlled Amortization Period, the
Administrator will direct the Trustee in writing pursuant to the Administration
Agreement to allocate, prior to 11:00 a.m. (New York City time) on any Series
2007-2 Deposit Date, all amounts deposited into the Collection Account as set
forth below:
 
(i)  allocate to the Series 2007-2 Collection Account an amount determined as
set forth in Section 2.2(a)(i) above for such day, which amount shall be further
allocated to the Series 2007-2 Accrued Interest Account; and
 
(ii)  allocate to the Series 2007-2 Collection Account an amount equal to the
Series 2007-2 Principal Allocation for such day, which amount shall be used to
make principal payments in respect of the Series 2007-2 Notes; provided,
however, that if the Monthly Total Principal Allocation exceeds the Series
2007-2 Controlled Distribution Amount, then the amount of such excess shall be
allocated to the Series 2007-2 Excess Collection Account and provided, further,
that if a Waiver Event shall have occurred, then such allocation shall be
modified as provided in Article IV.
 
(c)  Allocations of Collections During the Series 2007-2 Rapid Amortization
Period. With respect to the Series 2007-2 Rapid Amortization Period, other than
after the occurrence of an Event of Bankruptcy with respect to ABCR, any other
Lessee or any Permitted Sublessee, the Administrator will direct the Trustee in
writing pursuant to the Administration Agreement to allocate, prior to 11:00
a.m. (New York City time) on any Series 2007-2 Deposit Date, all amounts
deposited into the Collection Account as set forth below:
 
(i)  allocate to the Series 2007-2 Collection Account an amount determined as
set forth in Section 2.2(a)(i) above for such day, which amount shall be further
allocated to the Series 2007-2 Accrued Interest Account; and
 
(ii)  allocate to the Series 2007-2 Collection Account an amount equal to the
Series 2007-2 Principal Allocation for such day, which amount shall be used to
make principal payments in respect of the Series 2007-2 Notes, until the
 
-25-

--------------------------------------------------------------------------------


Series 2007-2 Invested Amount is paid in full; provided that if on any
Determination Date (A) the Administrator determines that the amount anticipated
to be available from Interest Collections allocable to the Series 2007-2 Notes,
any amounts payable to the Trustee in respect of the Series 2007-2 Interest Rate
Swaps and other amounts available pursuant to Section 2.3 to pay Series 2007-2
Adjusted Monthly Interest and any Fixed Rate Payments for the next succeeding
Distribution Date will be less than the sum of the Series 2007-2 Adjusted
Monthly Interest and the Fixed Rate Payments for such Distribution Date and (B)
the Series 2007-2 Enhancement Amount is greater than zero, then the
Administrator shall direct the Trustee in writing to reallocate a portion of the
Principal Collections allocated to the Series 2007-2 Notes during the Related
Month equal to the lesser of such insufficiency and the Series 2007-2
Enhancement Amount to the Series 2007-2 Accrued Interest Account to be treated
as Interest Collections on such Distribution Date.
 
(d)  Allocations of Collections after the Occurrence of an Event of Bankruptcy.
After the occurrence of an Event of Bankruptcy with respect to ABCR, any other
Lessee or any Permitted Sublessee, the Administrator will direct the Trustee in
writing pursuant to the Administration Agreement to allocate, prior to 11:00
a.m. (New York City time) on any Series 2007-2 Deposit Date, all amounts
attributable to the AESOP I Operating Lease Loan Agreement deposited into the
Collection Account as set forth below:
 
(i)  allocate to the Series 2007-2 Collection Account an amount equal to the sum
of (A) the Series 2007-2 AESOP I Operating Lease Vehicle Percentage as of the
date of the occurrence of such Event of Bankruptcy of the aggregate amount of
Interest Collections made under the AESOP I Operating Lease Loan Agreement for
such day and (B) any amounts received by the Trustee in respect of the Series
2007-2 Interest Rate Swaps on such day. All such amounts allocated to the Series
2007-2 Collection Account shall be further allocated to the Series 2007-2
Accrued Interest Account;
 
(ii)  allocate to the Series 2007-2 Collection Account an amount equal to the
Series 2007-2 AESOP I Operating Lease Vehicle Percentage as of the date of the
occurrence of such Event of Bankruptcy of the aggregate amount of Principal
Collections made under the AESOP I Operating Lease Loan Agreement, which amount
shall be used to make principal payments in respect of the Series 2007-2 Notes,
until the Series 2007-2 Invested Amount is paid in full; provided that if on any
Determination Date (A) the Administrator determines that the amount anticipated
to be available from Interest Collections allocable to the Series 2007-2 Notes,
any amounts payable to the Trustee in respect of Series 2007-2 Interest Rate
Swaps and other amounts available pursuant to Section 2.3 to pay Series 2007-2
Adjusted Monthly Interest and any Fixed Rate Payments for the next succeeding
Distribution Date will be less than the sum of the Series 2007-2 Adjusted
Monthly Interest and the Fixed Rate Payments for such Distribution Date and (B)
the Series 2007-2 Enhancement Amount is greater than zero, then the
Administrator shall direct the Trustee in writing to reallocate a
 
-26-

--------------------------------------------------------------------------------


portion of the Principal Collections allocated to the Series 2007-2 Notes during
the Related Month equal to the lesser of such insufficiency and the Series
2007-2 Enhancement Amount to the Series 2007-2 Accrued Interest Account to be
treated as Interest Collections on such Distribution Date.
 
(e)  Series 2007-2 Excess Collection Account. Amounts allocated to the Series
2007-2 Excess Collection Account on any Series 2007-2 Deposit Date will be (w)
first, deposited in the Series 2007-2 Reserve Account in an amount up to the
excess, if any, of the Series 2007-2 Required Reserve Account Amount for such
date over the Series 2007-2 Available Reserve Account Amount for such date, (x)
second, used to pay the principal amount of other Series of Notes that are then
in amortization, (y) third, released to AESOP Leasing in an amount equal to the
product of (A) the Loan Agreement’s Share with respect to the AESOP I Operating
Lease Loan Agreement as of such date and (B) 100% minus the Loan Payment
Allocation Percentage with respect to the AESOP I Operating Lease Loan Agreement
as of such date and (C) the amount of any remaining funds and (z) fourth, paid
to ABRCF for any use permitted by the Related Documents including to make Loans
under the Loan Agreements to the extent the Borrowers have requested Loans
thereunder and Eligible Vehicles are available for financing thereunder;
provided, however, that in the case of clauses (x), (y) and (z), that no
Amortization Event, Series 2007-2 Enhancement Deficiency or AESOP I Operating
Lease Vehicle Deficiency would result therefrom or exist immediately thereafter.
Upon the occurrence of an Amortization Event, funds on deposit in the Series
2007-2 Excess Collection Account will be withdrawn by the Trustee, deposited in
the Series 2007-2 Collection Account and allocated as Principal Collections to
reduce the Series 2007-2 Invested Amount on the immediately succeeding
Distribution Date.
 
(f)  Allocations From Other Series. Amounts allocated to other Series of Notes
that have been reallocated by ABRCF to the Series 2007-2 Notes (i) during the
Series 2007-2 Revolving Period shall be allocated to the Series 2007-2 Excess
Collection Account and applied in accordance with Section 2.2(e) and (ii) during
the Series 2007-2 Controlled Amortization Period or the Series 2007-2 Rapid
Amortization Period shall be allocated to the Series 2007-2 Collection Account
and applied in accordance with Section 2.2(b) or 2.2(c), as applicable, to make
principal payments in respect of the Series 2007-2 Notes.
 
(g)  Past Due Rent Payments. Notwithstanding the foregoing, if in the case of
Section 2.2(a) or (b), after the occurrence of a Series 2007-2 Lease Payment
Deficit, the Lessees shall make payments of Monthly Base Rent or other amounts
payable by the Lessees under the Leases on or prior to the fifth Business Day
after the occurrence of such Series 2007-2 Lease Payment Deficit (a “Past Due
Rent Payment”), the Administrator shall direct the Trustee in writing pursuant
to the Administration Agreement to allocate to the Series 2007-2 Collection
Account an amount equal to the Series 2007-2 Invested Percentage as of the date
of the occurrence of such Series 2007-2 Lease Payment Deficit of the Collections
attributable to such Past Due Rent Payment (the “Series 2007-2 Past Due Rent
Payment”). The Administrator shall instruct the Trustee in writing pursuant to
the Administration Agreement to withdraw from the Series 2007-2
 
-27-

--------------------------------------------------------------------------------


Collection Account and apply the Series 2007-2 Past Due Rent Payment in the
following order:
 
(i)  if the occurrence of such Series 2007-2 Lease Payment Deficit resulted in
one or more Lease Deficit Disbursements being made under the Series 2007-2
Letters of Credit, pay to each Series 2007-2 Letter of Credit Provider who made
such a Lease Deficit Disbursement for application in accordance with the
provisions of the applicable Series 2007-2 Reimbursement Agreement an amount
equal to the lesser of (x) the unreimbursed amount of such Series 2007-2 Letter
of Credit Provider’s Lease Deficit Disbursement and (y) such Series 2007-2
Letter of Credit Provider’s Pro Rata Share of the Series 2007-2 Past Due Rent
Payment;
 
(ii)  if the occurrence of such Series 2007-2 Lease Payment Deficit resulted in
a withdrawal being made from the Series 2007-2 Cash Collateral Account, deposit
in the Series 2007-2 Cash Collateral Account an amount equal to the lesser of
(x) the amount of the Series 2007-2 Past Due Rent Payment remaining after any
payment pursuant to clause (i) above and (y) the amount withdrawn from the
Series 2007-2 Cash Collateral Account on account of such Series 2007-2 Lease
Payment Deficit;
 
(iii)  if the occurrence of such Series 2007-2 Lease Payment Deficit resulted in
a withdrawal being made from the Series 2007-2 Reserve Account pursuant to
Section 2.3(d), deposit in the Series 2007-2 Reserve Account an amount equal to
the lesser of (x) the amount of the Series 2007-2 Past Due Rent Payment
remaining after any payments pursuant to clauses (i) and (ii) above and (y) the
excess, if any, of the Series 2007-2 Required Reserve Account Amount over the
Series 2007-2 Available Reserve Account Amount on such day;
 
(iv)  allocate to the Series 2007-2 Accrued Interest Account the amount, if any,
by which the Series 2007-2 Lease Interest Payment Deficit, if any, relating to
such Series 2007-2 Lease Payment Deficit exceeds the amount of the Series 2007-2
Past Due Rent Payment applied pursuant to clauses (i), (ii) and (iii) above; and
 
(v)  treat the remaining amount of the Series 2007-2 Past Due Rent Payment as
Principal Collections allocated to the Series 2007-2 Notes in accordance with
Section 2.2(a)(ii) or 2.2(b)(ii), as the case may be.
 
Section 2.3   Payments to Noteholders and Each Series 2007-2 Interest Rate Swap
Counterparty. On each Determination Date, as provided below, the Administrator
shall instruct the Paying Agent in writing pursuant to the Administration
Agreement to withdraw, and on the following Distribution Date the Paying Agent,
acting in accordance with such instructions, shall withdraw the amounts required
to be withdrawn from the Collection Account pursuant to Section 2.3(a) below in
respect of all funds available from Series 2007-2 Interest Rate Swap Proceeds
and Interest Collections processed since the preceding Distribution Date and
allocated to the holders of the Series 2007-2 Notes.
 
-28-

--------------------------------------------------------------------------------


(a)  Note Interest with respect to the Series 2007-2 Notes and Payments on the
Series 2007-2 Interest Rate Swaps. On each Determination Date, the Administrator
shall instruct the Trustee and the Paying Agent in writing pursuant to the
Administration Agreement as to the amount to be withdrawn and paid pursuant to
Section 2.4 from the Series 2007-2 Accrued Interest Account to the extent funds
are anticipated to be available from Interest Collections allocable to the
Series 2007-2 Notes and the Series 2007-2 Interest Rate Swap Proceeds processed
from but not including the preceding Distribution Date through the succeeding
Distribution Date in respect of (w) first, an amount equal to the Series 2007-2
Monthly Interest for the Series 2007-2 Interest Period ending on the day
preceding the related Distribution Date, (x) second, an amount equal to all
Fixed Rate Payments for the next succeeding Distribution Date, (y) third, an
amount equal to the amount of any unpaid Series 2007-2 Shortfall as of the
preceding Distribution Date (together with any accrued interest on such Series
2007-2 Shortfall) and (z) fourth, an amount equal to the Surety Provider Fee for
such Series 2007-2 Interest Period plus any Surety Provider Reimbursement
Amounts then due and owing. On the following Distribution Date, the Trustee
shall withdraw the amounts described in the first sentence of this Section
2.3(a) from the Series 2007-2 Accrued Interest Account and deposit such amounts
in the Series 2007-2 Distribution Account.
 
(b)  Lease Payment Deficit Notice. On or before 10:00 a.m. (New York City time)
on each Distribution Date, the Administrator shall notify the Trustee and the
Surety Provider of the amount of any Series 2007-2 Lease Payment Deficit, such
notification to be in the form of Exhibit E (each a “Lease Payment Deficit
Notice”).
 
(c)  Draws on Series 2007-2 Letters of Credit For Series 2007-2 Lease Interest
Payment Deficits. If the Administrator determines on any Distribution Date that
there exists a Series 2007-2 Lease Interest Payment Deficit, the Administrator
shall instruct the Trustee in writing to draw on the Series 2007-2 Letters of
Credit, if any, and, the Trustee shall, by 12:00 noon (New York City time) on
such Distribution Date draw an amount as set forth in such notice equal to the
least of (i) such Series 2007-2 Lease Interest Payment Deficit, (ii) the excess,
if any, of the sum of (A) the amounts described in clauses (w), (x), (y) and (z)
of Section 2.3(a) above on such Distribution Date and (B) during the Series
2007-2 Rapid Amortization Period, the Series 2007-2 Trustee’s Fees for such
Distribution Date, over the amounts available from the Series 2007-2 Accrued
Interest Account and (iii) the Series 2007-2 Letter of Credit Liquidity Amount
on the Series 2007-2 Letters of Credit by presenting to each Series 2007-2
Letter of Credit Provider (with a copy to the Surety Provider) a draft
accompanied by a Certificate of Lease Deficit Demand and shall cause the Lease
Deficit Disbursements to be deposited in the Series 2007-2 Distribution Account
on such Distribution Date; provided, however, that if the Series 2007-2 Cash
Collateral Account has been established and funded, the Trustee shall withdraw
from the Series 2007-2 Cash Collateral Account and deposit in the Series 2007-2
Distribution Account an amount equal to the lesser of (x) the Series 2007-2 Cash
Collateral Percentage on such Distribution Date of the least of the amounts
described in clauses (i), (ii) and (iii) above and (y) the Series 2007-2
Available Cash Collateral Account Amount on such Distribution Date and draw an
amount equal to the remainder of such amount on the Series 2007-2 Letters of
Credit. During the continuance of a Surety Default, no amounts in respect of the
Surety Provider Fee shall be drawn on the Series 2007-2 Letters of Credit.
 
-29-

--------------------------------------------------------------------------------


(d)  Withdrawals from Series 2007-2 Reserve Account. If the Administrator
determines on any Distribution Date that the amounts available from the Series
2007-2 Accrued Interest Account plus the amount, if any, to be drawn under the
Series 2007-2 Letters of Credit and /or withdrawn from the Series 2007-2 Cash
Collateral Account pursuant to Section 2.3(c) are insufficient to pay the sum of
(A) the amounts described in clauses (w), (x), (y) and (z) of Section 2.3(a)
above on such Distribution Date and (B) during the Series 2007-2 Rapid
Amortization Period, the Series 2007-2 Trustee’s Fees for such Distribution
Date, the Administrator shall instruct the Trustee in writing to withdraw from
the Series 2007-2 Reserve Account and deposit in the Series 2007-2 Distribution
Account on such Distribution Date an amount equal to the lesser of the Series
2007-2 Available Reserve Account Amount and such insufficiency. During the
continuance of a Surety Default, no amounts in respect of the Surety Provider
Fee shall be withdrawn from the Series 2007-2 Reserve Account. The Trustee shall
withdraw such amount from the Series 2007-2 Reserve Account and deposit such
amount in the Series 2007-2 Distribution Account.
 
(e)  Surety Bond. If the Administrator determines on any Distribution Date that
the sum of the amounts available from the Series 2007-2 Accrued Interest Account
plus the amount, if any, to be drawn under the Series 2007-2 Letters of Credit
and/or to be withdrawn from the Series 2007-2 Cash Collateral Account pursuant
to Section 2.3(c) above plus the amount, if any, to be withdrawn from the Series
2007-2 Reserve Account pursuant to Section 2.3(d) above is insufficient to pay
the Series 2007-2 Adjusted Monthly Interest for such Distribution Date, the
Administrator shall instruct the Trustee in writing to make a demand on the
Surety Bond and, upon receipt of such notice by the Trustee on or prior to 11:00
a.m. (New York City time) on such Distribution Date, the Trustee shall, by 12:00
noon (New York City time) on such Distribution Date, make a demand on the Surety
Bond in an amount equal to such insufficiency in accordance with the terms
thereof and shall cause the proceeds thereof to be deposited in the Series
2007-2 Distribution Account.
 
(f)  Balance. On or prior to the second Business Day preceding each Distribution
Date, the Administrator shall instruct the Trustee and the Paying Agent in
writing pursuant to the Administration Agreement to pay the balance (after
making the payments required in Section 2.4), if any, of the amounts available
from the Series 2007-2 Accrued Interest Account and the Series 2007-2
Distribution Account, plus the amount, if any, drawn under the Series 2007-2
Letters of Credit and/or withdrawn from the Series 2007-2 Cash Collateral
Account pursuant to Section 2.3(c) plus the amount, if any, withdrawn from the
Series 2007-2 Reserve Account pursuant to Section 2.3(d) as follows:
 
(i)  on each Distribution Date during the Series 2007-2 Revolving Period or the
Series 2007-2 Controlled Amortization Period, (1) first, to each Series 2007-2
Interest Rate Swap Counterparty, an amount equal to the Fixed Rate Payment for
such Distribution Date due and owing to such Series 2007-2 Interest Rate Swap
Counterparty, (2) second, to the Surety Provider, in an amount equal to (x) the
Surety Provider Fee for the related Series 2007-2 Interest Period and, without
duplication, (y) any Surety Provider Reimbursement Amounts then due and owing,
(3) third, to the Administrator, an amount equal to the Series 2007-2 Percentage
as of the beginning of the Series 2007-2 Interest Period ending on the day
preceding such Distribution Date of the portion of the Monthly Administration
Fee payable by ABRCF (as specified in clause (iii) of the definition
 
-30-

--------------------------------------------------------------------------------


thereof) for such Series 2007-2 Interest Period, (4) fourth, to the Trustee, an
amount equal to the Series 2007-2 Percentage as of the beginning of such Series
2007-2 Interest Period of the fees owing to the Trustee under the Indenture for
such Series 2007-2 Interest Period, (5) fifth, to pay any Carrying Charges
(other than Carrying Charges provided for above) to the Persons to whom such
amounts are owed, an amount equal to the Series 2007-2 Percentage as of the
beginning of such Series 2007-2 Interest Period of such Carrying Charges (other
than Carrying Charges provided for above) for such Series 2007-2 Interest
Period, (6) sixth, to each Series 2007-2 Interest Rate Swap Counterparty, any
amounts due and owing under the applicable Series 2007-2 Interest Rate Swap
(other than any Fixed Rate Payment) and (7) seventh, the balance, if any
(“Excess Collections”), shall be withdrawn by the Paying Agent from the Series
2007-2 Collection Account and deposited in the Series 2007-2 Excess Collection
Account; and
 
(ii)  on each Distribution Date during the Series 2007-2 Rapid Amortization
Period, (1) first, to each Series 2007-2 Interest Rate Swap Counterparty, an
amount equal to the Fixed Rate Payment for such Distribution Date due and owing
to such Series 2007-2 Interest Rate Swap Counterparty, (2) second, to the Surety
Provider, in an amount equal to (x) the Surety Provider Fee for the related
Series 2007-2 Interest Period and, without duplication, (y) any Surety Provider
Reimbursement Amounts then due and owing, (3) third, to the Trustee, an amount
equal to the Series 2007-2 Percentage as of the beginning of such Series 2007-2
Interest Period ending on the day preceding such Distribution Date of the fees
owing to the Trustee under the Indenture for such Series 2007-2 Interest Period,
(4) fourth, to the Administrator, an amount equal to the Series 2007-2
Percentage as of the beginning of such Series 2007-2 Interest Period of the
portion of the Monthly Administration Fee (as specified in clause (iii) of the
definition thereof) payable by ABRCF for such Series 2007-2 Interest Period, (5)
fifth, to pay any Carrying Charges (other than Carrying Charges provided for
above) to the Persons to whom such amounts are owed, an amount equal to the
Series 2007-2 Percentage as of the beginning of such Series 2007-2 Interest
Period of such Carrying Charges (other than Carrying Charges provided for above)
for such Series 2007-2 Interest Period, (6) sixth, so long as the Series 2007-2
Invested Amount is greater than the Monthly Total Principal Allocations for the
Related Month, an amount equal to the excess of the Series 2007-2 Invested
Amount over the Monthly Total Principal Allocations for the Related Month shall
be treated as Principal Collections and (7) seventh, to each Series 2007-2
Interest Rate Swap Counterparty, any amounts due and owing under the applicable
Series 2007-2 Interest Rate Swap (other than any Fixed Rate Payment).
 
(g)  Shortfalls. If the amounts described in Section 2.3 are insufficient to pay
the Series 2007-2 Monthly Interest on any Distribution Date, payments of
interest to the Series 2007-2 Noteholders will be reduced on a pro rata basis by
the amount of such deficiency. The aggregate amount, if any, of such deficiency
on any Distribution Date shall be referred to as the “Series 2007-2 Shortfall.”
Interest shall accrue on the Series 2007-2 Shortfall at the Series 2007-2 Note
Rate.
 
(h)  Listing Information Requirement. From the time of the Administrator’s
written notice to the Trustee that the Series 2007-2 Notes are listed on the
Luxembourg Stock Exchange until the Administrator shall give the Trustee written
notice that the Series 2007-2
 
-31-

--------------------------------------------------------------------------------


Notes are not listed on the Luxembourg Stock Exchange, the Trustee shall, or
shall instruct the Paying Agent to, cause each of (i) the Series 2007-2 Note
Rate for the next succeeding Series 2007-2 Interest Period, (ii) the actual
number of days in such Series 2007-2 Interest Period, (iii) the Distribution
Date for such Series 2007-2 Interest Period and (iv) the amount of interest
payable on the Series 2007-2 Notes on such Distribution Date to be (A)
communicated to DTC, Euroclear, Clearstream, the Paying Agent in Luxembourg and
the Luxembourg Stock Exchange no later than 11:00 a.m. (London time) on the
Business Day immediately following each LIBOR Determination Date and (B) if the
rules of the Luxembourg Stock Exchange so require, as notified by the
Administrator to the Trustee in writing, published at ABRCF’s expense in the
Authorized Newspaper as soon as possible after the determination of the Series
2007-2 Note Rate for the applicable Series 2007-2 Interest Period unless the
Administrator notifies the Trustee in writing that such publication is no longer
required.
 
Section 2.4   Payment of Note Interest. On each Distribution Date, subject to
Section 9.8 of the Base Indenture, the Paying Agent shall, in accordance with
Section 6.1 of the Base Indenture, pay to the Series 2007-2 Noteholders from the
Series 2007-2 Distribution Account the amount due to the Series 2007-2
Noteholders deposited in the Series 2007-2 Distribution Account pursuant to
Section 2.3.
 
Section 2.5   Payment of Note Principal. (a) Monthly Payments During Controlled
Amortization Period or Rapid Amortization Period. Commencing on the second
Determination Date during the Series 2007-2 Controlled Amortization Period or
the first Determination Date after the commencement of the Series 2007-2 Rapid
Amortization Period, the Administrator shall instruct the Trustee and the Paying
Agent in writing pursuant to the Administration Agreement and in accordance with
this Section 2.5 as to (i) the amount allocated to the Series 2007-2 Notes
during the Related Month pursuant to Section 2.2(b)(ii), (c)(ii) or (d)(ii), as
the case may be, (ii) any amounts to be drawn on the Series 2007-2 Demand Notes
and/or on the Series 2007-2 Letters of Credit (or withdrawn from the Series
2007-2 Cash Collateral Account), (iii) any amounts to be withdrawn from the
Series 2007-2 Reserve Account and deposited into the Series 2007-2 Distribution
Account and (iv) the amount of any demand on the Surety Bond in accordance with
the terms thereof. On the Distribution Date following each such Determination
Date, the Trustee shall withdraw the amount allocated to the Series 2007-2 Notes
during the Related Month pursuant to Section 2.2(b)(ii), (c)(ii) or (d)(ii), as
the case may be, from the Series 2007-2 Collection Account and deposit such
amount in the Series 2007-2 Distribution Account, to be paid to the holders of
the Series 2007-2 Notes.
 
(b)  Principal Draws on Series 2007-2 Letters of Credit. If the Administrator
determines on any Distribution Date during the Series 2007-2 Rapid Amortization
Period that there exists a Series 2007-2 Lease Principal Payment Deficit, the
Administrator shall instruct the Trustee in writing to draw on the Series 2007-2
Letters of Credit, if any, as provided below; provided, however, that the
Administrator shall not instruct the Trustee to draw on the Series 2007-2
Letters of Credit in respect of a Series 2007-2 Lease Principal Payment Deficit
on or after the date of the filing by any of the Lessees of a petition for
relief under Chapter 11 of the Bankruptcy Code unless and until the date on
which each of the Lessees shall have resumed making all payments of the portion
of Monthly Base Rent relating to Loan Interest required to be made under the
AESOP I Operating Lease. Upon receipt of a notice by the Trustee from the
Administrator in respect of a Series 2007-2 Lease Principal Payment Deficit on
or prior to 11:00
 
-32-

--------------------------------------------------------------------------------


a.m. (New York City time) on a Distribution Date, the Trustee shall, by 12:00
noon (New York City time) on such Distribution Date draw an amount as set forth
in such notice equal to the lesser of (i) such Series 2007-2 Lease Principal
Payment Deficit and (ii) the Series 2007-2 Letter of Credit Liquidity Amount on
the Series 2007-2 Letters of Credit by presenting to each Series 2007-2 Letter
of Credit Provider a draft accompanied by a Certificate of Lease Deficit Demand
and shall cause the Lease Deficit Disbursements to be deposited in the Series
2007-2 Distribution Account on such Distribution Date; provided, however, that
if the Series 2007-2 Cash Collateral Account has been established and funded,
the Trustee shall withdraw from the Series 2007-2 Cash Collateral Account and
deposit in the Series 2007-2 Distribution Account an amount equal to the lesser
of (x) the Series 2007-2 Cash Collateral Percentage on such Distribution Date of
the Series 2007-2 Lease Principal Payment Deficit and (y) the Series 2007-2
Available Cash Collateral Account Amount on such Distribution Date and draw an
amount equal to the remainder of such amount on the Series 2007-2 Letters of
Credit.
 
(c)  Final Distribution Date. The entire Series 2007-2 Invested Amount shall be
due and payable on the Series 2007-2 Final Distribution Date. In connection
therewith:
 
(i)  Demand Note Draw. If the amount to be deposited in the Series 2007-2
Distribution Account in accordance with Section 2.5(a) together with any amounts
to be deposited therein in accordance with Section 2.5(b) on the Series 2007-2
Final Distribution Date, is less than the Series 2007-2 Invested Amount and
there are any Series 2007-2 Letters of Credit on such date, then, prior to 10:00
a.m. (New York City time) on the second Business Day prior to such Series 2007-2
Final Distribution Date, the Administrator shall instruct the Trustee in writing
(with a copy to the Surety Provider) to make a demand (a “Demand Notice”)
substantially in the form attached hereto as Exhibit F on the Demand Note
Issuers for payment under the Series 2007-2 Demand Notes in an amount equal to
the lesser of (i) such insufficiency and (ii) the Series 2007-2 Letter of Credit
Amount. The Trustee shall, prior to 12:00 noon (New York City time) on the
second Business Day preceding such Series 2007-2 Final Distribution Date,
deliver such Demand Notice to the Demand Note Issuers; provided, however, that
if an Event of Bankruptcy (or the occurrence of an event described in clause (a)
of the definition thereof, without the lapse of a period of 60 consecutive days)
with respect to a Demand Note Issuer shall have occurred and be continuing, the
Trustee shall not be required to deliver such Demand Notice to such Demand Note
Issuer. The Trustee shall cause the proceeds of any demand on the Series 2007-2
Demand Notes to be deposited into the Series 2007-2 Distribution Account.
 
(ii)  Letter of Credit Draw. In the event that either (x) on or prior to 10:00
a.m. (New York City time) on the Business Day immediately preceding any
Distribution Date next succeeding any date on which a Demand Notice has been
transmitted by the Trustee to the Demand Note Issuers pursuant to clause (i) of
this Section 2.5(c), any Demand Note Issuer shall have failed to pay to the
Trustee or deposit into the Series 2007-2 Distribution Account the amount
specified in such Demand Notice in whole or in part or (y) due to the occurrence
of an Event of Bankruptcy (or the occurrence of an event described in clause (a)
of the definition thereof, without the lapse of a period of 60 consecutive days)
with respect to one or more of the Demand Note Issuers, the Trustee shall not
have delivered such Demand Notice to any Demand Note Issuer on the second
 
-33-

--------------------------------------------------------------------------------


Business Day preceding such Series 2007-2 Final Distribution Date, then, in the
case of (x) or (y) the Trustee shall draw on the Series 2007-2 Letters of Credit
by 12:00 noon (New York City time) on such Business Day an amount equal to the
lesser of (a) the amount that the Demand Note Issuers failed to pay under the
Series 2007-2 Demand Notes (or, the amount that the Trustee failed to demand for
payment thereunder) and (b) the Series 2007-2 Letter of Credit Amount on such
Business Day by presenting to each Series 2007-2 Letter of Credit Provider (with
a copy to the Surety Provider) a draft accompanied by a Certificate of Unpaid
Demand Note Demand; provided, however, that if the Series 2007-2 Cash Collateral
Account has been established and funded, the Trustee shall withdraw from the
Series 2007-2 Cash Collateral Account and deposit in the Series 2007-2
Distribution Account an amount equal to the lesser of (x) the Series 2007-2 Cash
Collateral Percentage on such Business Day of the amount that the Demand Note
Issuers failed to pay under the Series 2007-2 Demand Notes (or, the amount that
the Trustee failed to demand for payment thereunder) and (y) the Series 2007-2
Available Cash Collateral Account Amount on such Business Day and draw an amount
equal to the remainder of the amount that the Demand Note Issuers failed to pay
under the Series 2007-2 Demand Notes (or, the amount that the Trustee failed to
demand for payment thereunder) on the Series 2007-2 Letters of Credit. The
Trustee shall deposit, or cause the deposit of, the proceeds of any draw on the
Series 2007-2 Letters of Credit and the proceeds of any withdrawal from the
Series 2007-2 Cash Collateral Account to be deposited in the Series 2007-2
Distribution Account.
 
(iii)  Reserve Account Withdrawal. If, after giving effect to the deposit into
the Series 2007-2 Distribution Account of the amount to be deposited in
accordance with Section 2.5(a) and the amounts described in clauses (i) and (ii)
of this Section 2.5(c), the amount to be deposited in the Series 2007-2
Distribution Account with respect to the Series 2007-2 Final Distribution Date
is or will be less than the Series 2007-2 Invested Amount, then prior to 12:00
noon (New York City time) on the second Business Day prior to such Series 2007-2
Final Distribution Date, the Administrator shall instruct the Trustee in writing
to withdraw from the Series 2007-2 Reserve Account, an amount equal to the
lesser of the Series 2007-2 Available Reserve Account Amount and such remaining
insufficiency and deposit it in the Series 2007-2 Distribution Account on such
Series 2007-2 Final Distribution Date.
 
(iv)  Demand on Surety Bond. If after giving effect to the deposit into the
Series 2007-2 Distribution Account of the amount to be deposited in accordance
with Section 2.5(a) and all other amounts described in clauses (i), (ii) and
(iii) of this Section 2.5(c), the amount to be deposited in the Series 2007-2
Distribution Account with respect to the Series 2007-2 Final Distribution Date
is or will be less than the Series 2007-2 Outstanding Principal Amount then the
Trustee shall make a demand on the Surety Bond by 12:00 noon (New York City
time) on the second Business Day preceding such Distribution Date in an amount
equal to such insufficiency in accordance with the terms thereof and shall cause
the proceeds thereof to be deposited in the Series 2007-2 Distribution Account.
 
-34-

--------------------------------------------------------------------------------


(d)  Principal Deficit Amount. On each Distribution Date, other than the Series
2007-2 Final Distribution Date, on which the Principal Deficit Amount is greater
than zero, amounts shall be transferred to the Series 2007-2 Distribution
Account as follows:
 
(i)  Demand Note Draw. If on any Determination Date, the Administrator
determines that the Principal Deficit Amount with respect to the next succeeding
Distribution Date will be greater than zero and there are any Series 2007-2
Letters of Credit on such date, prior to 10:00 a.m. (New York City time) on the
second Business Day prior to such Distribution Date, the Administrator shall
instruct the Trustee in writing (with a copy to the Surety Provider) to deliver
a Demand Notice to the Demand Note Issuers demanding payment of an amount equal
to the lesser of (A) the Principal Deficit Amount and (B) the Series 2007-2
Letter of Credit Amount. The Trustee shall, prior to 12:00 noon (New York City
time) on the second Business Day preceding such Distribution Date, deliver such
Demand Notice to the Demand Note Issuers; provided, however, that if an Event of
Bankruptcy (or the occurrence of an event described in clause (a) of the
definition thereof, without the lapse of a period of 60 consecutive days) with
respect to a Demand Note Issuer shall have occurred and be continuing, the
Trustee shall not be required to deliver such Demand Notice to such Demand Note
Issuer. The Trustee shall cause the proceeds of any demand on the Series 2007-2
Demand Note to be deposited into the Series 2007-2 Distribution Account.
 
(ii)  Letter of Credit Draw. In the event that either (x) on or prior to 10:00
a.m. (New York City time) on the Business Day prior to such Distribution Date,
any Demand Note Issuer shall have failed to pay to the Trustee or deposit into
the Series 2007-2 Distribution Account the amount specified in such Demand
Notice in whole or in part or (y) due to the occurrence of an Event of
Bankruptcy (or the occurrence of an event described in clause (a) of the
definition thereof, without the lapse of a period of 60 consecutive days) with
respect to any Demand Note Issuer, the Trustee shall not have delivered such
Demand Notice to any Demand Note Issuer on the second Business Day preceding
such Distribution Date, then, in the case of (x) or (y) the Trustee shall on
such Business Day draw on the Series 2007-2 Letters of Credit an amount equal to
the lesser of (i) Series 2007-2 Letter of Credit Amount and (ii) the aggregate
amount that the Demand Note Issuers failed to pay under the Series 2007-2 Demand
Notes (or, the amount that the Trustee failed to demand for payment thereunder)
by presenting to each Series 2007-2 Letter of Credit Provider (with a copy to
the Surety Provider) a draft accompanied by a Certificate of Unpaid Demand Note
Demand; provided, however, that if the Series 2007-2 Cash Collateral Account has
been established and funded, the Trustee shall withdraw from the Series 2007-2
Cash Collateral Account and deposit in the Series 2007-2 Distribution Account an
amount equal to the lesser of (x) the Series 2007-2 Cash Collateral Percentage
on such Business Day of the aggregate amount that the Demand Note Issuers failed
to pay under the Series 2007-2 Demand Notes (or, the amount that the Trustee
failed to demand for payment thereunder) and (y) the Series 2007-2 Available
Cash Collateral Account Amount on such Business Day and draw an amount equal to
the remainder of the aggregate amount that the Demand Note Issuers failed to pay
under the Series 2007-2 Demand Notes (or, the amount that the Trustee failed to
demand for payment thereunder) on the Series 2007-2 Letters of Credit. The
Trustee shall deposit into, or cause the deposit of, the proceeds of any draw on
the Series
 
-35-

--------------------------------------------------------------------------------


2007-2 Letters of Credit and the proceeds of any withdrawal from the Series
2007-2 Cash Collateral Account to be deposited in the Series 2007-2 Distribution
Account.
 
(iii)  Reserve Account Withdrawal. If the Series 2007-2 Letter of Credit Amount
will be less than the Principal Deficit Amount on any Distribution Date, then,
prior to 12:00 noon (New York City time) on the second Business Day prior to
such Distribution Date, the Administrator shall instruct the Trustee in writing
to withdraw from the Series 2007-2 Reserve Account, an amount equal to the
lesser of (x) the Series 2007-2 Available Reserve Account Amount and (y) the
amount by which the Principal Deficit Amount exceeds the amounts to be deposited
in the Series 2007-2 Distribution Account in accordance with clauses (i) and
(ii) of this Section 2.5(d) and deposit it in the Series 2007-2 Distribution
Account on such Distribution Date.
 
(iv)  Demand on Surety Bond. If the sum of the Series 2007-2 Letter of Credit
Amount and the Series 2007-2 Available Reserve Account Amount will be less than
the Principal Deficit Amount on any Distribution Date, then the Trustee shall
make a demand on the Surety Bond by 12:00 noon (New York City time) on the
second Business Day preceding such Distribution Date in an amount equal to the
Insured Principal Deficit Amount and shall cause the proceeds thereof to be
deposited in the Series 2007-2 Distribution Account.
 
(e)  Distribution. On each Distribution Date occurring on or after the date a
withdrawal is made from the Series 2007-2 Collection Account pursuant to Section
2.5(a) or amounts are deposited in the Series 2007-2 Distribution Account
pursuant to Section 2.5(b), (c) or (d) the Paying Agent shall, in accordance
with Section 6.1 of the Base Indenture, pay pro rata to each Series 2007-2
Noteholder from the Series 2007-2 Distribution Account the amount deposited
therein pursuant to Section 2.5(a), (b), (c) or (d), to the extent necessary to
pay the Series 2007-2 Controlled Amortization Amount during the Series 2007-2
Controlled Amortization Period, or to the extent necessary to pay the Series
2007-2 Invested Amount during the Series 2007-2 Rapid Amortization Period.
 
Section 2.6   Administrator’s Failure to Instruct the Trustee to Make a Deposit
or Payment. If the Administrator fails to give notice or instructions to make
any payment from or deposit into the Collection Account required to be given by
the Administrator, at the time specified in the Administration Agreement or any
other Related Document (including applicable grace periods), the Trustee shall
make such payment or deposit into or from the Collection Account without such
notice or instruction from the Administrator, provided that the Administrator,
upon request of the Trustee, promptly provides the Trustee with all information
necessary to allow the Trustee to make such a payment or deposit. When any
payment or deposit hereunder or under any other Related Document is required to
be made by the Trustee or the Paying Agent at or prior to a specified time, the
Administrator shall deliver any applicable written instructions with respect
thereto reasonably in advance of such specified time.
 
Section 2.7   Series-2007-2 Reserve Account. (a) Establishment of Series 2007-2
Reserve Account. ABRCF shall establish and maintain in the name of the Series
2007-2 Agent for the benefit of the Series 2007-2 Noteholders, each Series
2007-2 Interest Rate Swap Counterparty and the Surety Provider, or cause to be
established and maintained, an account (the
 
-36-

--------------------------------------------------------------------------------


“Series 2007-2 Reserve Account”), bearing a designation clearly indicating that
the funds deposited therein are held for the benefit of the Series 2007-2
Noteholders, each Series 2007-2 Interest Rate Swap Counterparty and the Surety
Provider. The Series 2007-2 Reserve Account shall be maintained (i) with a
Qualified Institution, or (ii) as a segregated trust account with the corporate
trust department of a depository institution or trust company having corporate
trust powers and acting as trustee for funds deposited in the Series 2007-2
Reserve Account; provided that, if at any time such Qualified Institution is no
longer a Qualified Institution or the credit rating of any securities issued by
such depositary institution or trust company shall be reduced to below “BBB-” by
Standard & Poor’s or “Baa2” by Moody’s, then ABRCF shall, within thirty (30)
days of such reduction, establish a new Series 2007-2 Reserve Account with a new
Qualified Institution. If the Series 2007-2 Reserve Account is not maintained in
accordance with the previous sentence, ABRCF shall establish a new Series 2007-2
Reserve Account, within ten (10) Business Days after obtaining knowledge of such
fact, which complies with such sentence, and shall instruct the Series 2007-2
Agent in writing to transfer all cash and investments from the non-qualifying
Series 2007-2 Reserve Account into the new Series 2007-2 Reserve Account.
Initially, the Series 2007-2 Reserve Account will be established with The Bank
of New York Trust Company, N.A.
 
(b)  Administration of the Series 2007-2 Reserve Account. The Administrator may
instruct the institution maintaining the Series 2007-2 Reserve Account to invest
funds on deposit in the Series 2007-2 Reserve Account from time to time in
Permitted Investments; provided, however, that any such investment shall mature
not later than the Business Day prior to the Distribution Date following the
date on which such funds were received, unless any Permitted Investment held in
the Series 2007-2 Reserve Account is held with the Paying Agent, then such
investment may mature on such Distribution Date and such funds shall be
available for withdrawal on or prior to such Distribution Date. All such
Permitted Investments will be credited to the Series 2007-2 Reserve Account and
any such Permitted Investments that constitute (i) physical property (and that
is not either a United States security entitlement or a security entitlement)
shall be physically delivered to the Trustee; (ii) United States security
entitlements or security entitlements shall be controlled (as defined in Section
8-106 of the New York UCC) by the Trustee pending maturity or disposition, and
(iii) uncertificated securities (and not United States security entitlements)
shall be delivered to the Trustee by causing the Trustee to become the
registered holder of such securities. The Trustee shall, at the expense of
ABRCF, take such action as is required to maintain the Trustee’s security
interest in the Permitted Investments credited to the Series 2007-2 Reserve
Account. ABRCF shall not direct the Trustee to dispose of (or permit the
disposal of) any Permitted Investments prior to the maturity thereof to the
extent such disposal would result in a loss of the purchase price of such
Permitted Investments. In the absence of written investment instructions
hereunder, funds on deposit in the Series 2007-2 Reserve Account shall remain
uninvested.
 
(c)  Earnings from Series 2007-2 Reserve Account. All interest and earnings (net
of losses and investment expenses) paid on funds on deposit in the Series 2007-2
Reserve Account shall be deemed to be on deposit therein and available for
distribution.
 
(d)  Series 2007-2 Reserve Account Constitutes Additional Collateral for Series
2007-2 Notes. In order to secure and provide for the repayment and payment of
ABRCF’s Obligations with respect to the Series 2007-2 Notes, ABRCF hereby grants
a security interest in
 
-37-

--------------------------------------------------------------------------------


and assigns, pledges, grants, transfers and sets over to the Trustee, for the
benefit of the Series 2007-2 Noteholders, each Series 2007-2 Interest Rate Swap
Counterparty and the Surety Provider, all of ABRCF’s right, title and interest
in and to the following (whether now or hereafter existing or acquired): (i) the
Series 2007-2 Reserve Account, including any security entitlement thereto; (ii)
all funds on deposit therein from time to time; (iii) all certificates and
instruments, if any, representing or evidencing any or all of the Series 2007-2
Reserve Account or the funds on deposit therein from time to time; (iv) all
investments made at any time and from time to time with monies in the Series
2007-2 Reserve Account, whether constituting securities, instruments, general
intangibles, investment property, financial assets or other property; (v) all
interest, dividends, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
the Series 2007-2 Reserve Account, the funds on deposit therein from time to
time or the investments made with such funds; and (vi) all proceeds of any and
all of the foregoing, including, without limitation, cash (the items in the
foregoing clauses (i) through (vi) are referred to, collectively, as the “Series
2007-2 Reserve Account Collateral”). The Trustee shall possess all right, title
and interest in and to all funds on deposit from time to time in the Series
2007-2 Reserve Account and in all proceeds thereof, and shall be the only person
authorized to originate entitlement orders in respect of the Series 2007-2
Reserve Account. The Series 2007-2 Reserve Account Collateral shall be under the
sole dominion and control of the Trustee for the benefit of the Series 2007-2
Noteholders, each Series 2007-2 Interest Rate Swap Counterparty and the Surety
Provider. The Series 2007-2 Agent hereby agrees (i) to act as the securities
intermediary (as defined in Section 8-102(a)(14) of the New York UCC) with
respect to the Series 2007-2 Reserve Account; (ii) that its jurisdiction as
securities intermediary is New York; (iii) that each item of property (whether
investment property, financial asset, security, instrument or cash) credited to
the Series 2007-2 Reserve Account shall be treated as a financial asset (as
defined in Section 8-102(a)(9) of the New York UCC) and (iv) to comply with any
entitlement order (as defined in Section 8-102(a)(8) of the New York UCC) issued
by the Trustee.
 
(e)  Series 2007-2 Reserve Account Surplus. In the event that the Series 2007-2
Reserve Account Surplus on any Distribution Date, after giving effect to all
withdrawals from the Series 2007-2 Reserve Account, is greater than zero, if no
Series 2007-2 Enhancement Deficiency or AESOP I Operating Lease Vehicle
Deficiency would result therefrom or exist thereafter, the Trustee, acting in
accordance with the written instructions of the Administrator (with a copy of
such written instructions to be provided by the Administrator to the Surety
Provider) pursuant to the Administration Agreement, shall withdraw from the
Series 2007-2 Reserve Account an amount equal to the Series 2007-2 Reserve
Account Surplus and shall pay such amount to ABRCF.
 
(f)  Termination of Series 2007-2 Reserve Account. Upon the termination of the
Indenture pursuant to Section 11.1 of the Base Indenture, the Trustee, acting in
accordance with the written instructions of the Administrator, after the prior
payment of all amounts owing to the Series 2007-2 Noteholders and to the Surety
Provider and payable from the Series 2007-2 Reserve Account as provided herein,
shall withdraw from the Series 2007-2 Reserve Account all amounts on deposit
therein for payment to ABRCF.
 
Section 2.8   Series 2007-2 Letters of Credit and Series 2007-2 Cash Collateral
Account. (a) Series 2007-2 Letters of Credit and Series 2007-2 Cash Collateral
Account
 
-38-

--------------------------------------------------------------------------------


Constitute Additional Collateral for Series 2007-2 Notes. In order to secure and
provide for the repayment and payment of ABRCF’s Obligations with respect to the
Series 2007-2 Notes, ABRCF hereby grants a security interest in and assigns,
pledges, grants, transfers and sets over to the Trustee, for the benefit of the
Series 2007-2 Noteholders, each Series 2007-2 Interest Rate Swap Counterparty
and the Surety Provider, all of ABRCF’s right, title and interest in and to the
following (whether now or hereafter existing or acquired): (i) each Series
2007-2 Letter of Credit; (ii) the Series 2007-2 Cash Collateral Account,
including any security entitlement thereto; (iii) all funds on deposit in the
Series 2007-2 Cash Collateral Account from time to time; (iv) all certificates
and instruments, if any, representing or evidencing any or all of the Series
2007-2 Cash Collateral Account or the funds on deposit therein from time to
time; (v) all investments made at any time and from time to time with monies in
the Series 2007-2 Cash Collateral Account, whether constituting securities,
instruments, general intangibles, investment property, financial assets or other
property; (vi) all interest, dividends, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for the Series 2007-2 Cash Collateral Account, the funds on deposit
therein from time to time or the investments made with such funds; and (vii) all
proceeds of any and all of the foregoing, including, without limitation, cash
(the items in the foregoing clauses (ii) through (vii) are referred to,
collectively, as the “Series 2007-2 Cash Collateral Account Collateral”). The
Trustee shall, for the benefit of the Series 2007-2 Noteholders, each Series
2007-2 Interest Rate Swap Counterparty and the Surety Provider, possess all
right, title and interest in all funds on deposit from time to time in the
Series 2007-2 Cash Collateral Account and in all proceeds thereof, and shall be
the only person authorized to originate entitlement orders in respect of the
Series 2007-2 Cash Collateral Account. The Series 2007-2 Cash Collateral Account
shall be under the sole dominion and control of the Trustee for the benefit of
the Series 2007-2 Noteholders, each Series 2007-2 Interest Rate Swap
Counterparty and the Surety Provider. The Series 2007-2 Agent hereby agrees (i)
to act as the securities intermediary (as defined in Section 8-102(a)(14) of the
New York UCC) with respect to the Series 2007-2 Cash Collateral Account; (ii)
that its jurisdiction as a securities intermediary is New York, (iii) that each
item of property (whether investment property, financial asset, security,
instrument or cash) credited to the Series 2007-2 Cash Collateral Account shall
be treated as a financial asset (as defined in Section 8-102(a)(9) of the
New York UCC) and (iv) to comply with any entitlement order (as defined in
Section 8-102(a)(8) of the New York UCC) issued by the Trustee.
 
(b)  Series 2007-2 Letter of Credit Expiration Date. If prior to the date which
is ten (10) days prior to the then - scheduled Series 2007-2 Letter of Credit
Expiration Date with respect to any Series 2007-2 Letter of Credit, excluding
the amount available to be drawn under such Series 2007-2 Letter of Credit but
taking into account each substitute Series 2007-2 Letter of Credit which has
been obtained from a Series 2007-2 Eligible Letter of Credit Provider and is in
full force and effect on such date, the Series 2007-2 Enhancement Amount would
be equal to or more than the Series 2007-2 Required Enhancement Amount and the
Series 2007-2 Liquidity Amount would be equal to or greater than the Series
2007-2 Required Liquidity Amount, then the Administrator shall notify the
Trustee and the Surety Provider (with the Surety Provider to be provided
supporting calculations in reasonable detail) in writing no later than two (2)
Business Days prior to such Series 2007-2 Letter of Credit Expiration Date of
such determination. If prior to the date which is ten (10) days prior to the
then-scheduled Series 2007-2 Letter of Credit Expiration Date with respect to
any Series 2007-2 Letter of Credit, excluding the amount available to be drawn
under such Series 2007-2 Letter of Credit but taking into account a
 
-39-

--------------------------------------------------------------------------------


substitute Series 2007-2 Letter of Credit which has been obtained from a Series
2007-2 Eligible Letter of Credit Provider and is in full force and effect on
such date, the Series 2007-2 Enhancement Amount would be less than the Series
2007-2 Required Enhancement Amount or the Series 2007-2 Liquidity Amount would
be less than the Series 2007-2 Required Liquidity Amount, then the Administrator
shall notify the Trustee and the Surety Provider (with the Surety Provider to be
provided supporting calculations in reasonable detail) in writing no later than
two (2) Business Days prior to such Series 2007-2 Letter of Credit Expiration
Date of (x) the greater of (A) the excess, if any, of the Series 2007-2 Required
Enhancement Amount over the Series 2007-2 Enhancement Amount, excluding the
available amount under such expiring Series 2007-2 Letter of Credit but taking
into account any substitute Series 2007-2 Letter of Credit which has been
obtained from a Series 2007-2 Eligible Letter of Credit Provider and is in full
force and effect, on such date, and (B) the excess, if any, of the Series 2007-2
Required Liquidity Amount over the Series 2007-2 Liquidity Amount, excluding the
available amount under such expiring Series 2007-2 Letter of Credit but taking
into account any substitute Series 2007-2 Letter of Credit which has been
obtained from a Series 2007-2 Eligible Letter of Credit Provider and is in full
force and effect, on such date, and (y) the amount available to be drawn on such
expiring Series 2007-2 Letter of Credit on such date. Upon receipt of such
notice by the Trustee on or prior to 10:00 a.m. (New York City time) on any
Business Day, the Trustee shall, by 12:00 noon (New York City time) on such
Business Day (or, in the case of any notice given to the Trustee after 10:00
a.m. (New York City time), by 12:00 noon (New York City time) on the next
following Business Day), draw the lesser of the amounts set forth in clauses (x)
and (y) above on such expiring Series 2007-2 Letter of Credit by presenting a
draft (with a copy to the Surety Provider) accompanied by a Certificate of
Termination Demand and shall cause the Termination Disbursement to be deposited
in the Series 2007-2 Cash Collateral Account.
 
If the Trustee does not receive the notice from the Administrator described in
the first paragraph of this Section 2.8(b) on or prior to the date that is two
(2) Business Days prior to each Series 2007-2 Letter of Credit Expiration Date,
the Trustee shall, by 12:00 noon (New York City time) on such Business Day draw
the full amount of such Series 2007-2 Letter of Credit by presenting a draft
accompanied by a Certificate of Termination Demand and shall cause the
Termination Disbursement to be deposited in the Series 2007-2 Cash Collateral
Account.
 
(c)  Series 2007-2 Letter of Credit Providers. The Administrator shall notify
the Trustee and the Surety Provider in writing within one (1) Business Day of
becoming aware that (i) the long-term senior unsecured debt credit rating of any
Series 2007-2 Letter of Credit Provider has fallen below “A+” as determined by
Standard & Poor’s or “Al” as determined by Moody’s or (ii) the short-term senior
unsecured debt credit rating of any Series 2007-2 Letter of Credit Provider has
fallen below “A-1” as determined by Standard & Poor’s or “P-1” as determined by
Moody’s. At such time the Administrator shall also notify the Trustee of (i) the
greater of (A) the excess, if any, of the Series 2007-2 Required Enhancement
Amount over the Series 2007-2 Enhancement Amount, excluding the available amount
under the Series 2007-2 Letter of Credit issued by such Series 2007-2 Letter of
Credit Provider, on such date, and (B) the excess, if any, of the Series 2007-2
Required Liquidity Amount over the Series 2007-2 Liquidity Amount, excluding the
available amount under such Series 2007-2 Letter of Credit, on such date, and
(ii) the amount available to be drawn on such Series 2007-2 Letter of Credit on
such date. Upon receipt of such notice by the Trustee on or prior to 10:00 a.m.
(New York City time) on any Business Day, the Trustee shall, by 12:00 noon (New
York City time) on such Business Day
 
-40-

--------------------------------------------------------------------------------


(or, in the case of any notice given to the Trustee after 10:00 a.m. (New York
City time), by 12:00 noon (New York City time) on the next following Business
Day), draw on such Series 2007-2 Letter of Credit in an amount equal to the
lesser of the amounts in clause (i) and clause (ii) of the immediately preceding
sentence on such Business Day by presenting a draft accompanied by a Certificate
of Termination Demand and shall cause the Termination Disbursement to be
deposited in the Series 2007-2 Cash Collateral Account.
 
(d)  Termination Date Demands on the Series 2007-2 Letters of Credit. Prior to
10:00 a.m. (New York City time) on the Business Day immediately succeeding the
Series 2007-2 Letter of Credit Termination Date, the Administrator shall
determine the Series 2007-2 Demand Note Payment Amount, if any, as of the Series
2007-2 Letter of Credit Termination Date and, if the Series 2007-2 Demand Note
Payment Amount is greater than zero, instruct the Trustee in writing to draw on
the Series 2007-2 Letters of Credit. Upon receipt of any such notice by the
Trustee on or prior to 11:00 a.m. (New York City time) on a Business Day, the
Trustee shall, by 12:00 noon (New York City time) on such Business Day draw an
amount equal to the lesser of (i) the Series 2007-2 Demand Note Payment Amount
and (ii) the Series 2007-2 Letter of Credit Liquidity Amount on the Series
2007-2 Letters of Credit by presenting to each Series 2007-2 Letter of Credit
Provider (with a copy to the Surety Provider) a draft accompanied by a
Certificate of Termination Date Demand and shall cause the Termination Date
Disbursement to be deposited in the Series 2007-2 Cash Collateral Account;
provided, however, that if the Series 2007-2 Cash Collateral Account has been
established and funded, the Trustee shall draw an amount equal to the product of
(a) 100% minus the Series 2007-2 Cash Collateral Percentage and (b) the lesser
of the amounts referred to in clause (i) and (ii) on such Business Day on the
Series 2007-2 Letters of Credit as calculated by the Administrator and provided
in writing to the Trustee and the Surety Provider.
 
(e)  Draws on the Series 2007-2 Letters of Credit. If there is more than one
Series 2007-2 Letter of Credit on the date of any draw on the Series 2007-2
Letters of Credit pursuant to the terms of this Supplement, the Administrator
shall instruct the Trustee, in writing, to draw on each Series 2007-2 Letter of
Credit in an amount equal to the Pro Rata Share of the Series 2007-2 Letter of
Credit Provider issuing such Series 2007-2 Letter of Credit of the amount of
such draw on the Series 2007-2 Letters of Credit.
 
(f)  Establishment of Series 2007-2 Cash Collateral Account. On or prior to the
date of any drawing under a Series 2007-2 Letter of Credit pursuant to
Section 2.8(b), (c) or (d) above, ABRCF shall establish and maintain in the name
of the Trustee for the benefit of the Series 2007-2 Noteholders, each Series
2007-2 Interest Rate Swap Counterparty and the Surety Provider, or cause to be
established and maintained, an account (the “Series 2007-2 Cash Collateral
Account”), bearing a designation clearly indicating that the funds deposited
therein are held for the benefit of the Series 2007-2 Noteholders, each Series
2007-2 Interest Rate Swap Counterparty and the Surety Provider. The Series
2007-2 Cash Collateral Account shall be maintained (i) with a Qualified
Institution, or (ii) as a segregated trust account with the corporate trust
department of a depository institution or trust company having corporate trust
powers and acting as trustee for funds deposited in the Series 2007-2 Cash
Collateral Account; provided, however, that if at any time such Qualified
Institution is no longer a Qualified Institution or the credit rating of any
securities issued by such depository institution or trust company shall be
reduced to below “BBB-” by Standard & Poor’s or “Baa3” by Moody’s, then ABRCF
shall,
 
-41-

--------------------------------------------------------------------------------


within thirty (30) days of such reduction, establish a new Series 2007-2 Cash
Collateral Account with a new Qualified Institution or a new segregated trust
account with the corporate trust department of a depository institution or trust
company having corporate trust powers and acting as trustee for funds deposited
in the Series 2007-2 Cash Collateral Account. If a new Series 2007-2 Cash
Collateral Account is established, ABRCF shall instruct the Trustee in writing
to transfer all cash and investments from the non-qualifying Series 2007-2 Cash
Collateral Account into the new Series 2007-2 Cash Collateral Account.
 
(g)  Administration of the Series 2007-2 Cash Collateral Account. ABRCF may
instruct (by standing instructions or otherwise) the institution maintaining the
Series 2007-2 Cash Collateral Account to invest funds on deposit in the Series
2007-2 Cash Collateral Account from time to time in Permitted Investments;
provided, however, that any such investment shall mature not later than the
Business Day prior to the Distribution Date following the date on which such
funds were received, unless any Permitted Investment held in the Series 2007-2
Cash Collateral Account is held with the Paying Agent, in which case such
investment may mature on such Distribution Date so long as such funds shall be
available for withdrawal on or prior to such Distribution Date. All such
Permitted Investments will be credited to the Series 2007-2 Cash Collateral
Account and any such Permitted Investments that constitute (i) physical property
(and that is not either a United States security entitlement or a security
entitlement) shall be physically delivered to the Trustee; (ii) United States
security entitlements or security entitlements shall be controlled (as defined
in Section 8-106 of the New York UCC) by the Trustee pending maturity or
disposition, and (iii) uncertificated securities (and not United States security
entitlements) shall be delivered to the Trustee by causing the Trustee to become
the registered holder of such securities. The Trustee shall, at the expense of
ABRCF, take such action as is required to maintain the Trustee’s security
interest in the Permitted Investments credited to the Series 2007-2 Cash
Collateral Account. ABRCF shall not direct the Trustee to dispose of (or permit
the disposal of) any Permitted Investments prior to the maturity thereof to the
extent such disposal would result in a loss of the purchase price of such
Permitted Investments. In the absence of written investment instructions
hereunder, funds on deposit in the Series 2007-2 Cash Collateral Account shall
remain uninvested.
 
(h)  Earnings from Series 2007-2 Cash Collateral Account. All interest and
earnings (net of losses and investment expenses) paid on funds on deposit in the
Series 2007-2 Cash Collateral Account shall be deemed to be on deposit therein
and available for distribution.
 
(i)  Series 2007-2 Cash Collateral Account Surplus. In the event that the Series
2007-2 Cash Collateral Account Surplus on any Distribution Date (or, after the
Series 2007-2 Letter of Credit Termination Date, on any date) is greater than
zero, the Trustee, acting in accordance with the written instructions (a copy of
which shall be provided by the Administrator to the Surety Provider) of the
Administrator, shall withdraw from the Series 2007-2 Cash Collateral Account an
amount equal to the Series 2007-2 Cash Collateral Account Surplus and shall pay
such amount: first, to the Series 2007-2 Letter of Credit Providers to the
extent of any unreimbursed drawings under the related Series 2007-2
Reimbursement Agreement, for application in accordance with the provisions of
the related Series 2007-2 Reimbursement Agreement, and, second, to ABRCF any
remaining amount.
 
-42-

--------------------------------------------------------------------------------


(j)  Post-Series 2007-2 Letter of Credit Termination Date Withdrawals from the
Series 2007-2 Cash Collateral Account. If the Surety Provider notifies the
Trustee in writing that the Surety Provider shall have paid a Preference Amount
(as defined in the Surety Bond) under the Surety Bond, subject to the
satisfaction of the conditions set forth in the next succeeding sentence, the
Trustee shall withdraw from the Series 2007-2 Cash Collateral Account and pay to
the Surety Provider an amount equal to the lesser of (i) the Series 2007-2
Available Cash Collateral Account Amount on such date and (ii) such Preference
Amount. Prior to any withdrawal from the Series 2007-2 Cash Collateral Account
pursuant to this Section 2.8(j), the Trustee shall have received a certified
copy of the order requiring the return of such Preference Amount.
 
(k)  Termination of Series 2007-2 Cash Collateral Account. Upon the termination
of this Supplement in accordance with its terms, the Trustee, acting in
accordance with the written instructions of the Administrator, after the prior
payment of all amounts owing to the Series 2007-2 Noteholders and to the Surety
Provider and payable from the Series 2007-2 Cash Collateral Account as provided
herein, shall withdraw from the Series 2007-2 Cash Collateral Account all
amounts on deposit therein (to the extent not withdrawn pursuant to
Section 2.8(i) above) and shall pay such amounts: first, to the Series 2007-2
Letter of Credit Providers to the extent of any unreimbursed drawings under the
related Series 2007-2 Reimbursement Agreement, for application in accordance
with the provisions of the related Series 2007-2 Reimbursement Agreement, and,
second, to ABRCF any remaining amount.
 
Section 2.9   Series 2007-2 Distribution Account. (a) Establishment of Series
2007-2 Distribution Account. ABRCF shall establish and maintain in the name of
the Trustee for the benefit of the Series 2007-2 Noteholders, each Series 2007-2
Interest Rate Swap Counterparty and the Surety Provider, or cause to be
established and maintained, an account (the “Series 2007-2 Distribution
Account”), bearing a designation clearly indicating that the funds deposited
therein are held for the benefit of the Series 2007-2 Noteholders, each Series
2007-2 Interest Rate Swap Counterparty and the Surety Provider. The Series
2007-2 Distribution Account shall be maintained (i) with a Qualified
Institution, or (ii) as a segregated trust account with the corporate trust
department of a depository institution or trust company having corporate trust
powers and acting as trustee for funds deposited in the Series 2007-2
Distribution Account; provided, however, that if at any time such Qualified
Institution is no longer a Qualified Institution or the credit rating of any
securities issued by such depositary institution or trust company shall be
reduced to below “BBB-” by Standard & Poor’s or “Baa3” by Moody’s, then ABRCF
shall, within thirty (30) days of such reduction, establish a new Series 2007-2
Distribution Account with a new Qualified Institution. If the Series 2007-2
Distribution Account is not maintained in accordance with the previous sentence,
ABRCF shall establish a new Series 2007-2 Distribution Account, within ten (10)
Business Days after obtaining knowledge of such fact, which complies with such
sentence, and shall instruct the Series 2007-2 Agent in writing to transfer all
cash and investments from the non-qualifying Series 2007-2 Distribution Account
into the new Series 2007-2 Distribution Account. Initially, the Series 2007-2
Distribution Account will be established with The Bank of New York Trust
Company, N.A.
 
(b)  Administration of the Series 2007-2 Distribution Account. The Administrator
may instruct the institution maintaining the Series 2007-2 Distribution Account
to invest funds on deposit in the Series 2007-2 Distribution Account from time
to time in Permitted
 
-43-

--------------------------------------------------------------------------------


Investments; provided, however, that any such investment shall mature not later
than the Business Day prior to the Distribution Date following the date on which
such funds were received, unless any Permitted Investment held in the Series
2007-2 Distribution Account is held with the Paying Agent, then such investment
may mature on such Distribution Date and such funds shall be available for
withdrawal on or prior to such Distribution Date. All such Permitted Investments
will be credited to the Series 2007-2 Distribution Account and any such
Permitted Investments that constitute (i) physical property (and that is not
either a United States security entitlement or a security entitlement) shall be
physically delivered to the Trustee; (ii) United States security entitlements or
security entitlements shall be controlled (as defined in Section 8-106 of the
New York UCC) by the Trustee pending maturity or disposition, and
(iii) uncertificated securities (and not United States security entitlements)
shall be delivered to the Trustee by causing the Trustee to become the
registered holder of such securities. The Trustee shall, at the expense of
ABRCF, take such action as is required to maintain the Trustee’s security
interest in the Permitted Investments credited to the Series 2007-2 Distribution
Account. ABRCF shall not direct the Trustee to dispose of (or permit the
disposal of) any Permitted Investments prior to the maturity thereof to the
extent such disposal would result in a loss of the purchase price of such
Permitted Investments. In the absence of written investment instructions
hereunder, funds on deposit in the Series 2007-2 Distribution Account shall
remain uninvested.
 
(c)  Earnings from Series 2007-2 Distribution Account. All interest and earnings
(net of losses and investment expenses) paid on funds on deposit in the Series
2007-2 Distribution Account shall be deemed to be on deposit and available for
distribution.
 
(d)  Series 2007-2 Distribution Account Constitutes Additional Collateral for
Series 2007-2 Notes. In order to secure and provide for the repayment and
payment of ABRCF’s Obligations with respect to the Series 2007-2 Notes, ABRCF
hereby grants a security interest in and assigns, pledges, grants, transfers and
sets over to the Trustee, for the benefit of the Series 2007-2 Noteholders, each
Series 2007-2 Interest Rate Swap Counterparty and the Surety Provider, all of
ABRCF’s right, title and interest in and to the following (whether now or
hereafter existing or acquired): (i) the Series 2007-2 Distribution Account,
including any security entitlement thereto; (ii) all funds on deposit therein
from time to time; (iii) all certificates and instruments, if any, representing
or evidencing any or all of the Series 2007-2 Distribution Account or the funds
on deposit therein from time to time; (iv) all investments made at any time and
from time to time with monies in the Series 2007-2 Distribution Account, whether
constituting securities, instruments, general intangibles, investment property,
financial assets or other property; (v) all interest, dividends, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for the Series 2007-2
Distribution Account, the funds on deposit therein from time to time or the
investments made with such funds; and (vi) all proceeds of any and all of the
foregoing, including, without limitation, cash (the items in the foregoing
clauses (i) through (vi) are referred to, collectively, as the “Series 2007-2
Distribution Account Collateral”). The Trustee shall possess all right, title
and interest in all funds on deposit from time to time in the Series 2007-2
Distribution Account and in and to all proceeds thereof, and shall be the only
person authorized to originate entitlement orders in respect of the Series
2007-2 Distribution Account. The Series 2007-2 Distribution Account Collateral
shall be under the sole dominion and control of the Trustee for the benefit of
the Series 2007-2 Noteholders, each Series 2007-2 Interest Rate Swap
Counterparty and the Surety Provider. The Series 2007-2 Agent hereby agrees (i)
to act as the
 
-44-

--------------------------------------------------------------------------------


securities intermediary (as defined in Section 8-102(a)(14) of the New York UCC)
with respect to the Series 2007-2 Distribution Account; (ii) that its
jurisdiction as securities intermediary is New York, (iii) that each item of
property (whether investment property, financial asset, security, instrument or
cash) credited to the Series 2007-2 Distribution Account shall be treated as a
financial asset (as defined in Section 8-102(a)(9) of the New York UCC) and (iv)
to comply with any entitlement order (as defined in Section 8-102(a)(8) of the
New York UCC) issued by the Trustee.
 
Section 2.10   Series 2007-2 Interest Rate Swaps. (a) On the Series 2007-2
Closing Date, ABRCF shall enter into one or more interest rate swaps acceptable
to the Surety Provider (in the exercise of its reasonable judgment) in respect
of the Series 2007-2 Notes with a Qualified Interest Rate Swap Counterparty (a
“Series 2007-2 Interest Rate Swap”). The Series 2007-2 Interest Rate Swaps shall
have an aggregate initial notional amount equal to the Series 2007-2 Initial
Invested Amount. The aggregate notional amount of such Series 2007-2 Interest
Rate Swaps shall be reduced pursuant to the terms of such Series 2007-2 Interest
Rate Swaps but shall not at any time be less than the Series 2007-2 Invested
Amount. The fixed rate payable by ABRCF under such Series 2007-2 Interest Rate
Swaps and any replacement thereof shall not be greater than 5.5 %.
 
(b)  Replacement of Any Series 2007-2 Interest Rate Swap. If, at any time, a
Series 2007-2 Interest Rate Swap Counterparty does not have (i) a long-term
senior, unsecured debt, deposit, claims paying or credit (as the case may be)
rating at least “A” from Standard & Poor’s and at least “A2” from Moody’s, (ii)
a short-term senior, unsecured debt, deposit, claims paying or credit (as the
case may be) rating of at least “A-1”, or if such Series 2007-2 Interest Rate
Swap Counterparty does not have a short-term senior, unsecured debt rating, then
a long-term senior, unsecured debt, deposit, claims paying or credit (as the
case may be) rating of at least “A+”, in each case, from Standard & Poor’s and
(iii) a short-term senior, unsecured debt, deposit, claims paying or credit (as
the case may be) rating of “P-1”, or if such Series 2007-2 Interest Rate Swap
Counterparty does not have a short-term senior, unsecured debt rating, then a
long-term senior, unsecured debt, deposit, claims paying or credit (as the case
may be) rating of at least “A1”, in each case, from Moody’s, then ABRCF shall
cause the Series 2007-2 Interest Rate Swap Counterparty within thirty (30) days
following such occurrence, at the Series 2007-2 Interest Rate Swap
Counterparty’s expense, to do one of the following (the choice of such action to
be determined by the Series 2007-2 Interest Rate Swap Counterparty) (i) obtain a
replacement interest rate swap on substantially the same terms as the replaced
Series 2007-2 Interest Rate Swap from a Qualified Interest Rate Swap Provider
and terminate the applicable Series 2007-2 Interest Rate Swap, (ii)
collateralize its obligations under the Series 2007-2 Interest Rate Swap in a
manner acceptable to the Rating Agencies and the Surety Provider (in the
exercise of its reasonable judgment) in an amount and with collateral which is
sufficient to maintain or restore the immediately prior ratings (without giving
effect to the Policy) of the Series 2007-2 Notes or (iii) enter into any other
arrangement satisfactory to Standard & Poor’s, Moody’s and the Surety Provider
(in the exercise of its reasonable judgment), which is sufficient to maintain or
restore the immediately prior ratings (without giving effect to the Surety Bond)
of the Series 2007-2 Notes; provided that no termination of any Series 2007-2
Interest Rate Swap shall occur until ABRCF has entered into a replacement
interest rate swap or shall have entered any other arrangement satisfactory to
Standard & Poor’s, Moody’s and the Surety Provider (in the exercise of its
reasonable judgment).
 
-45-

--------------------------------------------------------------------------------


(c)  To secure payment of all ABRCF’s Obligations with respect to the Series
2007-2 Notes, ABRCF grants a security interest in, and assigns, pledges, grants,
transfers and sets over to the Trustee, for the benefit of the Series 2007-2
Noteholders and the Surety Provider, all of ABRCF’s right, title and interest in
the Series 2007-2 Interest Rate Swaps and all proceeds thereof (the “Series
2007-2 Interest Rate Swap Collateral”). ABRCF shall require all Series 2007-2
Interest Rate Swap Proceeds to be paid to, and the Trustee shall allocate all
Series 2007-2 Interest Rate Swap Proceeds to, the Series 2007-2 Accrued Interest
Account of the Series 2007-2 Collection Account.
 
(d)   The failure of ABRCF to comply with its covenants contained in this
Section 2.10 shall not constitute an Amortization Event with respect to the
Series 2007-2 Notes.
 
(e)  Each Series 2007-2 Interest Rate Swap Counterparty shall be a Swap
Counterparty and therefore shall be a beneficiary of the grant set forth in
Section 3.1 of the Base Indenture.
 
Section 2.11   Series 2007-2 Accounts Permitted Investments. ABRCF shall not,
and shall not permit, funds on deposit in the Series 2007-2 Accounts to be
invested in:
 
(i)  Permitted Investments that do not mature at least one Business Day before
the next Distribution Date;
 
(ii)  demand deposits, time deposits or certificates of deposit with a maturity
in excess of 360 days;
 
(iii)  commercial paper which is not rated “P-1” by Moody’s;
 
(iv)  money market funds or eurodollar time deposits which are not rated at
least “AAA” by Standard & Poor’s;
 
(v)  eurodollar deposits that are not rated “P-1” by Moody’s or that are with
financial institutions not organized under the laws of a G-7 nation; or
 
(vi)  any investment, instrument or security not otherwise listed in clause (i)
through (vi) of the definition of “Permitted Investments” in the Base Indenture
that is not approved in writing by the Surety Provider.
 
Section 2.12   Series 2007-2 Demand Notes Constitute Additional Collateral for
Series 2007-2 Notes. In order to secure and provide for the repayment and
payment of ABRCF’s Obligations with respect to the Series 2007-2 Notes, ABRCF
hereby grants a security interest in and assigns, pledges, grants, transfers and
sets over to the Trustee, for the benefit of the Series 2007-2 Noteholders, each
Series 2007-2 Interest Rate Swap Counterparty and the Surety Provider, all of
ABRCF’s right, title and interest in and to the following (whether now or
hereafter existing or acquired): (i) the Series 2007-2 Demand Notes; (ii) all
certificates and instruments, if any, representing or evidencing the Series
2007-2 Demand Notes; and (iii) all proceeds of any and all of the foregoing,
including, without limitation, cash. On the date hereof, ABRCF shall deliver to
the Trustee, for the benefit of the Series 2007-2 Noteholders, each Series
2007-2 Interest Rate Swap Counterparty and the Surety Provider, each Series
2007-2 Demand
 
-46-

--------------------------------------------------------------------------------


Note, endorsed in blank. The Trustee, for the benefit of the Series 2007-2
Noteholders, each Series 2007-2 Interest Rate Swap Counterparty and the Surety
Provider, shall be the only Person authorized to make a demand for payments on
the Series 2007-2 Demand Notes.
 
 
ARTICLE III
 
AMORTIZATION EVENTS
 
In addition to the Amortization Events set forth in Section 9.1 of the Base
Indenture, any of the following shall be an Amortization Event with respect to
the Series 2007-2 Notes and collectively shall constitute the Amortization
Events set forth in Section 9.1(n) of the Base Indenture with respect to the
Series 2007-2 Notes (without notice or other action on the part of the Trustee
or any holders of the Series 2007-2 Notes):
 
(a)  a Series 2007-2 Enhancement Deficiency shall occur and continue for at
least two (2) Business Days; provided, however, that such event or condition
shall not be an Amortization Event if during such two (2) Business Day period
such Series 2007-2 Enhancement Deficiency shall have been cured in accordance
with the terms and conditions of the Indenture and the Related Documents;
 
(b)  the Series 2007-2 Liquidity Amount shall be less than the Series 2007-2
Required Liquidity Amount for at least two (2) Business Days; provided, however,
that such event or condition shall not be an Amortization Event if during such
two (2) Business Day period such insufficiency shall have been cured in
accordance with the terms and conditions of the Indenture and the Related
Documents;
 
(c)  the Collection Account, the Series 2007-2 Collection Account, the Series
2007-2 Excess Collection Account or the Series 2007-2 Reserve Account shall be
subject to an injunction, estoppel or other stay or a Lien (other than Liens
permitted under the Related Documents);
 
(d)  all principal of and interest on the Series 2007-2 Notes is not paid in
full on or before the Series 2007-2 Expected Final Distribution Date;
 
(e)  the Trustee shall make a demand for payment under the Surety Bond;
 
(f)  the occurrence of an Event of Bankruptcy with respect to the Surety
Provider;
 
(g)  the Surety Provider fails to pay a demand for payment in accordance with
the requirements of the Surety Bond;
 
(h)  any Series 2007-2 Letter of Credit shall not be in full force and effect
for at least two (2) Business Days and (x) either a Series 2007-2 Enhancement
Deficiency would result from excluding such Series 2007-2 Letter of Credit from
the Series 2007-2 Enhancement Amount or (y) the Series 2007-2 Liquidity Amount,
excluding therefrom
 
-47-

--------------------------------------------------------------------------------


the available amount under such Series 2007-2 Letter of Credit, would be less
than the Series 2007-2 Required Liquidity Amount;
 
(i)  from and after the funding of the Series 2007-2 Cash Collateral Account,
the Series 2007-2 Cash Collateral Account shall be subject to an injunction,
estoppel or other stay or a Lien (other than Liens permitted under the Related
Documents) for at least two (2) Business Days and either (x) a Series 2007-2
Enhancement Deficiency would result from excluding the Series 2007-2 Available
Cash Collateral Account Amount from the Series 2007-2 Enhancement Amount or (y)
the Series 2007-2 Liquidity Amount, excluding therefrom the Series 2007-2
Available Cash Collateral Amount, would be less than the Series 2007-2 Required
Liquidity Amount; and
 
(j)  an Event of Bankruptcy shall have occurred with respect to any Series
2007-2 Letter of Credit Provider or any Series 2007-2 Letter of Credit Provider
repudiates its Series 2007-2 Letter of Credit or refuses to honor a proper draw
thereon and either (x) a Series 2007-2 Enhancement Deficiency would result from
excluding such Series 2007-2 Letter of Credit from the Series 2007-2 Enhancement
Amount or (y) the Series 2007-2 Liquidity Amount, excluding therefrom the
available amount under such Series 2007-2 Letter of Credit, would be less than
the Series 2007-2 Required Liquidity Amount.
 
 
ARTICLE IV
 
RIGHT TO WAIVE PURCHASE RESTRICTIONS
 
Notwithstanding any provision to the contrary in the Indenture or the Related
Documents, but subject in all respects to the Surety Provider’s rights under
Section 6.11, upon the Trustee’s receipt of notice from any Lessee, any Borrower
or ABRCF that the Lessees, the Borrowers and ABRCF have determined to increase
any Series 2007-2 Maximum Amount, (such notice, a “Waiver Request”), each Series
2007-2 Noteholder may, at its option, waive any Series 2007-2 Maximum Amount
(collectively, a “Waivable Amount”) if (i) no Amortization Event exists, (ii)
the Requisite Noteholders and the Surety Provider consent to such waiver and
(iii) 60 days’ prior written notice of such proposed waiver is provided to the
Rating Agencies by the Trustee.
 
Upon receipt by the Trustee of a Waiver Request (a copy of which the Trustee
shall promptly provide to the Rating Agencies), all amounts which would
otherwise be allocated to the Series 2007-2 Excess Collection Account
(collectively, the “Designated Amounts”) from the date the Trustee receives a
Waiver Request through the Consent Period Expiration Date will be held by the
Trustee in the Series 2007-2 Collection Account for ratable distribution as
described below.
 
Within ten (10) Business Days after the Trustee receives a Waiver Request, the
Trustee shall furnish notice thereof to the Series 2007-2 Noteholders and the
Surety Provider, which notice shall be accompanied by a form of consent (each a
“Consent”) in the form of Exhibit B by which the Series 2007-2 Noteholders may,
on or before the Consent Period Expiration Date, consent to waiver of the
applicable Waivable Amount. If the Trustee receives
 
-48-

--------------------------------------------------------------------------------


the consent of the Surety Provider and Consents from the Requisite Noteholders
agreeing to waiver of the applicable Waivable Amount within forty-five (45) days
after the Trustee notifies the Series 2007-2 Noteholders of a Waiver Request
(the day on which such forty-five (45) day period expires, the “Consent Period
Expiration Date”), (i) the applicable Waivable Amount shall be deemed waived by
the consenting Series 2007-2 Noteholders, (ii) the Trustee will distribute the
Designated Amounts as set forth below and (iii) the Trustee shall promptly (but
in any event within two days) provide the Rating Agency with notice of such
waiver. Any Series 2007-2 Noteholder from whom the Trustee has not received a
Consent on or before the Consent Period Expiration Date will be deemed not to
have consented to such waiver.
 
If the Trustee receives Consents from the Requisite Noteholders on or before the
Consent Period Expiration Date, then on the immediately following Distribution
Date, the Trustee will pay the Designated Amounts as follows:
 
(i)  to the non-consenting Series 2007-2 Noteholders, if any, pro rata up to the
amount required to pay all Series 2007-2 Notes held by such non-consenting
Series 2007-2 Noteholders in full; and
 
(ii)  any remaining Designated Amounts to the Series 2007-2 Excess Collection
Account.
 
If the amount paid pursuant to clause (i) of the preceding paragraph is not paid
in full on the date specified therein, then on each day following such
Distribution Date, the Administrator will allocate to the Series 2007-2
Collection Account on a daily basis all Designated Amounts collected on such
day. On each following Distribution Date, the Trustee will withdraw a portion of
such Designated Amounts from the Series 2007-2 Collection Account and deposit
the same in the Series 2007-2 Distribution Account for distribution as follows:
 
(a) to the non-consenting Series 2007-2 Noteholders, if any, pro rata an amount
equal to the Designated Amounts in the Series 2007-2 Collection Account as of
the applicable Determination Date up to the aggregate outstanding principal
balance of the Series 2007-2 Notes held by the non-consenting Series 2007-2
Noteholders; and
 
(b) any remaining Designated Amounts to the Series 2007-2 Excess Collection
Account.
 
If the Requisite Noteholders or the Surety Provider do not timely consent to
such waiver, the Designated Amounts will be re-allocated to the Series 2007-2
Excess Collection Account for allocation and distribution in accordance with the
terms of the Indenture and the Related Documents.
 
In the event that the Series 2007-2 Rapid Amortization Period shall commence
after receipt by the Trustee of a Waiver Request, all such Designated Amounts
will thereafter be considered Principal Collections allocated to the Series
2007-2 Noteholders.
 
-49-

--------------------------------------------------------------------------------


 
ARTICLE V
 
FORM OF SERIES 2007-2 NOTES
 
Section 5.1   Restricted Global Series 2007-2 Notes. The Series 2007-2 Notes to
be issued in the United States will be issued in book-entry form and represented
by one or more permanent global Notes in fully registered form without interest
coupons (each, a “Restricted Global Series 2007-2 Note”), substantially in the
form set forth in Exhibit A-1, with such legends as may be applicable thereto as
set forth in the Base Indenture, and will be sold only in the United States (1)
initially to institutional accredited investors within the meaning of Regulation
D under the Securities Act in reliance on an exemption from the registration
requirements of the Securities Act and (2) thereafter to qualified institutional
buyers within the meaning of, and in reliance on, Rule 144A under the Securities
Act and shall be deposited on behalf of the purchasers of the Series 2007-2
Notes represented thereby, with the Trustee as custodian for DTC, and registered
in the name of Cede as DTC’s nominee, duly executed by ABRCF and authenticated
by the Trustee in the manner set forth in Section 2.4 of the Base Indenture.
 
Section 5.2   Temporary Global Series 2007-2 Notes; Permanent Global Series
2007-2 Notes. The Series 2007-2 Notes to be issued outside the United States
will be issued and sold in transactions outside the United States in reliance on
Regulation S under the Securities Act, as provided in the applicable note
purchase agreement, and shall initially be issued in the form of one or more
temporary notes in registered form without interest coupons (each, a “Temporary
Global Series 2007-2 Note”), substantially in the form set forth in Exhibit A-2,
which shall be deposited on behalf of the purchasers of the Series 2007-2 Notes
represented thereby with a custodian for, and registered in the name of a
nominee of DTC, for the account of Euroclear Bank S.A./N.V., as operator of the
Euroclear System (“Euroclear”) or for Clearstream Banking, société anonyme
(“Clearstream”), duly executed by ABRCF and authenticated by the Trustee in the
manner set forth in Section 2.4 of the Base Indenture. Interests in a Temporary
Global Series 2007-2 Note will be exchangeable, in whole or in part, for
interests in one or more permanent global notes in registered form without
interest coupons (each, a “Permanent Global Series 2007-2 Note”), substantially
in the form of Exhibits A-3, in accordance with the provisions of such Temporary
Global Series 2007-2 Note and the Base Indenture (as modified by this
Supplement). Interests in a Permanent Global Series 2007-2 Note will be
exchangeable for a definitive Series 2007-2 Note in accordance with the
provisions of such Permanent Global Series 2007-2 Note and the Base Indenture
(as modified by this Supplement).
 
 
ARTICLE VI
 
GENERAL
 
Section 6.1   Optional Repurchase. The Series 2007-2 Notes shall be subject to
repurchase by ABRCF at its option in accordance with Section 6.3 of the Base
Indenture on any Distribution Date after the Series 2007-2 Invested Amount is
reduced to an amount less than or equal to 10% of the Series 2007-2 Initial
Invested Amount (the “Series 2007-2 Repurchase Amount”); provided, however, that
as a condition precedent to any such optional repurchase, on or prior to the
Distribution Date on which any Series 2007-2 Note is repurchased by ABRCF
pursuant to this Section 6.1, ABRCF shall have paid the Surety Provider all
Surety Provider Fees
 
-50-

--------------------------------------------------------------------------------


and all other Surety Provider Reimbursement Amounts due and unpaid as of such
Distribution Date. The repurchase price for any Series 2007-2 Note shall equal
the aggregate outstanding principal balance of such Series 2007-2 Note
(determined after giving effect to any payments of principal and interest on
such Distribution Date), plus accrued and unpaid interest on such outstanding
principal balance.
 
Section 6.2   Information. The Trustee shall provide to the Series 2007-2
Noteholders, or their designated agent, and the Surety Provider copies of all
information furnished to the Trustee or ABRCF pursuant to the Related Documents,
as such information relates to the Series 2007-2 Notes or the Series 2007-2
Collateral. In connection with any Preference Amount payable under the Surety
Bond, the Trustee shall furnish to the Surety Provider its records evidencing
the distributions of principal of and interest on the Series 2007-2 Notes that
have been made and subsequently recovered from Series 2007-2 Noteholders and the
dates on which such payments were made.
 
Section 6.3   Exhibits. The following exhibits attached hereto supplement the
exhibits included in the Indenture.


Exhibit A-1
Form of Restricted Global Series 2007-2 Note
Exhibit A-2
Form of Temporary Global Series 2007-2 Note
Exhibit A-3
Form of Permanent Global Series 2007-2 Note
Exhibit B:
Form of Consent
Exhibit C:
Form of Series 2007-2 Demand Note
Exhibit D:
Form of Letter of Credit
Exhibit E:
Form of Lease Payment Deficit Notice
Exhibit F:
Form of Demand Notice

 
 Section 6.4   Ratification of Base Indenture. As supplemented by this
Supplement, the Base Indenture is in all respects ratified and confirmed and the
Base Indenture as so supplemented by this Supplement shall be read, taken, and
construed as one and the same instrument.
 
Section 6.5   Counterparts. This Supplement may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, but
all of such counterparts shall together constitute but one and the same
instrument.
 
Section 6.6   Governing Law. This Supplement shall be construed in accordance
with the law of the State of New York, and the obligations, rights and remedies
of the parties hereto shall be determined in accordance with such law.
 
Section 6.7   Amendments. This Supplement may be modified or amended from time
to time with the consent of the Surety Provider and in accordance with the terms
of the Base Indenture; provided, however, that if, pursuant to the terms of the
Base Indenture or this Supplement, the consent of the Required Noteholders is
required for an amendment or modification of this Supplement, such requirement
shall be satisfied if such amendment or modification is consented to by the
Series 2007-2 Noteholders representing more than 50% of the aggregate
outstanding principal amount of the Series 2007-2 Notes.
 
-51-

--------------------------------------------------------------------------------


Section 6.8   Discharge of Indenture. Notwithstanding anything to the contrary
contained in the Base Indenture, no discharge of the Indenture pursuant to
Section 11.1(b) of the Base Indenture will be effective as to the Series 2007-2
Notes without the consent of the Required Noteholders and, to the extent there
are any amounts due to a Series 2007-2 Interest Rate Swap Counterparty, each
such Series 2007-2 Interest Rate Swap Counterparty.
 
Section 6.9   Notice to Surety Provider, Rating Agencies and each Series 2007-2
Interest Rate Swap Counterparty. The Trustee shall provide to the Surety
Provider, each Rating Agency and each Series 2007-2 Interest Rate Swap
Counterparty a copy of each notice, opinion of counsel, certificate or other
item delivered to, or required to be provided by, the Trustee pursuant to this
Supplement or any other Related Document. Each such opinion of counsel shall be
addressed to the Surety Provider and each Series 2007-2 Interest Rate Swap
Counterparty, shall be from counsel reasonably acceptable to the Surety Provider
and each Series 2007-2 Interest Rate Swap Counterparty and shall be in form and
substance reasonably acceptable to the Surety Provider and each Series 2007-2
Interest Rate Swap Counterparty. All such notices, opinions, certificates or
other items delivered to the Surety Provider shall be forwarded to Ambac
Assurance Corporation, One State Street Plaza, New York, New York, 10004,
Attention: General Counsel, telephone: (212) 668-0340.
 
Section 6.10   Certain Rights of Surety Provider. The Surety Provider shall be
deemed to be an Enhancement Provider entitled to receive confirmation of the
rating on the Series 2007-2 Notes (without regard to the Surety Bond) pursuant
to the definition of “Rating Agency Confirmation Condition.” In addition, the
Surety Provider shall be deemed to be an Enhancement Provider entitled to
exercise the consent rights described in clause (ii) of the definition of
“Rating Agency Consent Condition.”
 
Section 6.11   Surety Provider Deemed Noteholder and Secured Party. Except for
any period during which a Surety Default is continuing, the Surety Provider
shall be deemed to be the holder of 100% of the Series 2007-2 Notes for the
purposes of giving any and all consents, waivers (including, without limitation,
pursuant to Article III (other than an Amortization Event described in clauses
(f) and (g) thereof) Article IV and Section 6.7), approvals, instructions,
directions, requests, declarations and/or notices pursuant to the Base Indenture
and this Supplement. Any reference in the Base Indenture or the Related
Documents (including, without limitation, in Sections 2.3, 8.14, 9.1, 9.2 or
12.1 of the Base Indenture) to materially, adversely, or detrimentally affecting
the rights or interests of the Noteholders, or words of similar meaning, shall
be deemed, for purposes of the Series 2007-2 Notes, to refer to the rights or
interests of the Surety Provider. The Surety Provider shall constitute an
“Enhancement Provider” with respect to the Series 2007-2 Notes for all purposes
under the Indenture and the other Related Documents. Furthermore, the Surety
Provider shall be deemed to be a “Secured Party” under the Base Indenture and
the Related Documents to the extent of amounts payable to the Surety Provider
pursuant to this Supplement and the Insurance Agreement shall constitute an
“Enhancement Agreement” with respect to the Series 2007-2 Notes for all purposes
under the Indenture and the Related Documents. Moreover, wherever in the Related
Documents money or other property is assigned, conveyed, granted or held for, a
filing is made for, action is taken for or agreed to be taken for, or a
representation or warranty is made for the benefit of the Noteholders, the
Surety Provider shall be deemed to be the Noteholder with respect to 100% of the
Series 2007-2 Notes for such purposes.
 
-52-

--------------------------------------------------------------------------------


Section 6.12   Capitalization of ABRCF. ABRCF agrees that on the Series 2007-2
Closing Date it will have capitalization in an amount equal to or greater than
3% of the sum of (x) the Series 2007-2 Invested Amount and (y) the invested
amount of the Series 2000-2 Notes, the Series 2002-1 Notes, the Series 2002-2
Notes, the Series 2002-3 Notes, the Series 2003-2 Notes, the Series 2003-3
Notes, the Series 2003-4 Notes, the Series 2003-5 Notes, the Series 2004-1
Notes, the Series 2004-2 Notes, the Series 2005-1 Notes, the Series 2005-2
Notes, the Series 2005-4 Notes, the Series 2006-1 Notes, the Series 2006-2 Notes
and the Series 2007-1 Notes.
 
Section 6.13   [RESERVED]
 
Section 6.14   Third Party Beneficiary. The Surety Provider and each Series
2007-2 Interest Rate Swap Counterparty is an express third party beneficiary of
(i) the Base Indenture to the extent of provisions relating to any Enhancement
Provider and (ii) this Supplement.
 
Section 6.15   Prior Notice by Trustee to Surety Provider. Subject to Section
10.1 of the Base Indenture, the Trustee agrees that, so long as no Amortization
Event shall have occurred and be continuing with respect to any Series of Notes
other than the Series 2007-2 Notes, it shall not exercise any rights or remedies
available to it as a result of the occurrence of an Amortization Event with
respect to the Series 2007-2 Notes (except those set forth in clauses (f) and
(g) of Article III) or a Series 2007-2 Limited Liquidation Event of Default
until after the Trustee has given prior written notice thereof to the Surety
Provider and each Series 2007-2 Interest Rate Swap Counterparty and obtained the
direction of the Required Noteholders with respect to the Series 2007-2 Notes.
The Trustee agrees to notify the Surety Provider promptly following any exercise
of rights or remedies available to it as a result of the occurrence of any
Amortization Event or a Series 2007-2 Limited Liquidation Event of Default.
 
Section 6.16   Effect of Payments by the Surety Provider. Anything herein to the
contrary notwithstanding, any distribution of principal of or interest on the
Series 2007-2 Notes that is made with moneys received pursuant to the terms of
the Surety Bond shall not (except for the purpose of calculating the Principal
Deficit Amount) be considered payment of the Series 2007-2 Notes by ABRCF. The
Trustee acknowledges that, without the need for any further action on the part
of the Surety Provider, (i) to the extent the Surety Provider makes payments,
directly or indirectly, on account of principal of or interest on the
Series 2007-2 Notes to the Trustee for the benefit of the Series 2007-2
Noteholders or to the Series 2007-2 Noteholders (including any Preference
Amounts as defined in the Surety Bond), the Surety Provider will be fully
subrogated to the rights of such Series 2007-2 Noteholders to receive such
principal and interest and will be deemed to the extent of the payments so made
to be a Series 2007-2 Noteholder and (ii) the Surety Provider shall be paid
principal and interest in its capacity as a Series 2007-2 Noteholder until all
such payments by the Surety Provider have been fully reimbursed, but only from
the sources and in the manner provided herein for the distribution of such
principal and interest and in each case only after the Series 2007-2 Noteholders
have received all payments of principal and interest due to them hereunder on
the related Distribution Date.
 
Section 6.17   Series 2007-2 Demand Notes. Other than pursuant to a demand
thereon pursuant to Section 2.5, ABRCF shall not reduce the amount of the Series
2007-2
 
-53-

--------------------------------------------------------------------------------


Demand Notes or forgive amounts payable thereunder so that the outstanding
principal amount of the Series 2007-2 Demand Notes after such reduction or
forgiveness is less than the Series 2007-2 Letter of Credit Liquidity Amount.
ABRCF shall not agree to any amendment of the Series 2007-2 Demand Notes without
first satisfying the Rating Agency Confirmation Condition and the Rating Agency
Consent Condition.
 
Section 6.18   Subrogation. In furtherance of and not in limitation of the
Surety Provider’s equitable right of subrogation, each of the Trustee and ABRCF
acknowledge that, to the extent of any payment made by the Surety Provider under
the Surety Bond with respect to interest on or principal of the Series 2007-2
Notes, including any Preference Amount, as defined in the Surety Bond, the
Surety Provider is to be fully subrogated to the extent of such payment and any
additional interest due on any late payment, to the rights of the Series 2007-2
Noteholders under the Indenture. Each of ABRCF and the Trustee agree to such
subrogation and, further, agree to take such actions as the Surety Provider may
reasonably request in writing to evidence such subrogation.
 
Section 6.19   Termination of Supplement. This Supplement shall cease to be of
further effect when all outstanding Series 2007-2 Notes theretofore
authenticated and issued have been delivered (other than destroyed, lost, or
stolen Series 2007-2 Notes which have been replaced or paid) to the Trustee for
cancellation, ABRCF has paid all sums payable hereunder, the Surety Provider has
been paid all Surety Provider Fees and all other Surety Provider Reimbursement
Amounts due under the Insurance Agreement, the Series 2007-2 Interest Rate Swaps
have been terminated and there are no amounts due and owing thereunder and, if
the Series 2007-2 Demand Note Payment Amount on the Series 2007-2 Letter of
Credit Termination Date was greater than zero, all amounts have been withdrawn
from the Series 2007-2 Cash Collateral Account in accordance with Section
2.8(i).
 
Section 6.20   Condition to Termination of ABRCF’s Obligations. Notwithstanding
anything to the contrary in Section 11.1 of the Base Indenture, so long as this
Supplement is in effect, ABRCF may not terminate its obligations under the
Indenture unless ABRCF shall have delivered to the Surety Provider and each
Series 2007-2 Interest Rate Swap Counterparty an Opinion of Counsel, in form and
substance acceptable to the Surety Provider and each Series 2007-2 Interest Rate
Swap Counterparty, to the effect that, in the event of a bankruptcy proceeding
under the Bankruptcy Code in respect of ABRCF, the Lessor or any Lessee, the
bankruptcy court would not avoid any amounts distributed to the Series 2007-2
Noteholders, the Surety Provider or any Series 2007-2 Interest Rate Swap
Counterparty in connection with such termination.
 
Section 6.21   Confidential Information. (a)  The Trustee and each Series 2007-2
Note Owner agrees, by its acceptance and holding of a beneficial interest in a
Series 2007-2 Note, to maintain the confidentiality of all Confidential
Information in accordance with procedures adopted by the Trustee or such Series
2007-2 Note Owner in good faith to protect confidential information of third
parties delivered to such Person; provided, that such Person may deliver or
disclose Confidential Information to: (i) such Person’s directors, trustees,
officers, employees, agents, attorneys, independent or internal auditors and
affiliates who agree to hold confidential the Confidential Information
substantially in accordance with the terms of this Section 6.21; (ii) such
Person’s financial advisors and other professional advisors who agree
 
-54-

--------------------------------------------------------------------------------


to hold confidential the Confidential Information substantially in accordance
with the terms of this Section 6.21; (iii) any other Series 2007-2 Note Owner;
(iv) any Person of the type that would be, to such Person’s knowledge, permitted
to acquire an interest in the Series 2007-2 Notes in accordance with the
requirements of the Indenture to which such Person sells or offers to sell any
such Series 2007-2 Note or any part thereof and that agrees to hold confidential
the Confidential Information substantially in accordance with this Section 6.21
(or in accordance with such other confidentiality procedures as are acceptable
to ABRCF); (v) any federal or state or other regulatory, governmental or
judicial authority having jurisdiction over such Person; (vi) the National
Association of Insurance Commissioners or any similar organization, or any
nationally recognized rating agency that requires access to information about
the investment portfolio of such Person, (vii) any reinsurers or liquidity or
credit providers that agree to hold confidential the Confidential Information
substantially in accordance with this Section 6.21 (or in accordance with such
other confidentiality procedures as are acceptable to ABRCF); (viii) any other
Person with the consent of ABRCF; or (ix) any other Person to which such
delivery or disclosure may be necessary or appropriate (A) to effect compliance
with any law, rule, regulation, statute or order applicable to such Person, (B)
in response to any subpoena or other legal process upon prior notice to ABRCF
(unless prohibited by applicable law, rule, order or decree or other requirement
having the force of law), (C) in connection with any litigation to which such
Person is a party upon prior notice to ABRCF (unless prohibited by applicable
law, rule, order or decree or other requirement having the force of law) or
(D) if an Amortization Event with respect to the Series 2007-2 Notes has
occurred and is continuing, to the extent such Person may reasonably determine
such delivery and disclosure to be necessary or appropriate in the enforcement
or for the protection of the rights and remedies under the Series 2007-2 Notes,
the Indenture or any other Related Document; and provided, further, however,
that delivery to any Series 2007-2 Note Owner of any report or information
required by the terms of the Indenture to be provided to such Series 2007-2 Note
Owner shall not be a violation of this Section 6.21. Each Series 2007-2 Note
Owner agrees, by acceptance of a beneficial interest in a Series 2007-2 Note,
except as set forth in clauses (v), (vi) and (ix) above, that it shall use the
Confidential Information for the sole purpose of making an investment in the
Series 2007-2 Notes or administering its investment in the Series 2007-2 Notes.
In the event of any required disclosure of the Confidential Information by such
Series 2007-2 Note Owner, such Series 2007-2 Note Owner agrees to use reasonable
efforts to protect the confidentiality of the Confidential Information.
 
(b) For the purposes of this Section 6.21, “Confidential Information” means
information delivered to the Trustee or any Series 2007-2 Note Owner by or on
behalf of ABRCF in connection with and relating to the transactions contemplated
by or otherwise pursuant to the Indenture and the Related Documents; provided,
that such term does not include information that: (i) was publicly known or
otherwise known to the Trustee or such Series 2007-2 Note Owner prior to the
time of such disclosure; (ii) subsequently becomes publicly known through no act
or omission by the Trustee, any Series 2007-2 Note Owner or any person acting on
behalf of the Trustee or any Series 2007-2 Note Owner; (iii) otherwise is known
or becomes known to the Trustee or any Series 2007-2 Note Owner other than (x)
through disclosure by ABRCF or (y) as a result of the breach of a fiduciary duty
to ABRCF or a contractual duty to ABRCF; or (iv) is allowed to be treated as
non-confidential by consent of ABRCF.
 
-55-

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, ABRCF and the Trustee have caused this Supplement to be duly
executed by their respective officers thereunto duly authorized as of the day
and year first above written.
 


 

     
AVIS BUDGET RENTAL CAR FUNDING
(AESOP) LLC
       
 
/s/: David Calabria
     
By: 
Name: David Calabria
Title: Vice President, Assistant Secretary and Assistant Treasurer
 



 

--------------------------------------------------------------------------------




 

     
THE BANK OF NEW YORK TRUST
COMPANY, N.A., as Trustee
               
By:
/s/: Marian Onischak
       
Name: Marian Onischak
Title: Vice President
 

 


 

     
THE BANK OF NEW YORK TRUST
COMPANY, N.A., as Series 2007-2 Agent
               
By:
/s/: Marian Onischak
       
Name: Marian Onischak
Title: Vice President
 

 


 
 

--------------------------------------------------------------------------------

 
 
 


EXHIBIT A-1
to         
Series 2007-2
Supplement


 
FORM OF RESTRICTED GLOBAL SERIES 2007-2 NOTE
$___________* 
REGISTERED        
No. R-_____
 
 
SEE REVERSE FOR CERTAIN CONDITIONS
 
CUSIP (CINS) NO. [__________]
ISIN NUMBER : [__________]
 


 
THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURI-TIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”) OR ANY STATE SECURITIES OR “BLUE SKY” LAWS. THE
HOLDER HEREOF, BY PURCHASING THIS SERIES 2007-2 NOTE, AGREES FOR THE BENEFIT OF
AVIS BUDGET RENTAL CAR FUNDING (AESOP) LLC (FORMERLY KNOWN AS CENDANT RENTAL CAR
FUNDING (AESOP) LLC) (THE “COMPANY”) THAT THIS SERIES 2007-2 NOTE IS BEING
ACQUIRED FOR ITS OWN AC-COUNT AND NOT WITH A VIEW TO DISTRIBUTION AND MAY BE
RESOLD, PLEDGED OR OTHER-WISE TRANSFERRED ONLY (1) TO THE COMPANY (UPON
REDEMPTION THEREOF OR OTHERWISE), (2) TO A PERSON THE TRANSFEROR REASONABLY
BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE
SECURITIES ACT) IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, (3)
OUTSIDE THE UNITED STATES TO A NON-U.S. PERSON (AS SUCH TERM IS DEFINED IN
REGULA-TION S OF THE SECURITIES ACT) IN A TRANSACTION IN COMPLIANCE WITH
REGULATION S OF THE SECURITIES ACT, OR (4) IN A TRANSACTION COMPLYING WITH OR
EXEMPT FROM THE REGIS-TRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES
OR ANY OTHER JURIS-DICTION. EACH SUCH TRANSFER SHALL BE IN ACCORDANCE WITH THE
BASE INDENTURE, ANY APPLICABLE SUPPLEMENT AND ALL APPLI-CABLE SECURITIES LAWS.
THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER
FROM IT OF THE RESALE RESTRIC-TIONS SET FORTH ABOVE.
 
EXCEPT AS OTHERWISE PROVIDED IN SECTION 2.9 OF THE BASE INDENTURE, THIS SERIES
2007-2 NOTE MAY BE TRANS-FERRED, IN WHOLE BUT NOT IN PART, ONLY TO ANOTHER
NOMINEE OF THE CLEARING AGENCY OR TO A SUCCES-SOR CLEARING AGENCY OR TO A
NOMINEE OF SUCH SUCCESSOR CLEAR-ING AGENCY. UNLESS THIS SERIES 2007-2 NOTE IS
PRESENTED BY AN AUTHO-RIZED REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY, A
NEW YORK
 

--------------------------------------------------------------------------------

* Denominations of $100,000 and integral multiples of $1,000.


 
 

--------------------------------------------------------------------------------

 


Exhibit A-1
Page 2
 
CORPO-RA-TION (“DTC”), TO THE COMPANY OR ITS AGENT FOR REGIS-TRATION OF
TRANSFER, EXCHANGE OR PAYMENT, AND ANY SERIES 2007-2 NOTE ISSUED IS REGISTERED
IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS RE-QUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO
SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY
TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHER-WISE BY OR TO ANY PERSON
IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.
 
THE PRINCIPAL OF THIS SERIES 2007-2 NOTE IS PAYABLE IN INSTALL-MENTS AS SET
FORTH HEREIN. ACCORD-INGLY, THE OUTSTANDING PRIN-CIPAL AMOUNT OF THIS SERIES
2007-2 NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ON THE FACE HEREOF.
 
 
AVIS BUDGET RENTAL CAR FUNDING (AESOP) LLC
 
SERIES 2007-2 FLOATING RATE RENTAL CAR ASSET
BACKED NOTES
 
AVIS BUDGET RENTAL CAR FUNDING (AESOP) LLC (formerly known as Cendant Rental Car
Funding (AESOP) LLC), a Delaware limited liability company (herein referred to
as the “Company”), for value received, hereby promises to pay to Cede & Co., or
regis-tered assigns, the principal sum of [_______] MILLION DOLLARS, which
amount shall be payable in the amounts and at the times set forth in the
Indenture, provided, however, that the entire unpaid principal amount of this
Series 2007-2 Note shall be due on the Series 2007-2 Final Distribution Date,
which is the August 2013 Distribution Date. However, principal with respect to
the Series 2007-2 Notes may be paid earlier or later under certain limited
circumstances described in the Indenture. The Company will pay interest on this
Series 2007-2 Note at the Series 2007-2 Note Rate. Such interest shall be
payable on each Distribution Date until the principal of this Series 2007-2 Note
is paid or made available for payment. Interest on this Series 2007-2 Note will
accrue for each Distribution Date from the most recent Distribution Date on
which interest has been paid to but excluding such Distribution Date or, if no
interest has yet been paid, from June 6, 2007. Interest with respect to the
Series 2007-2 Notes will be calculated in the manner provided in the Indenture.
Such principal of and interest on this Series 2007-2 Note shall be paid in the
manner specified on the reverse hereof.
 
The principal of and interest on this Series 2007-2 Note are payable in such
coin or currency of the United States of America as at the time of payment is
legal tender for payment of public and private debts. All payments made by the
Company with respect to this Series 2007-2 Note shall be applied first to
interest due and payable on this Series 2007-2 Note as provided above and then
to the unpaid principal of this Series 2007-2 Note. This Series 2007-2 Note does
not represent an interest in, or an obligation of Original AESOP, AESOP Leasing,
AESOP Leasing II, ABCR, BRAC, ARAC or any affili-ate of Original AESOP, AESOP
Leasing, AESOP Leasing II, ABCR, BRAC or ARAC, other than the Company.
 


 
 

--------------------------------------------------------------------------------

 


Exhibit A-1
Page 3
 
Interests in this Note are exchangeable or transferable in whole or in part for
inter-ests in a Restricted Global Note if this Note is a Temporary Global Note,
or for interests in a Temporary Global Note or a Permanent Global Note if this
Note is a Restricted Global Note (each as defined in the Base Indenture), in
each case of the same Series, provided that such trans-fer or exchange complies
with Article 2 of the Base Indenture. Interests in this Note may be exchangeable
in whole or in part for duly executed and issued definitive registered Notes if
so provided in Article 2 of the Base Indenture, with the applicable legends as
marked therein, subject to the provisions of the Base Indenture.
 
Reference is made to the further provisions of this Series 2007-2 Note set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Series 2007-2 Note. Although a summary of certain
provisions of the Indenture are set forth below and on the reverse hereof and
made a part hereof, this Series 2007-2 Note does not purport to summarize the
Indenture and reference is made to the Indenture for information with respect to
the interests, rights, benefits, obligations, proceeds and duties evidenced
hereby and the rights, duties and obli-gations of the Company, Original AESOP,
AESOP Leasing, AESOP Leasing II, ABCR, ARAC, BRAC and the Trustee. A copy of the
Indenture may be requested from the Trustee by writing to the Trustee at: The
Bank of New York Trust Company, N.A., c/o BNY Midwest Trust Company, 2 North
LaSalle Street, 10th Floor, Chicago, Illinois 60602. To the extent not defined
herein, the capitalized terms used herein have the meanings ascribed to them in
the Indenture.
 
Unless the certificate of authentication hereon has been executed by the Trustee
whose name appears below by manual signature, this Series 2007-2 Note shall not
be entitled to any benefit under the Indenture referred to on the reverse
hereof, or be valid or obligatory for any purpose.
 


 
 

--------------------------------------------------------------------------------

 


Exhibit A-1
Page 4
 
IN WITNESS WHEREOF, the Company has caused this instrument to be signed,
manually or in facsimile, by its Authorized Officer.
 
Date:_________
 
 
AVIS BUDGET RENTAL CAR FUNDING (AESOP) LLC
 
By:

--------------------------------------------------------------------------------

 
Name: 
Title: 
 
 
TRUSTEE’S CERTIFICATE OF AUTHENTICATION
 
This is one of the Series 2007-2 Notes, a series issued under the
within-mentioned Indenture.
 
 
THE BANK OF NEW YORK TRUST COMPANY, N.A., as Trustee
 
By 

--------------------------------------------------------------------------------

Authorized Signatory
 


 
 

--------------------------------------------------------------------------------

 


Exhibit A-1
Page 5
 
[REVERSE OF SERIES 2007-2 NOTE]
 
This Series 2007-2 Note is one of a duly authorized issue of Series 2007-2 Notes
of the Company, designated as its Series 2007-2 Floating Rate Rental Car Asset
Backed Notes (herein called the “Series 2007-2 Notes”), all issued under (i) a
Second Amended and Restated Base Indenture dated as of June 3, 2004 (such Base
Indenture, as may be further amended, restated, supplemented or modified in
accordance with its terms (exclusive of any Supplements thereto creating a new
Series of Notes), is herein called the “Base Indenture”), between the Company,
as Issuer, and The Bank of New York Trust Company, N.A. (as successor in
interest to The Bank of New York), as trustee (the “Trustee”, which term
includes any successor Trustee under the Base Indenture), and (ii) a Series
2007-2 Supplement dated as of June 6, 2007 (such supplement, as may be amended
or modified, is herein called the “Series 2007-2 Supplement”) among the Company,
the Trustee and The Bank of New York Trust Company, N.A., as Series 2007-2
Agent. The Base Inden-ture and the Series 2007-2 Supplement are referred to
herein as the “Indenture”. The Series 2007-2 Notes are subject to all terms of
the Indenture. All terms used in this Series 2007-2 Note that are defined in the
Indenture shall have the meanings assigned to them in or pursuant to the
Inden-ture.
 
The Series 2007-2 Notes are and will be equally and ratably secured by the
Series 2007-2 Collateral pledged as security therefor as provided in the
Indenture.
 
Principal of the Series 2007-2 Notes will be payable on each Distribution Date
spe-cified in and in the amounts described in the Indenture. “Distribution Date”
means the 20th day of each month, or, if any such date is not a Business Day,
the next succeeding Business Day, commencing July 20, 2007.
 
Commencing on the Distribution Date following the second Determination Date
during the Series 2007-2 Controlled Amortization Period or the first
Determination Date after the commencement of the Series 2007-2 Rapid
Amortization Period, payments with respect to prin-ci-pal will be made on the
Series 2007-2 Notes. As described above, the entire unpaid principal amount of
this Series 2007-2 Note shall be due and payable on the Series 2007-2 Final
Distribu-tion Date. Notwithstanding the foregoing, if an Amortization Event,
Liquidation Event of Default, Waiver Event or Series 2007-2 Limited Liquidation
Event of Default shall have occurred and be contin-uing then, in certain
circumstances, principal on the Series 2007-2 Notes may be paid earlier, as
described in the Indenture. All principal payments on the Series 2007-2 Notes
shall be made pro rata to the Noteholders entitled thereto.
 
Payments of interest on this Series 2007-2 Note due and payable on each
Distribu-tion Date, together with the installment of principal then due, if any,
to the extent not in full pay-ment of this Series 2007-2 Note, shall be made by
wire transfer for credit to the account desig-nated by the Holder of record of
this Series 2007-2 Note (or one or more predecessor Series 2007-2 Notes) on the
Note Register as of the close of business on each Record Date, except that with
respect to Series 2007-2 Notes registered on the Record Date in the name of the
nominee of the Clearing Agency (initially, such nominee to be Cede & Co.),
payments will be made by wire transfer in immedi-ately available funds to the
account designated by such nominee. Any
 


 
 

--------------------------------------------------------------------------------

 


Exhibit A-1
Page 6
 


 
reduction in the principal amount of this Series 2007-2 Note (or any one or more
predeces-sor Series 2007-2 Notes) effected by any payments made on any
Distribution Date shall be binding upon all future Holders of this Series 2007-2
Note and of any Series 2007-2 Note issued upon the registration of transfer
hereof or in exchange hereof or in lieu hereof, whether or not noted thereon.
 
The Company shall pay interest on overdue installments of interest at the Series
2007-2 Note Rate to the extent lawful.
 
As provided in the Indenture, the Series 2007-2 Notes may be redeemed, in whole,
but not in part, at the option of the Company on any Distribution Date if on
such Distribution Date the Series 2007-2 Invested Amount is less than or equal
to 10% of the Series 2007-2 Initial Invested Amount. The purchase price for such
repurchase of the Series 2007-2 Notes shall equal the aggregate outstanding
principal balance of such Series 2007-2 Notes (determined after giving effect to
any payment of princi-pal and interest on such Distribution Date), plus accrued
and unpaid interest on such outstanding Series 2007-2 Invested Amount.
 
As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Series 2007-2 Note may be registered on the Note
Register upon surrender of this Series 2007-2 Note for registration of transfer
at the office or agency desig-nated by the Company pursuant to the Indenture,
duly en-dorsed by, or accompanied by a written instrument of transfer in form
satisfactory to the Trustee duly exe-cuted by, the Holder hereof or his attorney
duly authorized in writing, with such signature guaranteed by an Eligible
Guarantor Institution (as defined in Rule 17Ad-15 under the Exchange Act), and
such other documents as the Trustee may reasonably require, and thereupon one or
more new Series 2007-2 Notes of authorized denomina-tions in the same aggregate
principal amount will be issued to the designated transferee or trans-ferees. No
service charge will be charged for any registration of transfer or exchange of
this Series 2007-2 Note, but the transferor may be required to pay a sum
sufficient to cover any tax or other governmental charge that may be imposed in
connection with any such registration of transfer or exchange.
 
Each Noteholder or Note Owner by acceptance of a Series 2007-2 Note or, in the
case of a Note Owner, a beneficial interest in a Series 2007-2 Note, covenants
and agrees that no recourse may be taken, directly or indirectly, with respect
to the obligations of the Company, Original AESOP, AESOP Leasing, AESOP Leasing
II, ARAC, BRAC, ABCR or the Trustee on the Series 2007-2 Notes or under the
Indenture or any certif-icate or other writing delivered in connection
therewith, against (i) the Trustee, Original AESOP, AESOP Leasing, AESOP Leasing
II, ARAC, BRAC or ABCR, in its individual capacity, (ii) any owner of a
beneficial interest in the Company or (iii) any partner, owner, beneficiary,
agent, officer, director or employee of the Trustee, Original AESOP, AESOP
Leasing, AESOP Leasing II, ARAC, BRAC or ABCR, in its individual capacity, any
holder of a beneficial interest in the Company, Original AESOP, AESOP Leasing,
AESOP Leasing II, ARAC, BRAC, ABCR or the Trustee or of any successor or assign
of Original AESOP, the Trustee, AESOP Leasing, AESOP Leasing II, ARAC, BRAC or
ABCR, in its individual capacity, except (a) as any such Person may have
expressly agreed and (b) any such partner, owner or beneficiary shall be fully
liable, to the extent
 


 
 

--------------------------------------------------------------------------------

 


Exhibit A-1
Page 7
 
provided by applicable law, for any unpaid consideration for stock, unpaid
capital contribution or failure to pay any installment or call owing to such
entity; provided, however, that nothing contained herein shall be taken to
prevent recourse to, and enforcement against, the assets of the Company for any
and all liabilities, obligations and undertakings contained in the Indenture or
in this Series 2007-2 Note, subject to Section 13.18 of the Base Indenture.
 
Each Noteholder or Note Owner, by acceptance of a Note or, in the case of a Note
Owner, a beneficial interest in a Note, covenants and agrees that by accept-ing
the benefits of the Indenture that such Noteholder or Note Owner, as the case
may be, will not for a period of one year and one day following payment in full
of all Notes institute against the Compa-ny, or join in any institution against
the Company of, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings under any United States Feder-al or state bankruptcy or
similar law in connection with any obligations relating to the Notes, the
Indenture or the Related Documents.
 
Prior to the due presentment for registration of transfer of this Series 2007-2
Note, the Company, the Trustee and any agent of the Company or the Trustee may
treat the Person in whose name this Series 2007-2 Note (as of the day of
determination or as of such other date as may be specified in the Indenture) is
registered as the owner hereof for all purposes, whether or not this Series
2007-2 Note be overdue, and neither the Company, the Trustee nor any such agent
shall be affected by notice to the contrary.
 
It is the intent of the Company, each Noteholder and each Note Owner that, for
Federal, state and local income and franchise tax purposes only, the Series
2007-2 Notes will evi-dence indebtedness of the Company secured by the Series
2007-2 Collateral. Each Noteholder and each Note Owner, by the acceptance of
this Series 2007-2 Note, agrees to treat this Series 2007-2 Note for Federal,
state and local income and franchise tax purposes as indebtedness of the
Company.
 
The Indenture permits, with certain exceptions as therein provided, the
amend-ment thereof and the modi-fication of the rights and obligations of the
Company and the rights of the Holders of the Series 2007-2 Notes under the
Indenture at any time by the Company with the consent of the Holders of Series
2007-2 Notes represent-ing more than 50% in principal amount of the aggregate
outstanding amount of the Series 2007-2 Notes. The Indenture also contains
provisions permitting the Holders of Series 2007-2 Notes representing specified
percentages of the aggregate outstanding amount of the Series 2007-2 Notes, on
behalf of the Holders of all the Series 2007-2 Notes, to waive compli-ance by
the Company with certain provisions of the Indenture and certain past defaults
under the Indenture and their consequences. Any such consent or waiver by the
Holder of this Series 2007-2 Note (or any one or more predecessor Series 2007-2
Notes) shall be conclusive and binding upon such Holder and upon all future
Holders of this Series 2007-2 Note and of any Series 2007-2 Note issued upon the
registration of trans-fer hereof or in exchange hereof or in lieu hereof whether
or not notation of such consent or waiver is made upon this Series 2007-2 Note.
The Indenture also permits the Trustee to amend or waive certain terms and
condi-tions set forth in the Indenture without the consent of Holders of the
Series 2007-2 Notes issued thereunder.
 


 
 

--------------------------------------------------------------------------------

 


Exhibit A-1
Page 8
 


 
The term “Company” as used in this Series 2007-2 Note includes any successor to
the Company under the Indenture.
 
The Series 2007-2 Notes are issuable only in registered form in denominations as
provided in the Indenture, subject to certain limitations set forth therein.
 
This Series 2007-2 Note and the Indenture shall be construed in accordance with
the law of the State of New York and the obligations, rights and remedies of the
parties hereunder and thereunder shall be determined in accordance with such
law.
 
No reference herein to the Indenture and no provision of this Series 2007-2 Note
or of the Indenture shall alter or impair the obligation of the Company, which
is absolute and uncondi-tional, to pay the principal of and interest on this
Series 2007-2 Note at the times, place, and rate, and in the coin or currency
herein prescribed.
 
Interests in this Restricted Global Note may be exchanged for Definitive Notes,
subject to the provisions of the Indenture.
 


 
 

--------------------------------------------------------------------------------

 


Exhibit A-1
Page 9
 


 
ASSIGNMENT
 
Social Security or taxpayer I.D. or other identifying number of assignee
 

--------------------------------------------------------------------------------

 
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
 
____________________________________________________________________________
(name and address of assignee)
 
the within Series 2007-2 Note and all rights thereunder, and hereby irrevocably
constitutes and appoints _________________________, attorney, to transfer said
Series 2007-2 Note on the books kept for registration thereof, with full power
of substitution in the premises.
 
Dated: ____________
 
By1 

--------------------------------------------------------------------------------

 
 
Signature Guaranteed:
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
 


 



--------------------------------------------------------------------------------

1 NOTE: The signature to this assignment must corre-spond with the name of the
registered owner as it appears on the face of the within Note, without
alteration, enlargement or any change whatsoever.
 
 
 

--------------------------------------------------------------------------------

 
 


EXHIBIT A-2
to    
Series 2007-2
Supplement
 
FORM OF TEMPORARY GLOBAL SERIES 2007-2 NOTE
$___________* * 
REGISTERED
 
No. R-
 
 
SEE REVERSE FOR CERTAIN CONDITIONS
 
CUSIP (CINS) NO. [_________]
ISIN NO. [_________]
 
THIS NOTE IS A TEMPORARY GLOBAL NOTE, WITHOUT COUPONS, EXCHANGEABLE FOR A
PERMANENT GLOBAL NOTE WHICH IS, UNDER CERTAIN CIRCUMSTANCES, IN TURN,
EXCHANGEABLE FOR DEFINITIVE NOTES WITHOUT COUPONS. THE RIGHTS ATTACHING TO THIS
TEMPORARY GLOBAL NOTE, AND THE CONDITIONS AND PROCEDURES GOVERNING ITS EXCHANGE,
ARE AS SPECIFIED IN THE INDENTURE (AS DEFINED HEREIN).
 
THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURI-TIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”) OR ANY STATE SECURI-TIES OR “BLUE SKY” LAWS. THE
HOLDER HEREOF, BY PURCHASING THIS SERIES 2007-2 NOTE, AGREES FOR THE BENEFIT OF
AVIS BUDGET RENTAL CAR FUNDING (AESOP) LLC (FORMERLY KNOWN AS CENDANT RENTAL CAR
FUNDING (AESOP) LLC) (THE “COM-PANY”) THAT THIS SERIES 2007-2 NOTE IS BEING
ACQUIRED FOR ITS OWN AC-COUNT AND NOT WITH A VIEW TO DISTRIBUTION AND MAY BE
RESOLD, PLEDGED OR OTHER-WISE TRANSFERRED ONLY (1) TO THE COMPANY (UPON
REDEMPTION THEREOF OR OTHERWISE), (2) TO A PERSON THE TRANSFEROR REASONABLY
BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE
SECURITIES ACT) IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, (3)
OUTSIDE THE UNITED STATES TO A NON-U.S. PERSON (AS SUCH TERM IS DEFINED IN
REGULATION S OF THE SECURITIES ACT) IN A TRANSACTION IN COMPLIANCE WITH
REGULATION S OF THE SECURITIES ACT, OR (4) IN A TRANS-AC-TION COMPLYING WITH OR
EXEMPT FROM THE REGIS-TRATION REQUIRE-MENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES
OR ANY OTHER JURIS-DIC-TION. EACH SUCH TRANSFER SHALL
 

--------------------------------------------------------------------------------

** Denominations of $100,000 and integral multiples of $1,000.

 
 
 

--------------------------------------------------------------------------------

 


Exhibit A-2
Page 2
 


 
BE IN ACCORDANCE WITH THE BASE INDENTURE, ANY APPLICABLE SUPPLEMENT AND ALL
APPLI-CABLE SECURITIES LAWS. THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS
REQUIRED TO, NOTIFY ANY PURCHASER FROM IT OF THE RESALE RESTRIC-TIONS SET FORTH
ABOVE.
 
EXCEPT AS OTHERWISE PROVIDED IN SECTION 2.9 OF THE BASE INDENTURE, THIS SERIES
2007-2 NOTE MAY BE TRANS-FERRED, IN WHOLE BUT NOT IN PART, ONLY TO ANOTHER
NOMINEE OF THE CLEARING AGENCY OR TO A SUCCESSOR CLEARING AGENCY OR TO A NOMINEE
OF SUCH SUCCESSOR CLEAR-ING AGENCY. UNLESS THIS SERIES 2007-2 NOTE IS PRESENTED
BY AN AUTHO-RIZED REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY, A NEW YORK
CORPO-RA-TION (“DTC”), TO THE COMPANY OR ITS AGENT FOR REGISTRATION OF TRANSFER,
EXCHANGE OR PAYMENT, AND ANY SERIES 2007-2 NOTE ISSUED IS REGISTERED IN THE NAME
OF CEDE & CO. OR IN SUCH OTHER NAME AS IS RE-QUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER
ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER,
PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHER-WISE BY OR TO ANY PERSON IS
WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.
 
THE PRINCIPAL OF THIS SERIES 2007-2 NOTE IS PAYABLE IN INSTALL-MENTS AS SET
FORTH HEREIN. ACCORD-INGLY, THE OUTSTANDING PRINCIPAL AMOUNT OF THIS SERIES
2007-2 NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ON THE FACE HEREOF.
 
INTERESTS IN THIS TEMPORARY GLOBAL NOTE MAY ONLY BE HELD BY NON-U.S. PERSONS AS
SUCH TERM IS DEFINED IN REGULATION S OF THE SECURITIES ACT, AND MAY ONLY BE HELD
IN BOOK-ENTRY FORM THROUGH EUROCLEAR OR CLEARSTREAM.
 
 
AVIS BUDGET RENTAL CAR FUNDING (AESOP) LLC
 
SERIES 2007-2 FLOATING RATE RENTAL CAR
ASSET BACKED NOTES
 
AVIS BUDGET RENTAL CAR FUNDING (AESOP) LLC (formerly known as Cendant Rental Car
Funding (AESOP) LLC), a Delaware limited liability company (herein re-ferred to
as the “Company”), for value received, hereby promises to pay to Cede & Co., or
regis-tered assigns, the principal sum of [_______] MILLION DOLLARS (or such
lesser amount as shall be the outstanding principal amount of this Temporary
Global Note shown in Schedule A hereto), which amount shall be payable in the
amounts and at the times set forth in the Indenture, provided, however, that the
entire unpaid principal amount of this Series 2007-2 Note shall be due on the
Series 2007-2 Final Distribution Date, which is the August 2013 Distribution
Date. However, principal with respect to the Series 2007-2 Notes may be paid
earlier or later under
 


 
 

--------------------------------------------------------------------------------

 


Exhibit A-2
Page 3
 


 
certain limited circumstances described in the Indenture. The Company will pay
interest on this Series 2007-2 Note at the Series 2007-2 Note Rate. Such
interest shall be payable on each Distribution Date until the principal of this
Series 2007-2 Note is paid or made available for payment. Interest on this
Series 2007-2 Note will accrue for each Distribution Date from the most recent
Distribution Date on which interest has been paid to but excluding such
Distribution Date or, if no inter-est has yet been paid, from June 6, 2007.
Interest with respect to the Series 2007-2 Notes will be calcu-lated in the
manner provided in the Indenture. Such principal of and interest on this Series
2007-2 Note shall be paid in the manner specified on the reverse hereof.
 
The principal of and interest on this Series 2007-2 Note are payable in such
coin or currency of the United States of America as at the time of payment is
legal tender for payment of public and private debts. All payments made by the
Company with respect to this Series 2007-2 Note shall be applied first to
interest due and payable on this Series 2007-2 Note as provided above and then
to the unpaid principal of this Series 2007-2 Note. This Series 2007-2 Note does
not represent an interest in, or an obligation of Original AESOP, AESOP Leasing,
AESOP Leasing II, ABCR, BRAC, ARAC or any affili-ate of Original AESOP, AESOP
Leasing, AESOP Leasing II, ABCR, BRAC or ARAC, other than the Company.
 
Interests in this Note are exchangeable or transferable in whole or in part for
inter-ests in a Restricted Global Note if this Note is a Temporary Global Note,
or for interests in a Temporary Global Note or a Permanent Global Note if this
Note is a Restricted Global Note (each as defined in the Base Indenture), in
each case of the same Series, provided that such trans-fer or exchange complies
with Article 2 of the Base Indenture. Interests in this Note may be exchangeable
in whole or in part for duly executed and issued definitive registered Notes if
so provided in Article 2 of the Base Indenture, with the applicable legends as
marked therein, subject to the provisions of the Base Indenture.
 
Reference is made to the further provisions of this Series 2007-2 Note set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Series 2007-2 Note. Although a summary of certain
provisions of the Indenture are set forth below and on the reverse hereof and
made a part hereof, this Series 2007-2 Note does not purport to summarize the
Indenture and reference is made to the Indenture for information with respect to
the interests, rights, benefits, obligations, proceeds and duties evi-denced
hereby and the rights, duties and obligations of the Company, Original AESOP,
AESOP Leasing, AESOP Leasing II, ABCR, ARAC, BRAC and the Trustee. A copy of the
Indenture may be requested from the Trustee by writing to the Trustee at: The
Bank of New York Trust Company, N.A., c/o BNY Midwest Trust Company, 2 North
LaSalle Street, 10th Floor, Chicago, Illinois 60602. To the extent not defined
herein, the capitalized terms used herein have the meanings ascribed to them in
the Indenture.
 
Unless the certificate of authentication hereon has been executed by the Trustee
whose name appears below by manual signature, this Series 2007-2 Note shall not
be entitled to any benefit under the Indenture referred to on the reverse
hereof, or be valid or obligatory for any purpose.
 


 
 

--------------------------------------------------------------------------------

 


Exhibit A-2
Page 4
 
IN WITNESS WHEREOF, the Company has caused this instrument to be signed,
manually or in facsimile, by its Authorized Officer.
 
Date: ____________________
 
 
AVIS BUDGET RENTAL CAR FUNDING (AESOP) LLC
 
By 

--------------------------------------------------------------------------------

Name: 
Title: 
 
 
TRUSTEE’S CERTIFICATE OF AUTHENTICATION
 
This is one of the Series 2007-2 Notes, a series issued under the
within-mentioned Indenture.
 
 
THE BANK OF NEW YORK TRUST COMPANY, N.A., as Trustee
 
By 

--------------------------------------------------------------------------------

Authorized Signatory
 


 
 

--------------------------------------------------------------------------------

 


Exhibit A-2
Page 5
 


 
[REVERSE OF SERIES 2007-2 NOTE]
 
This Series 2007-2 Note is one of a duly autho-rized issue of Series 2007-2
Notes of the Company, desig-nated as its Series 2007-2 Floating Rate Rental Car
Asset Backed Notes (herein called the “Series 2007-2 Notes”), all issued under
(i) a Second Amended and Restated Base Indenture dated as of June 3, 2004 (such
Base Indenture, as may be further amended, restated, supplemented or modi-fied
in accordance with its terms (exclusive of any Supplements thereto creating a
new Series of Notes), is herein called the “Base Indenture”), between the
Company, as Issuer, and The Bank of New York Trust Company, N.A. (as successor
in interest to The Bank of New York), as trustee (the “Trustee”, which term
includes any successor Trustee under the Base Indenture), and (ii) a Series
2007-2 Supplement dated as of June 6, 2007 (such supplement, as may be amended
or modified, is herein called the “Series 2007-2 Supplement”) among the Company,
the Trustee and The Bank of New York Trust Company, N.A., as Series 2007-2
Agent. The Base Inden-ture and the Series 2007-2 Supplement are referred to
herein as the “Indenture”. The Series 2007-2 Notes are subject to all terms of
the Indenture. All terms used in this Series 2007-2 Note that are defined in the
Indenture shall have the meanings assigned to them in or pursuant to the
Inden-ture.
 
The Series 2007-2 Notes are and will be equally and ratably secured by the
Series 2007-2 Collateral pledged as security therefor as provided in the
Indenture.
 
Principal of the Series 2007-2 Notes will be payable on each Distribution Date
speci-fied in and in the amounts described in the Indenture. “Distribution Date”
means the 20th day of each month, or, if any such date is not a Business Day,
the next succeeding Business Day, commencing July 20, 2007.
 
Commencing on the Distribution Date following the second Determination Date
during the Series 2007-2 Controlled Amortization Period or the first
Determination Date after the commencement of the Series 2007-2 Rapid
Amortization Period, payments with respect to prin-ci-pal will be made on the
Series 2007-2 Notes. As described above, the entire unpaid principal amount of
this Series 2007-2 Note shall be due and payable on the Series 2007-2 Final
Distribution Date. Notwithstanding the foregoing, if an Amortization Event,
Liquidation Event of Default, Waiver Event or Series 2007-2 Limited Liquidation
Event of Default shall have occurred and be continu-ing then, in certain
circumstances, principal on the Series 2007-2 Notes may be paid earlier, as
described in the Indenture. All principal payments on the Series 2007-2 Notes
shall be made pro rata to the Noteholders entitled thereto.
 
Payments of interest on this Series 2007-2 Note due and payable on each
Distribu-tion Date, together with the installment of principal then due, if any,
to the extent not in full pay-ment of this Series 2007-2 Note, shall be made by
wire transfer for credit to the account desig-nated by the Holder of record of
this Series 2007-2 Note (or one or more predecessor Series 2007-2 Notes) on the
Note Register as of the close of business on each Record Date, except that with
respect to Series 2007-2 Notes registered on the Record Date in the name of the
nominee of the Clearing Agency (initially, such nominee to be Cede & Co.),
payments will be made by wire transfer in immedi-ately available funds to the
account designated by such nominee. Any
 


 
 

--------------------------------------------------------------------------------

 


Exhibit A-2
Page 6
 


 
reduction in the principal amount of this Series 2007-2 Note (or any one or more
predeces-sor Series 2007-2 Notes) effected by any payments made on any
Distribution Date shall be binding upon all future Holders of this Series 2007-2
Note and of any Series 2007-2 Note issued upon the registration of transfer
hereof or in exchange hereof or in lieu hereof, whether or not noted thereon.
 
The Company shall pay interest on overdue installments of interest at the Series
2007-2 Note Rate to the extent lawful.
 
As provided in the Indenture, the Series 2007-2 Notes may be redeemed, in whole,
but not in part, at the option of the Company on any Distribution Date if on
such Distribution Date the Series 2007-2 Invested Amount is less than or equal
to 10% of the Series 2007-2 Initial Invested Amount. The purchase price for such
repurchase of the Series 2007-2 Notes shall equal the aggregate outstanding
principal balance of such Series 2007-2 Notes (determined after giving effect to
any payment of princi-pal and interest on such Distribution Date), plus accrued
and unpaid interest on such outstanding Series 2007-2 Invested Amount.
 
As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Series 2007-2 Note may be registered on the Note
Register upon surrender of this Series 2007-2 Note for registration of transfer
at the office or agency desig-nated by the Company pursuant to the Indenture,
duly en-dorsed by, or accompanied by a written instrument of transfer in form
satisfactory to the Trustee duly exe-cuted by, the Holder hereof or his attorney
duly authorized in writing, with such signature guaranteed by an Eligible
Guarantor Institution (as defined in Rule 17Ad-15 under the Exchange Act), and
such other documents as the Trustee may reasonably require, and thereupon one or
more new Series 2007-2 Notes of authorized denomina-tions in the same aggregate
principal amount will be issued to the designated transferee or trans-ferees. No
service charge will be charged for any registration of transfer or exchange of
this Series 2007-2 Note, but the transferor may be required to pay a sum
sufficient to cover any tax or other governmental charge that may be imposed in
connection with any such registration of transfer or exchange.
 
Each Noteholder or Note Owner by acceptance of a Series 2007-2 Note or, in the
case of a Note Owner, a beneficial interest in a Series 2007-2 Note, covenants
and agrees that no recourse may be taken, directly or indirectly, with respect
to the obligations of the Company, Original AESOP, AESOP Leasing, AESOP Leasing
II, ARAC, BRAC, ABCR or the Trustee on the Series 2007-2 Notes or under the
Indenture or any certif-icate or other writing delivered in connection
therewith, against (i) the Trustee, Original AESOP, AESOP Leasing, AESOP Leasing
II, ARAC, BRAC or ABCR, in its individual capacity, (ii) any owner of a
beneficial interest in the Company or (iii) any partner, owner, beneficiary,
agent, officer, director or employee of the Trustee, Original AESOP, AESOP
Leasing, AESOP Leasing II, ARAC, BRAC or ABCR, in its individual capacity, any
holder of a beneficial interest in the Company, Original AESOP, AESOP Leasing,
AESOP Leasing II, ARAC, BRAC, ABCR or the Trustee or of any successor or assign
of Original AESOP, the Trustee, AESOP Leasing, AESOP Leasing II, ARAC, BRAC or
ABCR, in its individual capacity, except (a) as any such Person may have
expressly agreed and (b) any such partner, owner or beneficiary shall be fully
liable, to the extent
 


 
 

--------------------------------------------------------------------------------

 


Exhibit A-2
Page 7
 


 
provided by applicable law, for any unpaid consideration for stock, unpaid
capital contribution or failure to pay any installment or call owing to such
entity; provided, however, that nothing contained herein shall be taken to
prevent recourse to, and enforcement against, the assets of the Company for any
and all liabilities, obligations and undertakings contained in the Indenture or
in this Series 2007-2 Note, subject to Section 13.18 of the Base Indenture.
 
Each Noteholder or Note Owner, by acceptance of a Note or, in the case of a Note
Owner, a beneficial interest in a Note, covenants and agrees that by accept-ing
the benefits of the Indenture that such Noteholder or Note Owner, as the case
may be, will not for a period of one year and one day following payment in full
of all Notes institute against the Company, or join in any institution against
the Company of, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings under any United States Federal or state bankruptcy or
similar law in connection with any obligations relating to the Notes, the
Indenture or the Related Documents.
 
Prior to the due presentment for registration of transfer of this Series 2007-2
Note, the Company, the Trustee and any agent of the Company or the Trustee may
treat the Person in whose name this Series 2007-2 Note (as of the day of
determination or as of such other date as may be specified in the Indenture) is
registered as the owner hereof for all purposes, whether or not this Series
2007-2 Note be overdue, and neither the Company, the Trustee nor any such agent
shall be affected by notice to the contrary.
 
It is the intent of the Company, each Noteholder and each Note Owner that, for
Federal, state and local income and franchise tax purposes only, the Series
2007-2 Notes will evi-dence indebtedness of the Company secured by the Series
2007-2 Collateral. Each Noteholder and each Note Owner, by the acceptance of
this Series 2007-2 Note, agrees to treat this Series 2007-2 Note for Federal,
state and local income and franchise tax purposes as indebtedness of the
Company.
 
Each Holder of this Note shall provide to the Trustee at least annually an
appro-priate statement (on Internal Revenue Service Form W-8 or suitable
substitute) with respect to United States federal income tax and withholding
tax, signed under penalties of perjury, certify-ing that the beneficial owner of
this Note is a non-U.S. person and providing the Noteholder’s name and address.
If the information provided in the statement changes, the Noteholder shall so
inform the Trustee within 30 days of such change.
 
The Indenture permits, with certain exceptions as therein provided, the
amend-ment thereof and the modi-fication of the rights and obligations of the
Company and the rights of the Holders of the Series 2007-2 Notes under the
Indenture at any time by the Company with the consent of the Holders of Series
2007-2 Notes represent-ing more than 50% in principal amount of the aggregate
outstanding amount of the Series 2007-2 Notes. The Inden-ture also contains
provisions permitting the Holders of Series 2007-2 Notes representing specified
percentages of the aggregate outstanding amount of the Series 2007-2 Notes, on
behalf of the Holders of all the Series 2007-2 Notes, to waive com-pliance by
the Company with certain provisions of the Indenture and certain past defaults
under the Indenture and their consequences. Any such consent or waiver by the
Holder of this Series 2007-2 Note (or any one or more predecessor
 


 
 

--------------------------------------------------------------------------------

 


Exhibit A-2
Page 8
 


 
Series 2007-2 Notes) shall be conclusive and bind-ing upon such Holder and upon
all future Holders of this Series 2007-2 Note and of any Series 2007-2 Note
issued upon the registration of trans-fer hereof or in exchange hereof or in
lieu hereof whether or not notation of such consent or waiver is made upon this
Series 2007-2 Note. The Indenture also permits the Trustee to amend or waive
certain terms and condi-tions set forth in the Indenture without the consent of
Holders of the Series 2007-2 Notes issued thereunder.
 
The term “Company” as used in this Series 2007-2 Note includes any successor to
the Company under the Indenture.
 
The Series 2007-2 Notes are issuable only in registered form in denominations as
provided in the Indenture, subject to certain limitations set forth therein.
 
This Series 2007-2 Note and the Indenture shall be construed in accordance with
the law of the State of New York and the obligations, rights and remedies of the
parties hereunder and thereunder shall be determined in accordance with such
law.
 
No reference herein to the Indenture and no provision of this Series 2007-2 Note
or of the Indenture shall alter or impair the obligation of the Company, which
is absolute and unconditional, to pay the principal of and interest on this
Series 2007-2 Note at the times, place, and rate, and in the coin or currency
herein prescribed.
 
Prior to the Exchange Date (as defined below), payments (if any) on this
Tempo-rary Global Note will only be paid to the extent that there is presented
by Clearstream Banking, société anonyme (“Clearstream”), or Euroclear Bank
S.A./N.V., as opera-tor of the Euroclear System (“Euroclear”) to the Trustee at
its office in London a certificate, sub-stantially in the form set out in
Exhibit B to the Base Indenture, to the effect that it has received from or in
respect of a person entitled to a Note (as shown by its records) a certifi-cate
from such person in or substantially in the form of Exhibit C to the Base
Indenture. After the Exchange Date the holder of this Temporary Global Note will
not be entitled to receive any payment hereon, until this Tempo-rary Global Note
is exchanged in full for a Permanent Global Note. This Tem-porary Global Note
shall in all other respects be entitled to the same benefits as the Permanent
Global Notes under the Indenture.
 
On or after the date (the “Exchange Date”) which is the date that is the 40th
day after the completion of the distribution of the relevant Series, inter-ests
in this Temporary Global Note may be exchanged (free of charge) for interests in
a Permanent Global Note in the form of Exhibit A-3 to the Series 2007-2
Supplement upon presentation of this Temporary Global Note at the office in
London of the Trustee (or at such other place outside the United States of
America, its territories and possessions as the Trustee may agree). The
Permanent Global Note shall be so issued and delivered in exchange for only that
portion of this Temporary Global Note in respect of which there shall have been
presented to the Trustee by Euroclear or Clearstream a certificate,
substan-tially in the form set out in Exhibit B to the Base Inden-ture, to the
effect that it has received from or in respect of a person entitled to a Note
(as shown by its records) a certificate from such per-son in or substan-tially
in the form of Exhibit C to the Base Indenture.
 


 
 

--------------------------------------------------------------------------------

 


Exhibit A-2
Page 9
 


 
On an exchange of the whole of this Temporary Global Note, this Temporary Global
Note shall be surren-dered to the Trustee at its office in London. On an
exchange of part only of this Temporary Global Note, details of such exchange
shall be entered by or on behalf of the Company in Schedule A hereto and the
relevant space in Schedule A hereto recording such exchange shall be signed by
or on behalf of the Company. If, following the issue of a Permanent Global Note
in exchange for some of the Series 2007-2 Notes represented by this Temporary
Global Note, further Notes of this Series are to be exchanged pursuant to this
paragraph, such exchange may be effected, without the issue of a new Permanent
Global Note, by the Company or its agent endors-ing Part I of Schedule A of the
Perma-nent Global Note previously issued to reflect an increase in the aggregate
principal amount of such Permanent Global Note by an amount equal to the
aggregate principal amount of the additional Notes of this Series to be
exchanged.
 
Interests in this Temporary Global Note will be transferable in accordance with
the rules and procedures for the time being of Euroclear or Clearstream. Each
person who is shown in the records of Euroclear and Clearstream as entitled to a
particular number of Series 2007-2 Notes by way of an interest in this Temporary
Global Note will be treated by the Company, the Trustee and any paying agent as
the holder of such number of Series 2007-2 Notes. For purposes of this Temporary
Global Note, the securities account records of Euroclear or Clearstream shall,
in the absence of manifest error, be conclusive evi-dence of the identity of the
holders of Series 2007-2 Notes and of the principal amount of Series 2007-2
Notes represented by this Temporary Global Note credited to the securities
accounts of such holders of Series 2007-2 Notes. Any state-ment issued by
Euroclear or Clearstream to any holder relat-ing to a specified Series 2007-2
Note or Series 2007-2 Notes credited to the securities account of such holder
and stating the principal amount of such Series 2007-2 Note or Series 2007-2
Notes and certified by Euroclear or Clearstream to be a true record of such
securities account shall, in the absence of manifest error, be conclusive
evidence of the records of Euroclear or Clearstream for the purposes of the next
preceding sentence (but without prejudice to any other means of producing such
records in evidence). Notwithstanding any provision to the contrary contained in
this Tem-porary Global Note, the Company irrevocably agrees, for the benefit of
such holder and its suc-cessors and assigns, that, subject to the provi-sions of
the Indenture, each holder or its successors or assigns may file any claim, take
any action or institute any proceed-ing to enforce, directly against the
Company, the obliga-tion of the Company hereunder to pay any amount due in
respect of each Series 2007-2 Note represented by this Temporary Global Note
which is credited to such holder’s secu-rities ac-count with Euroclear or
Clearstream without the production of this Temporary Global Note.
 


 
 

--------------------------------------------------------------------------------

 


Exhibit A-2
Page 10
 


 
SCHEDULE A
 


 
SCHEDULE OF EXCHANGES FOR NOTES
REPRESENTED BY A PERMANENT GLOBAL NOTE
 
The following exchanges of a part of this Temporary Global Note for Series
2007-2 Notes represented by a Permanent Global Note have been made:
 
Date
exchange
made
 
Part of principal
amount of this
Temporary Global
Note exchanged for
Notes represented
by a Permanent
Global Note
 
Remaining
principal amount
of this Temporary
Global Note
following such
Exchange
 
Notation made by or on
behalf of the Issuer
 
                                                                               
               

 
 


 
 
 

--------------------------------------------------------------------------------

 
 


EXHIBIT A-3
to    
Series 2007-2
Supplement
 


 
FORM OF PERMANENT GLOBAL SERIES 2007-2 NOTE
 
$___________* * * 
 
REGISTERED
 
No. R-
 
 
SEE REVERSE FOR CERTAIN CONDITIONS
 
CUSIP (CINS) NO. [____________]
ISIN NO. [____________]
 
THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURI-TIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”) OR ANY STATE SECURI-TIES OR “BLUE SKY” LAWS. THE
HOLDER HEREOF, BY PURCHASING THIS SERIES 2007-2 NOTE, AGREES FOR THE BENEFIT OF
AVIS BUDGET RENTAL CAR FUNDING (AESOP) LLC (FORMERLY KNOWN AS CENDANT RENTAL CAR
FUNDING (AESOP) LLC) (THE “COM-PANY”) THAT THIS SERIES 2007-2 NOTE IS BEING
ACQUIRED FOR ITS OWN ACCOUNT AND NOT WITH A VIEW TO DISTRIBUTION AND MAY BE
RESOLD, PLEDGED OR OTHER-WISE TRANSFERRED ONLY (1) TO THE COMPANY (UPON
REDEMPTION THEREOF OR OTHERWISE), (2) TO A PERSON THE TRANSFEROR REASONABLY
BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE
SECURITIES ACT) IN A TRANSACTION MEETING THE RE-QUIREMENTS OF RULE 144A, (3)
OUTSIDE THE UNITED STATES TO A NON-U.S. PERSON (AS SUCH TERM IS DEFINED IN
REGULATION S OF THE SECURITIES ACT) IN A TRANSACTION IN COMPLIANCE WITH
REGULATION S OF THE SECURITIES ACT, OR (4) IN A TRANS-ACTION COMPLYING WITH OR
EXEMPT FROM THE REGISTRATION REQUIRE-MENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE  UNITED
STATES OR ANY OTHER JURIS-DICTION. EACH SUCH TRANSFER SHALL BE IN ACCORDANCE
WITH THE BASE INDENTURE, ANY APPLICABLE SUPPLEMENT AND ALL APPLICABLE SECURITIES
LAWS. THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY
PURCHASER FROM IT OF THE RESALE RESTRICTIONS SET FORTH ABOVE.
 

--------------------------------------------------------------------------------

*** Denominations of $100,000 and integral multiples of $1,000.
 


 
 

--------------------------------------------------------------------------------

 


Exhibit A-3
Page 2
 


 
EXCEPT AS OTHERWISE PROVIDED IN SECTION 2.9 OF THE BASE INDENTURE, THIS SERIES
2007-2 NOTE MAY BE TRANS-FERRED, IN WHOLE BUT NOT IN PART, ONLY TO ANOTHER
NOMINEE OF THE CLEARING AGENCY OR TO A SUCCESSOR CLEARING AGENCY OR TO A NOMINEE
OF SUCH SUCCESSOR CLEAR-ING AGENCY. UNLESS THIS SERIES 2007-2 NOTE IS PRESENTED
BY AN AUTHO-RIZED REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY, A NEW YORK
CORPORATION (“DTC”), TO THE COMPANY OR ITS AGENT FOR REGIS-TRATION OF TRANSFER,
EXCHANGE OR PAYMENT, AND ANY SERIES 2007-2 NOTE ISSUED IS REGISTERED IN THE NAME
OF CEDE & CO. OR IN SUCH OTHER NAME AS IS RE-QUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER
ENTITY AS IS RE-QUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER,
PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHER-WISE BY OR TO ANY PERSON IS
WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.
 
THE PRINCIPAL OF THIS SERIES 2007-2 NOTE IS PAYABLE IN INSTALL-MENTS AS SET
FORTH HEREIN. ACCORD-INGLY, THE OUTSTANDING PRINCIPAL AMOUNT OF THIS SERIES
2007-2 NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ON THE FACE HEREOF.
 
 
AVIS BUDGET RENTAL CAR FUNDING (AESOP) LLC
 
SERIES 2007-2 FLOATING RATE RENTAL CAR
ASSET BACKED NOTES
 
AVIS BUDGET RENTAL CAR FUNDING (AESOP) LLC (formerly known as Cendant Rental Car
Funding (AESOP) LLC), a Delaware limited liability company (herein referred to
as the “Company”), for value received, hereby promises to pay to Cede & Co., or
registered assigns, the principal sum of [_____] MILLION DOLLARS, which amount
shall be payable in the amounts and at the times set forth in the Indenture,
provided, however, that the entire unpaid principal amount of this Series 2007-2
Note shall be due on the Series 2007-2 Final Distribution Date, which is the
August 2013 Distribution Date. However, principal with respect to the Series
2007-2 Notes may be paid earlier or later under certain limited circumstances
described in the Indenture. The Company will pay interest on this Series 2007-2
Note at the Series 2007-2 Note Rate. Such inter-est shall be payable on each
Distribution Date until the principal of this Series 2007-2 Note is paid or made
available for payment. Interest on this Series 2007-2 Note will accrue for each
Distribution Date from the most recent Distribution Date on which interest has
been paid to but excluding such Distribution Date or, if no inter-est has yet
been paid, from June 6, 2007. Interest with respect to the Series 2007-2 Notes
will be calcu-lated in the manner provided in the Indenture. Such principal of
and interest on this Series 2007-2 Note shall be paid in the manner specified on
the reverse hereof.
 
The principal of and interest on this Series 2007-2 Note are payable in such
coin or currency of the United States of America as at the time of payment is
legal tender for payment of public and private debts. All payments made by the
Company with respect to this Series
 


 
 

--------------------------------------------------------------------------------

 


Exhibit A-3
Page 3
 


 
2007-2 Note shall be applied first to interest due and payable on this Series
2007-2 Note as provided above and then to the unpaid principal of this Series
2007-2 Note. This Series 2007-2 Note does not represent an interest in, or an
obligation of Original AESOP, AESOP Leasing, AESOP Leasing II, ARAC, BRAC, ABCR
or any affili-ate of Original AESOP, AESOP Leasing, AESOP Leasing II, ARAC, BRAC
or ABCR, other than the Company.
 
Reference is made to the further provisions of this Series 2007-2 Note set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Series 2007-2 Note. Although a summary of certain
provisions of the Indenture are set forth below and on the reverse hereof and
made a part hereof, this Series 2007-2 Note does not purport to summarize the
Indenture and reference is made to the Indenture for information with respect to
the interests, rights, benefits, obligations, proceeds and duties evi-denced
hereby and the rights, duties and obligations of the Company, Original AESOP,
AESOP Leasing, AESOP Leasing II, ABCR, ARAC, BRAC and the Trustee. A copy of the
Indenture may be requested from the Trustee by writing to the Trustee at: The
Bank of New York Trust Company, N.A., c/o BNY Midwest Trust Company, 2 North
LaSalle Street, 10th Floor, Chicago, Illinois 60602. To the extent not defined
herein, the capitalized terms used herein have the mean-ings ascribed to them in
the Indenture.
 
Unless the certificate of authentication hereon has been executed by the Trustee
whose name appears below by manual signature, this Series 2007-2 Note shall not
be entitled to any benefit under the Indenture referred to on the reverse
hereof, or be valid or obligatory for any purpose.
 


 
 

--------------------------------------------------------------------------------

 


Exhibit A-3
Page 4
 


 
IN WITNESS WHEREOF, the Company has caused this instrument to be signed,
manually or in facsimile, by its Authorized Officer.
 
Date: ____________________
 
 
AVIS BUDGET RENTAL CAR FUNDING (AESOP) LLC
 
By 

--------------------------------------------------------------------------------

Name: 
Title: 
 
 
TRUSTEE’S CERTIFICATE OF AUTHENTICATION
 
This is one of the Series 2007-2 Notes, a series issued under the
within-mentioned Indenture.
 
 
THE BANK OF NEW YORK TRUST COMPANY, N.A., as Trustee
 
By 

--------------------------------------------------------------------------------

Authorized Signatory
 


 
 

--------------------------------------------------------------------------------

 


Exhibit A-3
Page 5
 


 
[REVERSE OF SERIES 2007-2 NOTE]
 
This Series 2007-2 Note is one of a duly autho-rized issue of Series 2007-2
Notes of the Company, desig-nated as its Series 2007-2 Floating Rate Rental Car
Asset Backed Notes, Series 2007-2 (herein called the “Series 2007-2 Notes”), all
issued under (i) a Second Amended and Restated Base Indenture, dated as of June
3, 2004 (such Base Indenture, as may be further amended, restated, supplemented
or modified in accordance with its terms (exclusive of any Supplements thereto
creating a new Series of Notes), is herein called the “Base Inden-ture”),
between the Company, as Issuer, and The Bank of New York Trust Company, N.A. (as
successor in interest to The Bank of New York), as trustee (the “Trustee”, which
term includes any successor Trustee under the Base Indenture), and (ii) a Series
2007-2 Supplement dated as of June 6, 2007 (such supplement, as may be amended
or modified, is herein called the “Series 2007-2 Supplement”) among the Company,
the Trustee and The Bank of New York Trust Company, N.A., as Series 2007-2
Agent. The Base Indenture and the Series 2007-2 Supplement are referred to
herein as the “Indenture”. The Series 2007-2 Notes are subject to all terms of
the Indenture. All terms used in this Series 2007-2 Note that are defined in the
Indenture shall have the meanings assigned to them in or pursuant to the
Indenture.
 
The Series 2007-2 Notes are and will be equally and ratably secured by the
Series 2007-2 Collateral pledged as security therefor as provided in the
Inden-ture.
 
Principal of the Series 2007-2 Notes will be payable on each Distribution Date
specified in and in the amounts described in the Indenture. “Distribution Date”
means the 20th day of each month, or, if any such date is not a Business Day,
the next succeeding Business Day, commencing July 20, 2007.
 
Commencing on the Distribution Date following the second Determination Date
during the Series 2007-2 Controlled Amortization Period or the first
Determination Date after the commencement of the Series 2007-2 Rapid
Amortization Period, payments with respect to princi-pal will be made on the
Series 2007-2 Notes. As described above, the entire unpaid principal amount of
this Series 2007-2 Note shall be due and payable on the Series 2007-2 Final
Distribu-tion Date. Notwithstanding the foregoing, if an Amortization Event,
Liquidation Event of Default, Waiver Event or Series 2007-2 Limited Liquidation
Event of Default shall have occurred and be continuing then, in certain
circumstances, principal on the Series 2007-2 Notes may be paid earlier, as
described in the Indenture. All principal payments on the Series 2007-2 Notes
shall be made pro rata to the Noteholders entitled thereto.
 
Payments of interest on this Series 2007-2 Note due and payable on each
Distribu-tion Date, together with the installment of principal then due, if any,
to the extent not in full pay-ment of this Series 2007-2 Note, shall be made by
wire transfer for credit to the account desig-nated by the Holder of record of
this Series 2007-2 Note (or one or more predecessor Series 2007-2 Notes) on the
Note Register as of the close of business on each Record Date, except that with
respect to Series 2007-2 Notes registered on the Record Date in the name of the
nominee of the Clearing Agency (initially, such nominee to be Cede & Co.),
payments will be made by wire transfer in immedi-ately available funds to the
account designated by such nominee. Any
 


 
 

--------------------------------------------------------------------------------

 


Exhibit A-3
Page 6
 


 
reduction in the principal amount of this Series 2007-2 Note (or any one or more
predeces-sor Series 2007-2 Notes) effected by any payments made on any
Distribution Date shall be binding upon all future Holders of this Series 2007-2
Note and of any Series 2007-2 Note issued upon the registration of transfer
hereof or in exchange hereof or in lieu hereof, whether or not noted thereon.
 
The Company shall pay interest on overdue installments of interest at the Series
2007-2 Note Rate to the extent lawful.
 
As provided in the Indenture, the Series 2007-2 Notes may be redeemed, in whole,
but not in part, at the option of the Company on any Distribution Date if on
such Distribution Date the Series 2007-2 Invested Amount is less than or equal
to 10% of the Series 2007-2 Initial Invested Amount. The purchase price for such
repurchase of the Series 2007-2 Notes shall equal the aggregate outstanding
principal balance of such Series 2007-2 Notes (determined after giving effect to
any payment of princi-pal and interest on such Distribution Date), plus accrued
and unpaid interest on such outstanding Series 2007-2 Invested Amount.
 
As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Series 2007-2 Note may be registered on the Note
Register upon surrender of this Series 2007-2 Note for registration of transfer
at the office or agency desig-nated by the Company pursuant to the Indenture,
duly en-dorsed by, or accompanied by a written instrument of transfer in form
satisfactory to the Trustee duly exe-cuted by, the Holder hereof or his attorney
duly autho-rized in writing, with such signature guaranteed by an Eligible
Guarantor Institution (as defined in Rule 17Ad-15 under the Exchange Act), and
such other documents as the Trustee may reasonably require, and thereupon one or
more new Series 2007-2 Notes of authorized denomina-tions in the same aggregate
principal amount will be issued to the designated transferee or trans-ferees. No
service charge will be charged for any registration of transfer or exchange of
this Series 2007-2 Note, but the transferor may be required to pay a sum
sufficient to cover any tax or other governmental charge that may be imposed in
connection with any such registration of transfer or exchange.
 
Each Noteholder or Note Owner by acceptance of a Series 2007-2 Note or, in the
case of a Note Owner, a beneficial interest in a Series 2007-2 Note, covenants
and agrees that no recourse may be taken, directly or indirectly, with respect
to the obligations of the Company, Original AESOP, AESOP Leasing, AESOP Leasing
II, ARAC, BRAC, ABCR or the Trustee on the Series 2007-2 Notes or under the
Indenture or any certif-icate or other writing delivered in connection
therewith, against (i) the Trustee, Original AESOP, AESOP Leasing, AESOP Leasing
II, ARAC, BRAC or ABCR, in its individual capacity, (ii) any owner of a
beneficial interest in the Company or (iii) any partner, owner, beneficiary,
agent, officer, director or employee of the Trustee, Original AESOP, AESOP
Leasing, AESOP Leasing II, ARAC, BRAC or ABCR, in its individual capacity, any
holder of a beneficial interest in the Company, Original AESOP, AESOP Leasing,
AESOP Leasing II, ARAC, BRAC, ABCR or the Trustee or of any successor or assign
of the Trustee, Original AESOP, AESOP Leasing, AESOP Leasing II, ARAC, BRAC or
ABCR, in its individual capacity, except (a) as any such Person may have
expressly agreed and (b) any such partner, owner or beneficiary shall be fully
liable, to the extent
 


 
 

--------------------------------------------------------------------------------

 


Exhibit A-3
Page 7
 


 
provided by applicable law, for any unpaid consideration for stock, unpaid
capital contribution or failure to pay any installment or call owing to such
entity; provided, however, that nothing contained herein shall be taken to
prevent recourse to, and enforcement against, the assets of the Company for any
and all liabilities, obligations and undertakings contained in the Indenture or
in this Series 2007-2 Note, subject to Section 13.18 of the Base Indenture.
 
Each Noteholder or Note Owner, by acceptance of a Note or, in the case of a Note
Owner, a beneficial interest in a Note, covenants and agrees that by accept-ing
the benefits of the Indenture that such Noteholder or Note Owner, as the case
may be, will not for a period of one year and one day following payment in full
of all Notes institute against the Compa-ny, or join in any institution against
the Company of, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings under any United States Feder-al or state bankruptcy or
similar law in connection with any obligations relat-ing to the Notes, the
Indenture or the Related Documents.
 
Prior to the due presentment for registration of transfer of this Series 2007-2
Note, the Company, the Trustee and any agent of the Company or the Trustee may
treat the Person in whose name this Series 2007-2 Note (as of the day of
determination or as of such other date as may be specified in the Indenture) is
registered as the owner hereof for all purposes, whether or not this Series
2007-2 Note be overdue, and neither the Company, the Trustee nor any such agent
shall be affected by notice to the contrary.
 
It is the intent of the Company, each Noteholder and each Note Owner that, for
Federal, state and local income and franchise tax purposes only, the Series
2007-2 Notes will evidence indebtedness of the Company secured by the Series
2007-2 Collateral. Each Noteholder and each Note Owner, by the acceptance of
this Series 2007-2 Note, agrees to treat this Series 2007-2 Note for Federal,
state and local income and franchise tax purposes as indebtedness of the
Company.
 
Each Holder of this Note shall provide to the Trustee at least annually an
appro-pri-ate statement (on Internal Revenue Service Form W-8 or suitable
substitute) with respect to United States federal income tax and withholding
tax, signed under penalties of perjury, certify-ing that the beneficial owner of
this Note is a non-U.S. person and providing the Noteholder’s name and address.
If the information provided in the statement changes, the Noteholder shall so
inform the Trustee within 30 days of such change.
 
The Indenture permits, with certain exceptions as therein provided, the
amend-ment thereof and the modi-fication of the rights and obligations of the
Company and the rights of the Holders of the Series 2007-2 Notes under the
Indenture at any time by the Company with the con-sent of the Holders of Series
2007-2 Notes representing more than 50% in principal amount of the aggregate
outstanding amount of the Series 2007-2 Notes. The Inden-ture also contains
provisions permitting the Holders of Series 2007-2 Notes representing specified
percentages of the aggregate outstanding amount of the Series 2007-2 Notes, on
behalf of the Holders of all the
 


 
 

--------------------------------------------------------------------------------

 


Exhibit A-3
Page 8
 


 
Series 2007-2 Notes, to waive com-pliance by the Company with certain provisions
of the Indenture and certain past defaults under the Indenture and their
consequences. Any such consent or waiver by the Holder of this Series 2007-2
Note (or any one or more predecessor Series 2007-2 Notes) shall be conclusive
and bind-ing upon such Holder and upon all future Holders of this Series 2007-2
Note and of any Series 2007-2 Note issued upon the registration of trans-fer
hereof or in exchange hereof or in lieu hereof whether or not notation of such
consent or waiver is made upon this Series 2007-2 Note. The Indenture also
permits the Trustee to amend or waive certain terms and condi-tions set forth in
the Indenture without the consent of Holders of the Series 2007-2 Notes issued
thereunder.
 
The term “Company” as used in this Series 2007-2 Note includes any successor to
the Company under the Indenture.
 
The Series 2007-2 Notes are issuable only in registered form in denominations as
provided in the Indenture, subject to certain limitations set forth therein.
 
This Series 2007-2 Note and the Indenture shall be construed in accordance with
the law of the State of New York, and the obligations, rights and remedies of
the parties hereunder and thereunder shall be determined in accordance with such
law.
 
No reference herein to the Indenture and no provision of this Series 2007-2 Note
or of the Indenture shall alter or impair the obligation of the Company, which
is absolute and uncondi-tional, to pay the principal of and interest on this
Series 2007-2 Note at the times, place, and rate, and in the coin or currency
herein prescribed.
 
Interests in this Permanent Global Note will be transferable in accordance with
the rules and procedures for the time being of Clearstream Banking, société
anonyme (“Clearstream”), or Euroclear Bank S.A./N.V., as operator of the
Euroclear System (“Euroclear”). Each person who is shown in the records of
Euroclear and Clearstream as entitled to a particular number of Series 2007-2
Notes by way of an interest in this Permanent Global Note will be treated by the
Trustee and any paying agent as the holder of such number of Series 2007-2
Notes. For purposes of this Permanent Global Note, the securities account
re-cords of Euroclear or Clearstream shall, in the absence of manifest error, be
conclusive evidence of the identity of the holders of Series 2007-2 Notes and of
the prin-cipal amount of Series 2007-2 Notes represented by this Permanent
Global Note credited to the securities accounts of such holders of Series 2007-2
Notes. Any state-ment issued by Euroclear or Clearstream to any holder relating
to a specified Series 2007-2 Note or Series 2007-2 Notes credited to the
securities account of such holder and stating the principal amount of such
Series 2007-2 Note or Series 2007-2 Notes and certified by Euroclear or
Clearstream to be a true record of such securities account shall, in the absence
of manifest error, be conclusive evidence of the records of Euroclear or
Clearstream for the purposes of the next preceding sentence (but without
prejudice to any other means of producing such records in evidence).
Notwithstanding any provision to the contrary contained in this Permanent Global
Note, the Company irrevocably agrees, for the benefit of such holder and its
successors and assigns, that, subject to the provisions of the Indenture, each
holder or its successors or assigns may file any claim, take any action or
institute any proceed-ing to enforce, directly against the Company, the
obligation of the Company hereunder to pay any amount due in respect of each
Series 2007-2 Note represented by this Permanent Global Note which is
 


 
 

--------------------------------------------------------------------------------

 


Exhibit A-3
Page 9
 


 
credited to such holder’s securities ac-count with Euroclear or Clearstream
without the production of this Permanent Global Note.
 
Interests in this Permanent Global Note may be exchanged for Definitive Notes
subject to the provisions of the Indenture.
 
 


 
 

--------------------------------------------------------------------------------

 
 


EXHIBIT B
to    
Series 2007-2
Supplement


 
 
FORM OF CONSENT
 


The Bank of New York Trust Company, N.A., as Trustee
c/o BNY Midwest Trust Company
2 North LaSalle Street, 10th Floor
Chicago, Illinois 60602
Attn: Indenture Trust Administration
 
Avis Budget Rental Car Funding (AESOP) LLC
c/o Lord Securities Corporation
48 Wall Street, 27th Floor
New York, New York 10005
Attn: Benjamin Abedine
 
 
This Consent is delivered pursuant to the Waiver Request dated ____________, __
(the “Notice”) and the Series 2007-2 Supplement, dated as of June 6, 2007 (as
amended, modified or supplemented from time to time, the “Series 2007-2
Supplement”) between Avis Budget Rental Car Funding (AESOP) LLC (formerly known
as Cendant Rental Car Funding (AESOP) LLC), a Delaware limited liability company
(“ABRCF”), and The Bank of New York Trust Company, N.A., as Trustee (in such
capacity, the “Trustee”) and as Series 2007-2 Agent, to the Second Amended and
Restated Base Indenture, dated as of June 3, 2004 (as may be further amended,
restated, supplemented or modified from time to time in accordance with its
terms, the “Base Indenture” and, as supplemented by the Series 2007-2
Supplement, the “Indenture”), between ABRCF and the Trustee. Capitalized terms
used herein and not otherwise defined herein shall have the meanings provided in
the Series 2007-2 Supplement.
 
Pursuant to Article IV of the Series 2007-2 Supplement, the Trustee has
delivered a Notice indicating that [choose which applies] [(i) the Manufacturer
Pro-gram[s] of [name of Manufacturer] [is/are] no longer [an] Eligible
Manufacturer Program[s] and that, as a result, the Series 2007-2 Maximum
Non-Program Vehicle Amount [and/or] the Series 2007-2 Maximum Non-Eligible
Manufac-turer Amount is or will be exceeded or (ii) that the Lessees, the
Borrower and ABRCF have determined to increase [the Series 2007-2 Maximum
Non-Program Vehicle Amount] [the Series 2007-2 Maximum Manufacturer Amount] [any
Series 2007-2 Maximum Specified States Amount] [the Series 2007-2 Maximum
Non-Eligible Manufacturer Amount]]. The undersigned hereby waives all
requirements that the [Series 2007-2 Maximum Non-Program Vehicle Amount] [Series
2007-2 Maximum Manufacturer Amount] [any Series 2007-2 Maximum Specified States
Amount] [Series 2007-2 Maximum Non-Eligible Manufacturer Amount] not be exceeded
for all purposes of the Indenture and the Series 2007-2 Supplement. The
undersigned understands that this Consent will only be effective if the Trustee
receives
 


 
 

--------------------------------------------------------------------------------

 


Exhibit B
Page 2
 


 
Consents from Noteholders representing not less than 25% of the aggregate unpaid
principal amount of the Series 2007-2 Notes on or before ____________, 20__.
 
The undersigned hereby represents and warrants that it is the beneficial owner
of $___________ in principal amount of the Series 2007-2 Notes.
 
 
[Name]
 
By 

--------------------------------------------------------------------------------

Name: 
Title: 
 


 
 

--------------------------------------------------------------------------------

 
 




 
EXHIBIT C
to    
Series 2007-2
Supplement
 


AVIS BUDGET RENTAL CAR FUNDING (AESOP) LLC
Demand Note
 
FORM OF DEMAND NOTE
(Series 2007-2)
 
New York, New York
 June 6, 2007
$[___________________] 
 
FOR VALUE RECEIVED, the undersigned, [________________], a [______] (the “Demand
Note Issuer”), promises to pay to the order of AVIS BUDGET RENTAL CAR FUNDING
(AESOP) LLC (formerly known as Cendant Rental Car Funding (AESOP) LLC), a
Delaware limited liability company (“ABRCF”), or its permitted assigns
(“Holder”) on any date of demand (each, a “Demand Date”) the principal sum of
$[_________], together with interest thereon at a rate per annum (the “Interest
Rate”) equal to LIBOR plus [___]%, computed on the basis of a 360-day year for
the actual number of days elapsed (including the first day but excluding the
last day).
 
Definitions. Capitalized terms used but not defined in this Demand Note shall
have the respective meanings assigned to them in the Second Amended and Restated
Base Indenture, dated as of June 3, 2004 (as may be further amended, restated,
supplemented or modified from time to time in accordance with its terms,
exclusive of any Supplements thereto creating a new Series of Notes, the “Base
Indenture”), between ABRCF, as Issuer, and The Bank of New York Trust Company,
N.A. (as successor in interest to The Bank of New York), a limited purpose
national banking association with trust powers, as trustee (in such capacity,
the “Trustee”), as supplemented by the Series 2007-2 Supplement, dated as of
June 6, 2007 (as may be amended, restated, supplemented or modified from time to
time in accordance with its terms, the “Series 2007-2 Supplement”), among ABRCF,
as Issuer, the Trustee and The Bank of New York Trust Company, N.A., as Series
2007-2 Agent.
 
Principal. The outstanding principal balance (or any portion thereof) of this
Demand Note shall be due and payable on each Demand Date to the extent demand is
made therefor by Holder. No portion of the outstanding principal amount of this
Demand Note may be voluntarily prepaid.
 
Interest. Interest shall be paid monthly on the 20th day (or the first Business
Day thereafter) of each calendar month commencing on July 20, 2007. In addition,
interest shall be paid on each Demand Date to the extent demand is made
therefor.
 
Calculation of Principal and Interest. The interest shall be computed on a
monthly basis by applying the Interest Rate effective for the Series 2007-2
Interest Period to the outstanding principal balance for such Series 2007-2
Interest Period. The outstanding principal balance as of
 


 
 

--------------------------------------------------------------------------------

 


Exhibit C
Page 2
 
any day shall be the outstanding principal balance as of the beginning of such
day, less any payments of principal credited to the Demand Note Issuer’s account
on that day. The records of Holder with respect to amounts due and payments
received hereunder shall be presumed to be correct evidence thereof.
 
Maturity Date. On the Demand Date on which payment of the remaining principal
balance of this Demand Note is to be made, or such earlier date as payment of
the indebtedness evidenced hereby shall be due, whether by mandatory prepayment,
acceleration or otherwise (the “Maturity Date”), the entire outstanding
principal balance of this Demand Note, together with accrued interest and any
other sums then outstanding under this Demand Note, shall be due and payable.
 
Payments. All payments shall be made in lawful money of the United States of
America by wire transfer in immediately available funds and shall be applied
first to fees and costs, including collection costs, if any, next to interest
and then to principal. Payments shall be made to the account designated in the
written demand for payment.
 
Collection Costs. The Demand Note Issuer agrees to pay all costs of collection
of this Demand Note, including, without limitation, reasonable attorney’s fees,
paralegal’s fees and other legal costs (including court costs) incurred in
connection with consultation, arbitration and litigation (including trial,
appellate, administrative and bankruptcy proceedings) regardless of whether or
not suit is brought, and all other costs and expenses incurred by Holder
exercising its rights and remedies hereunder. Such costs of collection shall
bear interest at the Default Rate until paid.
 
Default. (a) If the Demand Note Issuer shall fail to pay any principal, interest
or other amounts on the date of written demand for payment; provided that such
demand is made prior to 2:00 p.m. (New York City time) on a Business Day, or on
the next Business Day if written demand is made on or after 2:00 p.m. (New York
City time) on a Business Day, or (b) upon the occurrence of an Event of
Bankruptcy with respect to the Demand Note Issuer (each, an “Event of Default”),
the entire outstanding principal balance of this Demand Note, together with all
accrued and unpaid interest, shall (x) in the case of an Event of Default under
clause (a) above, at the option of Holder and without further notice (any notice
of such event being hereby waived by the Demand Note Issuer), or (y) in the case
of an Event of Default under clause (b) above, automatically without notice (any
notice of any such event being waived by the Demand Note Issuer), become
immediately due and payable and may be collected forthwith, and Holder may
exercise any and all rights and remedies provided herein, in law or in equity.
 
Default Interest. After the Maturity Date or the occurrence of an Event of
Default, the outstanding principal balance of this Demand Note and, to the
extent permitted by applicable law, accrued and unpaid interest, shall bear
interest (the “Default Rate”) at the Interest Rate plus two percent (2%) until
paid in full, provided, however, in no event shall such rate exceed the highest
rate permissible under applicable law.
 
Waivers. The Demand Note Issuer waives all applicable exemption rights and also
waives valuation and appraisement, demand, presentment, protest and demand, and
notice of protest, demand and dishonor, and nonpayment of this Demand Note, and
agrees that Holder shall have
 


 
 

--------------------------------------------------------------------------------

 


Exhibit C
Page  3
 
the right, without notice, to grant any extension or extensions of time for
payment of any of said indebtedness or any other indulgences or forbearances
whatsoever.
 
No Waiver. No delay or omission on the part of Holder in exercising its rights
under this Demand Note, or delay or omission on the part of Holder in exercising
its rights hereunder, or course of conduct relating thereto, shall operate as a
waiver of such rights or any other right of Holder, nor shall any waiver by
Holder of any such right or rights on any one occasion be deemed a bar to, or
waiver of, the same right or rights on any future occasion. Acceptance by Holder
of any payment after its due date shall not be deemed a waiver of the right to
require prompt payment when due of all other sums, and acceptance of any payment
after Holder has declared the indebtedness evidenced by this Demand Note due and
payable shall not cure any Event of Default or operate as a waiver of any right
of Holder.
 
Modifications. No amendment, modification or waiver of, or consent with respect
to, any provision of this Demand Note shall in any event be effective unless (a)
the same shall be in writing and signed and delivered by each of Holder and the
Demand Note Issuer and (b) all consents required for such actions under the Base
Indenture and the Related Documents shall have been received by the appropriate
Persons.
 
Binding Effect. This Demand Note shall be binding upon the Demand Note Issuer
and its successors and assigns, and shall inure to the benefit of Holder and its
successors and assigns.
 
Governing Law. THIS DEMAND NOTE HAS BEEN DELIVERED IN NEW YORK, NEW YORK AND
SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.
 
No Negotiation. This Demand Note is not negotiable other than to the Trustee for
the benefit of the secured parties under the Series 2007-2 Supplement. The
parties intend that this Demand Note will be pledged by the initial Holder to
the Trustee for the benefit of the secured parties under the Series 2007-2
Supplement and the Demand Note Issuer consents and agrees thereto. Upon such
pledge, this Demand Note shall be subject to all of the rights and remedies of
the Trustee in the Base Indenture, the Series 2007-2 Supplement and the other
Related Documents and payments hereunder shall be made only to said Trustee.
 
Reduction of Principal. The principal amount of this Demand Note may be reduced
only in accordance with the provisions of the Series 2007-2 Supplement.
 
Acknowledgment. ABRCF hereby acknowledges receipt of [cash/capital contribution]
on the date of the issuance of this Demand Note in the principal amount of
$[_____].
 
Captions. Paragraph captions used in this Demand Note are provided solely for
convenience of reference only and shall not affect the meaning or interpretation
of any provision of this Demand Note.
 
[Remainder of Page Intentionally Left Blank]
 


 
 

--------------------------------------------------------------------------------

 


Exhibit C
Page 4
 


 
IN WITNESS WHEREOF, the undersigned has executed this Demand Note or caused this
Demand Note to be duly executed by its officer thereunto duly authorized as of
the day and year first above written.
 
[DEMAND NOTE ISSUER]
By 

--------------------------------------------------------------------------------

Name:
Title:








ENDORSEMENT




Pay to the Order of ________________________________________, without recourse




AVIS BUDGET RENTAL CAR FUNDING (AESOP)  LLC
By 

--------------------------------------------------------------------------------

Name:
Title:




 
 

--------------------------------------------------------------------------------

 


Exhibit C
Page 5
 


 
PAYMENT GRID
 
Date
 
Principal
Amount
 
Amount of Principal
Payment
 
 
Outstanding
Principal
Balance
 
 
Notation
Made
By
 
                                                                               
                                                                               
         



 
 
 

--------------------------------------------------------------------------------

 




EXHIBIT D
to    
Series 2007-2
Supplement 
 


 
FORM OF IRREVOCABLE SERIES 2007-2 LETTER OF CREDIT
No.[ ]
 
[______] [__], [____]
 
The Bank of New York Trust Company, N.A., as Trustee
c/o BNY Midwest Trust Company
2 North LaSalle Street
10th Floor
Chicago, Illinois 60602
 
Attention:
 
Dear Sir or Madam:
 
The undersigned (“Series 2007-2 Letter of Credit Provider”) hereby establishes,
at the request and for the account of Avis Budget Car Rental, LLC (formerly
known as Cendant Car Rental Group, Inc.), a Delaware limited liability company
(“ABCR”), pursuant to, and in accordance with, that certain Credit Agreement,
dated as of April 19, 2006 (as amended, supple-mented, restated or otherwise
modified from time to time in accordance with the terms thereof, the “Credit
Agreement”), among ABCR and the financial institutions party thereto
(collectively, the “Series 2007-2 Letter of Credit Providers”), in accordance
with the terms of such Credit Agreement (i) in your favor in respect of Lease
Deficit Demands (as defined below), (ii) in your favor in respect of Unpaid
Demand Note Demands (as defined below), (iii) in your favor in respect of
Termination Demands (as defined below) and (iv) in your favor in respect of
Termination Date Demands (as defined below), this Irrevocable Letter of Credit
No. [     ], in an aggregate maximum amount of [__________] DOLLARS
($[__________]) (such amount, as the same may be reduced and reinstated from
time to time as provided herein, being the “Letter of Credit Amount”), effective
immediately and expiring at 4:00 p.m. (New York time) at our [ ] office located
at [       ] Attention: [    ], Telephone No.:  [__________], Facsimile No.:
[  ] (such office or any other office which may be designated by the Series
2007-2 Letter of Credit Provider by written notice delivered to you, being the
“Series 2007-2 Letter of Credit Provider’s Office”) on the date (the “Expiration
Date”) that is the earlier of (i) [__________] or such later date to which the
term of this Series 2007-2 Letter of Credit is extended (or, if such date is not
a Business Day, the immediately succeeding Business Day) (the “Scheduled
Expiration Date”) and (ii) the date on which we receive written notice from you
that the Series 2007-2 Letter of Credit Termination Date shall have occurred.
You are the trustee under that certain Second Amended and Restated Base
Indenture (as may be amended from time to time in accordance with its terms, the
“Base Indenture”), dated as of June 3, 2004, between you, as Trustee (in such
capacity, the “Trustee”) and Avis Budget Rental Car Funding (AESOP) LLC
(formerly known as Cendant Rental Car Funding (AESOP) LLC) (“ABRCF”), as the
same may be amended, supplemented or otherwise modified from time to time.
“Series 2007-2 Supplement” means the Series 2007-2 Supplement to the Base
Indenture, dated as of June 6, 2007, among ABRCF, as Issuer, the Trustee and The
Bank of New York Trust Company, N.A., as Series 2007-2 Agent, to the Base
Indenture, as the same may be amended, supplemented,
 


 
 

--------------------------------------------------------------------------------

 


Exhibit D
Page  2


 
restated or otherwise modified from time to time. Capitalized terms used herein
and in the Annexes hereto and not otherwise defined herein shall have the
meaning set forth in the Series 2007-2 Supplement and the Base Indenture.
 
Upon the earliest of (i) the date on which the Series 2007-2 Letter of Credit
Provider honors a Termination Date Demand (defined below) presented hereunder,
(ii) the date on which the Series 2007-2 Letter of Credit Provider receives
written notice from you that this Series 2007-2 Letter of Credit has been
replaced by an alternate letter of credit and such alternate letter of credit
has been received by you, (iii) the date on which the Series 2007-2 Letter of
Credit Provider receives written notice from you substantially in the form
attached hereto as Annex F, and (iv) the Scheduled Expiration Date, this Series
2007-2 Letter of Credit shall automatically terminate and you shall surrender
this Series 2007-2 Letter of Credit to the undersigned Series 2007-2 Letter of
Credit Provider on such day.
 
The Series 2007-2 Letter of Credit Provider irrevocably authorizes you to draw
on it, in accordance with the terms and conditions and subject to the reductions
in amount as herein-after set forth, (1) in one or more drawings by the Trustee
pursuant to the Trustee’s written and completed certificate signed by the
Trustee substantially in the form of Annex A attached hereto (any such
certificate being a “Lease Deficit Demand”), each presented to the Series 2007-2
Letter of Credit Provider at the Series 2007-2 Letter of Credit Provider’s
Office, payable at sight on a Business Day (as defined below), in each case, in
an amount equal to the amount set forth in such Lease Deficit Demand but in an
aggregate amount not exceeding the Letter of Credit Amount as in effect on such
Business Day, (2) in one or more drawings by the Trustee pursuant to the
Trustee’s written and completed certificate signed by the Trustee substantially
in the form of Annex B attached hereto (any such certificate being an “Unpaid
Demand Note Demand”), each presented to the Series 2007-2 Letter of Credit
Provider at the Series 2007-2 Letter of Credit Provider’s Office, payable at
sight on a Business Day, in each case, in an amount equal to the amount set
forth in such Unpaid Demand Note Demand but in the aggregate amount not
exceeding the Letter of Credit Amount as in effect on such Business Day, (3) in
a single drawing by the Trustee pursuant to the Trustee’s written and completed
certificate signed by the Trustee substantially in the form of Annex C attached
hereto (such certificate being a “Termination Demand”), presented to the Series
2007-2 Letter of Credit Provider at the Series 2007-2 Letter of Credit
Provider’s Office, payable at sight on a Business Day, in an amount equal to the
amount set forth in such Termination Demand but not exceeding the Letter of
Credit Amount as in effect on such Business Day, provided that only one such
Termination Demand may be made hereunder and (4) in a single drawing by the
Trustee pursuant to the Trustee’s written and completed certificate signed by
the Trustee substantially in the form of Annex D attached hereto (such
certificate being a “Termination Date Demand”), presented to the Series 2007-2
Letter of Credit Provider at the Series 2007-2 Letter of Credit Provider’s
Office, payable at sight on a Business Day, in an amount equal to the amount set
forth in such Termination Date Demand but not exceeding the Letter of Credit
Amount as in effect on such Business Day, provided that only one such
Termination Date Demand may be made hereunder. In the event that there is more
than one draw request payable on the same Business Day, the draw requests shall
be honored in the following order: (1) the Lease Deficit Demand; (2) the Unpaid
Demand Note Demand; (3) the Termination Demand and (4) the Termination Date
Demand; provided that in no event shall the
 


 
 

--------------------------------------------------------------------------------

 


Exhibit D
Page 3


 
Series 2007-2 Letter of Credit Provider be required to honor any draw request to
the extent such draw request is in an amount greater than the Letter of Credit
Amount at such time after giving effect to all other draw requests honored on
such day. Upon the honoring of a Termination Date Demand in full, the Series
2007-2 Letter of Credit Provider shall have no obligation to honor any other
draw request. Any payments made by the Series 2007-2 Letter of Credit Provider
shall be paid from funds of the Series 2007-2 Letter of Credit Provider. Any
Lease Deficit Demand, Unpaid Demand Note Demand, Termination Demand or
Termination Date Demand may be delivered by facsimile transmission to the Series
2007-2 Letter of Credit Provider’s Office as herein provided. “Business Day”
means any day other than a Saturday, Sunday or other day on which banks are
required or authorized by law to close in New York City, New York or Chicago,
Illinois. Upon the Series 2007-2 Letter of Credit Provider’s honoring any Lease
Deficit Demand, Unpaid Demand Note Demand, Termination Demand or Termination
Date Demand presented hereunder, the Letter of Credit Amount shall automatically
be decreased by an amount equal to the amount of the Lease Deficit Demand,
Unpaid Demand Note Demand, Termination Demand or Termination Date Demand paid by
the Series 2007-2 Letter of Credit Provider to the Trustee. In addition to the
fore-going reduction, upon the Series 2007-2 Letter of Credit Provider’s
honoring any Termination Date Demand presented to it hereunder in full, the
Letter of Credit Amount shall automatically be reduced to zero and this Series
2007-2 Letter of Credit shall be terminated.
 
The Letter of Credit Amount shall be automatically reinstated when and to the
extent, but only when and to the extent, that (i) the Series 2007-2 Letter of
Credit Provider is reimbursed by ABRCF, a Lessee or ABCR for any amount drawn
hereunder as a Lease Deficit Demand or Unpaid Demand Note Demand, (ii) the
Series 2007-2 Letter of Credit Provider receives written notice from ABCR
substantially in the form of Annex E hereto that the Letter of Credit Amount
should be reinstated in an amount set forth therein (which shall equal the
amount reimbursed pursuant to clause (i)) and that no Event of Bankruptcy (as
defined in Annex E attached hereto) with respect to ABCR, any Lessee or any
Permitted Sublessee has occurred and is continuing and (iii) this Series 2007-2
Letter of Credit has not been terminated in accordance with the terms hereof.
 
Each Lease Deficit Demand, Unpaid Demand Note Demand, Termination Demand and
Termination Date Demand shall be dated the date of its presentation, shall have
a cover letter clearly marked “PAYMENT DEMAND-IMMEDIATE ACTION REQUIRED” and
shall be presented to the Series 2007-2 Letter of Credit Provider at the Series
2007-2 Letter of Credit Provider’s Office. If the Series 2007-2 Letter of Credit
Provider receives any Lease Deficit Demand, Unpaid Demand Note Demand,
Termination Demand or Termination Date Demand at such office on or prior to the
Scheduled Expiration Date, all in conformity with the terms and conditions of
this Series 2007-2 Letter of Credit, not later than 12:00 noon (New York City
time) on a Business Day, the Series 2007-2 Letter of Credit Provider will make
such funds available by 4:00 p.m. (New York City time) on the same day in
accordance with your payment instructions. If the Series 2007-2 Letter of Credit
Provider receives any Lease Deficit Demand, Unpaid Demand Note Demand,
Termination Demand or Termination Date Demand at such office on or prior to the
termination hereof, all in conformity with the terms and conditions of this
Letter of Credit, after 12:00 noon (New York City time) on a Business Day, the
Series 2007-2 Letter of Credit Provider will make the funds available by 4:00
p.m. (New York City time) on
 


 
 

--------------------------------------------------------------------------------

 


Exhibit D
Page 4


 
the next succeeding Business Day in accordance with your payment instructions.
If you so request the Series 2007-2 Letter of Credit Provider, payment under
this Letter of Credit may be made by wire transfer of Federal Reserve Bank of
New York funds to your account in a bank on the Federal Reserve wire system or
by deposit of same day funds into a designated account.
 
For purposes of the certificates to be delivered by you in the form attached
hereto as Annexes A, B and D: “Pro Rata Share” means, with respect to any Series
2007-2 Letter of Credit Provider as of any date, the fraction (expressed as a
percentage) obtained by dividing (A) such Series 2007-2 Letter of Credit
Provider’s Letter of Credit Amount as of such date by (B) an amount equal to the
aggregate amount of the Letter of Credit Amounts of all the Series 2007-2 Letter
of Credit Providers under their respective Series 2007-2 Letters of Credit as of
such date; provided, that only for purposes of calculating the Pro Rata Share
with respect to any Series 2007-2 Letter of Credit Provider as of any date, if
such Series 2007-2 Letter of Credit Provider has not complied with its
obligation to pay the Trustee the amount of any Lease Deficit Demand, Unpaid
Demand Note Demand, Termination Demand or Termination Date Demand (as defined in
the related Series 2007-2 Letter of Credit) made prior to such date, such Series
2007-2 Letter of Credit Provider’s Letter of Credit Amount, as of such date
shall be treated as reduced (for calculation purposes only) by the amount of
such unpaid Lease Deficit Demand, Unpaid Demand Note Demand, Termination Demand
or Termination Date Demand, as the case may be, and shall not be reinstated for
purposes of such calculation unless and until the date as of which such Series
2007-2 Letter of Credit Provider has paid such amount to the Trustee and been
reimbursed by ABRCF, a Lessee or ABCR, as the case may be, for such amount
(provided that the forego-ing calculation shall not in any manner reduce the
undersigned’s actual liability in respect of any failure to pay any Lease
Deficit Demand, Unpaid Demand Note Demand, Termination Demand or Termination
Date Demand).
 
This Letter of Credit is transferable in its entirety to any transferee(s) who
you certify to the Series 2007-2 Letter of Credit Provider has succeeded you, as
Trustee, and may be successively transferred. Transfer of this 2007-2 Letter of
Credit to such transferee shall be effected by the presentation to the Series
2007-2 Letter of Credit Provider of this Series 2007-2 Letter of Credit
accompanied by a certificate substantially in the form of Annex G attached
hereto. Upon such presentation the Series 2007-2 Letter of Credit Provider shall
forthwith transfer this 2007-2 Letter of Credit to the transferee.
 
This Series 2007-2 Letter of Credit sets forth in full the undertaking of the
Series 2007-2 Letter of Credit Provider, and such undertaking shall not in any
way be modified, amended, amplified or limited by reference to any document,
instrument or agreement referred to herein, except only the certificates
referred to herein; and any such reference shall not be deemed to incorporate
herein by reference any document, instrument or agreement except for such
certificates. In furtherance of the foregoing, with regard to any conflict
between the terms hereof and those contained in the Credit Agreement, the terms
hereof shall govern.
 
On the Business Day immediately following any Business Day on which the Series
2007-2 Invested Amount shall have been reduced (each a “Decrease Day”), the
Letter of Credit Amount may be reduced upon prior written notice (which may be
by facsimile
 


 
 

--------------------------------------------------------------------------------

 


Exhibit D
Page 5


 
transmission with telephone confirmation of receipt as herein provided)
delivered to the Series 2007-2 Letter of Credit Provider on or before such
Decrease Day purportedly signed by the Administrator by an amount (which will be
expressed in United States Dollars in such notice) set forth in such notice
equal to the lesser of the Pro Rata Share of (1) the excess, if any, of the
Series 2007-2 Enhancement Amount over the Series 2007-2 Required Enhancement
Amount and (2) the excess, if any, of the Series 2007-2 Liquidity Amount over
the Series 2007-2 Required Liquidity Amount, in the case of (1) and (2)
calculated as of such Decrease Day after giving effect to all payments of
principal on such Decrease Day with respect to the Series 2007-2 Notes.
 
Making a non-complying drawing, withdrawing a drawing or failing to make any
drawing does not waive or otherwise prejudice the right to make another timely
drawing or a timely redrawing. Article 41 of the Uniform Customs (as defined
below) shall not apply to this Series 2007-2 Letter of Credit.
 
 
This Series 2007-2 Letter of Credit is subject to the Uniform Customs and
Practice for Documentary Credits, 1993 Revision, ICC Publication No. 500 (the
“Uniform Customs”), except as otherwise provided above and except that
notwithstanding any provisions of Article 17 of the Uniform Customs which
contains provisions to the contrary, if this Letter of Credit expires during an
interruption of business (as described in Article 17), we agree to effect
payment under this Letter of Credit, if a drawing which conforms to the terms
and conditions of this Letter of Credit is made within twenty (20) days after
the resumption of business, and, as to matters not covered by the Uniform
Customs, shall be governed by the law of the State of New York, including the
Uniform Commercial Code as in effect in the State of New York.  Communications
with respect to this Series 2007-2 Letter of Credit shall be in writing and
shall be addressed to the Series 2007-2 Letter of Credit Provider at the Series
2007-2 Letter of Credit Provider’s Office, specifically referring to the number
of this Series 2007-2 Letter of Credit.
 
 


 
 
Very truly yours,
 
[____________________], as Series 2007-2 Letter        
of Credit Provider
 
By 

--------------------------------------------------------------------------------

Name:
Title:
 




 
 

--------------------------------------------------------------------------------

 




ANNEX A

 
CERTIFICATE OF LEASE DEFICIT DEMAND
 
 
[Series 2007-2 Letter of Credit Provider]
 
 
[Address]
 
 
Attention: [  ]
 
Certificate of Lease Deficit Demand under the Irrevocable Letter of Credit No.
[        ] (the “Series 2007-2 Letter of Credit”; the terms defined therein and
not otherwise defined herein being used herein as therein defined), dated
_______ __, 200_, issued by _______________, as the Series 2007-2 Letter of
Credit Provider, in favor of The Bank of New York Trust Company, N.A., as the
trustee (in such capacity, the “Trustee”), under that certain Second Amended and
Restated Base Indenture (as may be amended from time to time in accordance with
its terms, the “Base Indenture”), dated as of June 3, 2004, between the Trustee
and Avis Budget Rental Car Funding (AESOP) LLC (formerly known as Cendant Rental
Car Funding (AESOP) LLC) (“ABRCF”), as Issuer, as supplemented by that certain
Series 2007-2 Supplement thereto (the “Series 2007-2 Supplement” and, together
with the Base Indenture, the “Indenture”), dated as of June 6, 2007, among
ABRCF, as Issuer, the Trustee and The Bank of New York Trust Company, N.A., as
Series 2007-2 Agent.
 
The undersigned, a duly authorized officer of the Trustee, hereby certifies to
the Series 2007-2 Letter of Credit Provider as follows:
 
1.  [] is the Trustee under the Indenture.
 
2.  [The Trustee is making a drawing under the Series 2007-2 Letter of Credit as
required by Section 2.3(c) of the Series 2007-2 Supplement in an amount equal to
$________ (the “Interest Lease Deficit Disbursement”), which amount is equal to
the lesser of (i) the product of the Series 2007-2 Letter of Credit Provider’s
Pro Rata Share as of the date hereof and the least of (i) such Series 2007-2
Lease Interest Payment Deficit, (ii) the excess, if any, of the sum of (A) the
sum of (1) the Series 2007-2 Monthly Interest for the Series 2007-2 Interest
Period ending on the day preceding the date hereof, (2) all Fixed Rate Payments
for the date hereof, (3) any unpaid Series 2007-2 Shortfall as of the preceding
Distribution Date (together with any accrued interest on such Series 2007-2
Shortfall) and (4) the Surety Provider Fee for the Series 2007-2 Interest Period
ending on the date hereof plus any Surety Provider Reimbursement Amounts
currently due and owing and (B) during the Series 2007-2 Rapid Amortization
Period, the Series 2007-2 Trustee’s Fees for the date hereof over the amounts
available from the Series 2007-2 Accrued Interest Account on the date hereof and
(iii) the Series 2007-2 Letter of Credit Liquidity Amount as in effect on the
date of this certificate.] [The Trustee is making a drawing under the Series
2007-2 Letter of Credit as required by Section 2.5(b) of the Series 2007-2
Supplement in an amount equal to $_________ (the “Principal Lease Deficit
Disbursement”), which amount is equal to the lesser of (i) the product of (A)
the Series 2007-2 Letter of Credit Provider’s Pro Rata Share as of the date
hereof and (B) the lesser of (x) the Series 2007-2 Lease Principal Payment
Deficit on the date hereof and (y) the amount by which the Principal Deficit
 
 
 

--------------------------------------------------------------------------------

 
Annex A
Page 2


Amount on the date hereof exceeds the amount to be deposited in the Series
2007-2 Distribution Account in accordance with Section 2.5(b) of the Series
2007-2 Supplement and (ii) the Series 2007-2 Letter of Credit Liquidity Amount
as in effect on the date of this certificate. The “Lease Deficit Disbursement”
on any day shall be the sum of the Interest Lease Deficit Disbursement and the
Principal Lease Deficit Disbursement.]
 
3. Concurrently with the draw being demanded hereby, the undersigned is making a
draw under each of the other Series 2007-2 Letters of Credit in an amount equal
to the related other Series 2007-2 Letter of Credit Providers’ Pro Rata Share of
the amount to be drawn on the Series 2007-2 Letters of Credit pursuant to
Section 2.3(c) and/or Section 2.5(b) of the Series 2007-2 Supplement on the date
hereof.
 
4.  The Series 2007-2 Lease Payment Deficit is attributable to the Lessee’s
failure to pay amounts due under the Leases.
 
5.  You are requested to deliver an amount equal to the Lease Deficit
Disbursement pursuant to the following instructions:
 
[insert payment instructions for wire to the
 
Trustee and payment date]
 
6.  The Trustee acknowledges that, pursuant to the terms of the Series 2007-2
Letter of Credit, upon the Series 2007-2 Letter of Credit Provider’s honoring in
full the draw amount set forth in this certificate, the Letter of Credit Amount
shall be automatically reduced by an amount equal to the amount paid by the
Series 2007-2 Letter of Credit Provider in respect of such draw.
 
IN WITNESS WHEREOF, the Trustee has executed and delivered this certificate on
this ____ day of_________________, ____.
 
 
[    ],
as Trustee
 
By: 

--------------------------------------------------------------------------------

Name:
Title:
 
By: 

--------------------------------------------------------------------------------

Name:
Title:
 


 
 

--------------------------------------------------------------------------------

 
 
 


 
ANNEX B
 
CERTIFICATE OF UNPAID DEMAND NOTE DEMAND
 
 
[Series 2007-2 Letter of Credit Provider]
 
 
[Address]
 
 
Attention: [  ]
 
Certificate of Unpaid Demand Note Demand under the Irrevocable Letter of Credit
No. [      ] (the “Series 2007-2 Letter of Credit”; the terms defined therein
and not other-wise defined herein being used herein as therein defined), dated
as of __________ __, 200_, issued by _____________, as the Series 2007-2 Letter
of Credit Provider, in favor of The Bank of New York Trust Company, N.A., as the
trustee (in such capacity, the “Trustee”), under that certain Second Amended and
Restated Base Indenture (as may be amended from time to time in accordance with
its terms, the “Base Indenture”), dated as of June 3, 2004, between the Trustee
and Avis Budget Rental Car Funding (AESOP) LLC (formerly known as Cendant Rental
Car Funding (AESOP) LLC) (“ABRCF”), as Issuer, as supplemented by that certain
Series 2007-2 Supplement thereto (the “Series 2007-2 Supplement” and, together
with the Base Indenture, the “Indenture”), dated as of June 6, 2007, among
ABRCF, as Issuer, the Trustee and The Bank of New York Trust Company, N.A., as
Series 2007-2 Agent.
 
The undersigned, a duly authorized officer of the Trustee, hereby certifies to
the Series 2007-2 Letter of Credit Provider as follows:
 
1.  [] is the Trustee under the Indenture.
 
2.  The Trustee is making a drawing under the Series 2007-2 Letter of Credit as
required by Section [2.5(c)(ii)] [2.5(d)(ii)] of the Series 2007-2 Supplement in
an amount equal to $_________ (the “Unpaid Demand Note Disbursement”), which
amount is equal to the lesser of (i) the product of the Series 2007-2 Letter of
Credit Provider’s Pro Rata Share as of the date hereof and the Series 2007-2
Unpaid Demand Amount and (ii) the Letter of Credit Amount as in effect on the
date of this certificate.
 
3.  Concurrently with the draw being demanded hereby, the undersigned is making
a draw under each of the other Series 2007-2 Letters of Credit in an amount
equal to the related other Series 2007-2 Letter of Credit Providers’ Pro Rata
Share of the Series 2007-2 Unpaid Demand Amount.
 
4.  You are requested to deliver an amount equal to the Unpaid Demand Note
Disbursement pursuant to the following instructions:
 
[Insert payment instructions for wire to the
Trustee and payment date]
 
 
 

--------------------------------------------------------------------------------

 
 
Annex B
Page 2


5.  The Trustee acknowledges that, pursuant to the terms of the Series 2007-2
Letter of Credit, upon the Series 2007-2 Letter of Credit Provider’s honoring in
full the draw amount set forth in this certificate, the Letter of Credit Amount
shall be automatically reduced by an amount equal to the amount paid by the
Series 2007-2 Letter of Credit Provider in respect of such draw.
 


 
IN WITNESS WHEREOF, the Trustee has executed and delivered this certificate on
this ____ day of ___________________, ________.
 
 
[    ],
as Trustee
 
 
By 

--------------------------------------------------------------------------------

Name:
Title:
 
By 

--------------------------------------------------------------------------------

Name:
Title:
 


 
 


 


 




 
 

--------------------------------------------------------------------------------

 




ANNEX C
 
CERTIFICATE OF TERMINATION DEMAND
 
 
[Series 2007-2 Letter of Credit Provider]
 
 
[Address]
 
 
Attention: [  ]
 
Certificate of Termination Demand under the Irrevocable Letter of Credit No.
[   ] (the “Series 2007-2 Letter of Credit”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), dated as of
__________ __, 200_, issued by ___________, as the Series 2007-2 Letter of
Credit Provider, in favor of The Bank of New York Trust Company, N.A., as the
trustee (in such capacity, the “Trustee”), under that certain Second Amended and
Restated Base Indenture (as may be amended from time to time in accordance with
its terms, the “Base Indenture”), dated as of June 3, 2004, between the Trustee
and Avis Budget Rental Car Funding (AESOP) LLC (formerly known as Cendant Rental
Car Funding (AESOP) LLC) (“ABRCF”), as Issuer, as supplemented by that certain
Series 2007-2 Supplement thereto (the “Series 2007-2 Supplement” and, together
with the Base Indenture, the “Indenture”), dated as of June 6, 2007, among
ABRCF, as Issuer, the Trustee and The Bank of New York Trust Company, N.A., as
Series 2007-2 Agent.
 
The undersigned, a duly authorized officer of the Trustee, hereby certifies to
the Series 2007-2 Letter of Credit Provider as follows:
 
1.  [    ] is the Trustee under the Indenture.
 
2.  The Trustee is making a drawing under the Series 2007-2 Letter of Credit as
required by Section 2.8[(b)] [(c)] of the Series 2007-2 Supplement in an amount
equal to $___________ (the “Termination Disbursement”), which amount is equal to
the lesser of (i) the greater of (A) the excess, if any, of the Series 2007-2
Required Enhancement Amount over the Series 2007-2 Enhancement Amount, excluding
the Letter of Credit Amount as in effect on the date of this certificate and (B)
the excess, if any, of the Series 2007-2 Required Liquidity Amount over the
Series 2007-2 Liquidity Amount, excluding the Letter of Credit Amount on the
date of this certificate and (ii) the Letter of Credit Amount as in effect on
the date of this certificate.
 
3.  You are requested to deliver an amount equal to the Termination Disbursement
pursuant to the following instructions:
 
[Insert payment instructions for wire to the
Trustee and payment date]
 
4.  The Trustee acknowledges that, pursuant to the terms of the Series 2007-2
Letter of Credit, upon the Series 2007-2 Letter of Credit Provider’s honoring in
full the draw amount set forth in this certificate, the Letter of Credit Amount
shall be automatically reduced by
 
 
 

--------------------------------------------------------------------------------

 
Annex C
Page  2


an amount equal to the amount paid by the Series 2007-2 Letter of Credit
Provider in respect of such draw.
 
IN WITNESS WHEREOF, the Trustee has executed and delivered this certificate on
this ____ day of ________________, ___.
 
 
[    ],
as Trustee
 
By 

--------------------------------------------------------------------------------

Name:
Title:
 
 
By 

--------------------------------------------------------------------------------

Name:
Title:
 




 
 

--------------------------------------------------------------------------------

 




ANNEX D
 


 
CERTIFICATE OF TERMINATION DATE DEMAND
 
 
[Series 2007-2 Letter of Credit Provider]
 
 
[Address]
 
 
Attention: [  ]
 
Certificate of Termination Date Demand under the Irrevocable Letter of Credit
No. [  ] (the “Series 2007-2 Letter of Credit”; the terms defined therein and
not other-wise defined herein being used herein as therein defined), dated as of
__________ __, 200_, issued by _______________, as the Series 2007-2 Letter of
Credit Provider, in favor of The Bank of New York Trust Company, N.A., as the
trustee (in such capacity, the “Trustee”), under that certain Second Amended and
Restated Base Indenture (as may be amended from time to time in accordance with
its terms, the “Base Indenture”), dated as of June 3, 2004, between the Trustee
and Avis Budget Rental Car Funding (AESOP) LLC (formerly known as Cendant Rental
Car Funding (AESOP) LLC) (“ABRCF”), as Issuer, as supplemented by that certain
Series 2007-2 Supplement thereto (the “Series 2007-2 Supplement” and, together
with the Base Indenture, the “Indenture”), dated as of June 6, 2007, among
ABRCF, as Issuer, the Trustee and The Bank of New York Trust Company, N.A., as
Series 2007-2 Agent.
 
The undersigned, a duly authorized officer of the Trustee, hereby certifies to
the Series 2007-2 Letter of Credit Provider as follows:
 
1.  [] is the Trustee under the Indenture.
 
2.  The Trustee is making a drawing under the Series 2007-2 Letter of Credit as
required by Section 2.8(d) of the Series 2007-2 Supplement in an amount equal to
$_________ (the “Termination Date Disbursement”), which amount is equal to the
lesser of (i) the product of the Series 2007-2 Letter of Credit Provider’s Pro
Rata Share as of the date hereof and the Series 2007-2 Demand Note Payment
Amount and (ii) the Series 2007-2 Letter of Credit Liquidity Amount as in effect
on the date of this certificate.
 
3.  Concurrently with the draw being demanded hereby, the undersigned is making
a draw under each of the other Series 2007-2 Letters of Credit in an amount
equal to the related other Series 2007-2 Letter of Credit Providers’ Pro Rata
Share of the Series 2007-2 Demand Note Payment Amount.
 
4.  You are requested to deliver an amount equal to the Termination Date
Disbursement pursuant to the following instructions:
 
[insert payment instructions for wire to the
Trustee and payment date]
 
 
 

--------------------------------------------------------------------------------

 


 
Annex D
Page  2


5.  The Trustee acknowledges that, pursuant to the terms of the Series 2007-2
Letter of Credit, upon the Series 2007-2 Letter of Credit Provider’s honoring in
full the draw amount set forth in this certificate, the Letter of Credit Amount
shall be automatically reduced to zero and the Series 2007-2 Letter of Credit
shall terminate and be immediately returned to the Series 2007-2 Letter of
Credit Provider.
 


 
IN WITNESS WHEREOF, the Trustee has executed and delivered this certificate on
this ____ day of ________________, ___.
 
 
[    ],
as Trustee
 
By 

--------------------------------------------------------------------------------

Name:
Title:
 
By 

--------------------------------------------------------------------------------

Name:
Title:


 
 
 
 




 
 

--------------------------------------------------------------------------------

 




ANNEX E
 
CERTIFICATE OF REINSTATEMENT OF LETTER OF CREDIT AMOUNT
 
 
[Series 2007-2 Letter of Credit Provider]
 
 
[Address]
 
Attention: [  ]
 
Certificate of Reinstatement of Letter of Credit Amount under the Irrevocable
Letter of Credit No. [  ] (the “Series 2007-2 Letter of Credit”; the terms
defined therein and not otherwise defined herein being used herein as therein
defined), dated as of __________ __, 200_, issued by _______________, as the
Series 2007-2 Letter of Credit Provider, in favor of The Bank of New York Trust
Company, N.A., as the trustee (in such capacity, the “Trustee”), under that
certain Second Amended and Restated Base Indenture, dated as of June 3, 2004,
and as may be amended from time to time, between the Trustee and Avis Budget
Rental Car Funding (AESOP) LLC (formerly known as Cendant Rental Car Funding
(AESOP) LLC) (“ABRCF”), as Issuer, as supplemented by that certain Series 2007-2
Supplement thereto, dated as of June 6, 2007, among ABRCF, as Issuer, the
Trustee and The Bank of New York Trust Company, N.A., as Series 2007-2 Agent.
 
The undersigned, a duly authorized officer of Avis Budget Car Rental, LLC
(“ABCR”), hereby certifies to the Series 2007-2 Letter of Credit Provider as
follows:
 
1.  As of the date of this certificate, the Series 2007-2 Letter of Credit
Provider has been reimbursed by [ ] in the amount of $[] (the “Reimbursement
Amount”) in respect of the [Lease Deficit Demand] [Unpaid Demand Note Demand]
made on ____________, ____.
 
2.  ABCR hereby notifies you that, pursuant to the terms and conditions of the
Series 2007-2 Letter of Credit, the Letter of Credit Amount of the Series 2007-2
Letter of Credit Provider is hereby reinstated in the amount of $[] (the
“Reinstatement Amount”) [NOT TO EXCEED REIMBURSEMENT AMOUNT] so that the Letter
of Credit Amount of the Series 2007-2 Letter of Credit Provider after taking
into account such reinstatement is in an amount equal to $[] [NOT TO EXCEED
MAXIMUM AMOUNT OF LETTER OF CREDIT PRIOR TO DRAWING].
 
3.  As of the date of this Certificate, no Event of Bankruptcy with respect to
ABCR, any Lessee or any Permitted Sublessee has occurred and is continuing.
“Event of Bankruptcy”, with respect to ABCR, any Lessee or any Permitted
Sublessee, means (a) a case or other proceeding shall be commenced, without the
appli-cation or consent of such Person, in any court, seeking the liquidation,
reorganization, debt arrangement, dissolution, winding up, or composition or
readjustment of debts of such Person, the appointment of a trustee, receiver,
custodian, liquidator, assignee, sequestrator or the like for such Person or all
or any substantial part of its assets, or any similar action with respect to
such Person under any law relating to bankruptcy, insolv-ency, reorganization,
winding up or composition or
 
 
 

--------------------------------------------------------------------------------

 
 
Annex E
Page  2


 
adjustment of debts, and such case or proceeding shall continue undismissed, or
unstayed and in effect, for a period of 60 consecu-tive days; or an order for
relief in respect of such Person shall be entered in an involuntary case under
the federal bankruptcy laws or other similar laws now or hereafter in effect; or
(b) such Person shall commence a voluntary case or other proceeding under any
applicable bankruptcy, insolvency, reorganization, debt arrange-ment,
dissolution or other similar law now or hereafter in effect, or shall consent to
the appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator (or other similar official) for such Person or
for any substantial part of its property, or shall make any general assignment
for the benefit of creditors; or (c) the board of directors of such Person (if
such Person is a corporation or similar entity) shall vote to implement any of
the actions set forth in clause (b) above.
 
IN WITNESS WHEREOF, ABCR has executed and delivered this certificate on this ___
day of _____________, ___.
 
 


 
 
AVIS BUDGET CAR RENTAL, LLC
 
By 

--------------------------------------------------------------------------------

Name:
Title:
 


 
 


Acknowledged and Agreed:
 
The undersigned hereby acknowledges receipt of the Reimbursement Amount (as
defined above) in the amount set forth above and agrees for the benefit of the
Trustee that the undersigned’s Letter of Credit Amount is in an amount equal to
$__________ as of the date hereof after taking into account the reinstatement of
the undersigned’s Letter of Credit Amount by an amount equal to the
Reinstatement Amount.
 
 
[Series 2007-2 Letter of Credit Provider]
By 

--------------------------------------------------------------------------------

Name:
Title:
 




 
 

--------------------------------------------------------------------------------

 




ANNEX F
 
CERTIFICATE OF TERMINATION
 
 
[Series 2007-2 Letter of Credit Provider]
 
 
[Address]
 
Attention: [  ]
 
Certificate of Termination of Letter of Credit Amount under the Irrevocable
Letter of Credit No. [  ] (the “Series 2007-2 Letter of Credit”; the terms
defined therein and not otherwise defined herein being used herein as therein
defined), dated as of __________ __, 200_, issued by _______________, as the
Series 2007-2 Letter of Credit Provider, in favor of The Bank of New York Trust
Company, N.A., as the trustee (the “Trustee”), under that certain Second Amended
and Restated Base Indenture (as may be amended from time to time in accordance
with its terms, the “Base Indenture”), dated as of June 3, 2004, between the
Trustee and Avis Budget Rental Car Funding (AESOP) LLC (formerly known as
Cendant Rental Car Funding (AESOP) LLC) (“ABRCF”), as Issuer, as supplemented by
that certain Series 2007-2 Supplement thereto (the “Series 2007-2 Supplement”
and, together with the Base Indenture, the “Indenture”), dated as of June 6,
2007, among ABRCF, as Issuer, the Trustee and The Bank of New York Trust
Company, N.A., as Series 2007-2 Agent.
 
The undersigned, duly authorized officers of the Trustee, hereby certify to the
Series 2007-2 Letter of Credit Provider as follows:
 
1.  [    ] is the Trustee under the Indenture.
 
2.  As of the date of this certificate, the Series 2007-2 Letter of Credit
Termination Date has occurred under the Series 2007-2 Supplement.
 
3.  The Trustee hereby notifies the Series 2007-2 Letter of Credit Provider that
as a result of the occurrence of the Series 2007-2 Letter of Credit Termination
Date, the undersigned is returning the Series 2007-2 Letter of Credit Provider’s
Series 2007-2 Letter of Credit to the Series 2007-2 Letter of Credit Provider.
 


 
 

--------------------------------------------------------------------------------

 


Annex F
Page  2


 
IN WITNESS WHEREOF, the Trustee has executed and delivered this certificate on
this ____ day of_________________.
 
 
[    ]
, as the Trustee
 
By 

--------------------------------------------------------------------------------

Name:
Title:
 
 
By 

--------------------------------------------------------------------------------

Name:
Title:
 
 






 
 

--------------------------------------------------------------------------------

 




ANNEX G
 
INSTRUCTION TO TRANSFER
 
______________ __, ____
 
 
[Series 2007-2 Letter of Credit Provider]
 
 
[Address]
 
Attention: [  ]
 
Re: Irrevocable Letter of Credit No. [  ]
 
Ladies and Gentlemen:
 
For value received, the undersigned beneficiary hereby irrevocably transfers to:
 
________________________________
(Name of Transferee]
 
 
________________________________
[Address]
 
all rights of the undersigned beneficiary to draw under the above-captioned
Series 2007-2 Letter of Credit (the “Series 2007-2 Letter of Credit”) issued by
the Series 2007-2 Letter of Credit Provider named therein in favor of the
undersigned. The transferee has succeeded the under-signed as Trustee under that
certain Second Amended and Restated Base Indenture, dated as of June 3, 2004 and
as may be amended from time to time, between the Trustee and Avis Budget Rental
Car Funding (AESOP) LLC (formerly known as Cendant Rental Car Funding (AESOP)
LLC) (“ABRCF”), as supplemented by that certain Series 2007-2 Supplement
thereto, dated as of June 6, 2007, among ABRCF, as Issuer, the Trustee and The
Bank of New York Trust Company, N.A., as Series 2007-2 Agent.
 
By this transfer, all rights of the undersigned beneficiary in the Series 2007-2
Letter of Credit are transferred to the transferee and the transferee shall
hereafter have the sole rights as beneficiary thereof; provided, however, that
no rights shall be deemed to have been transferred to the transferee until such
transfer complies with the requirements of the Series 2007-2 Letter of Credit
pertaining to transfers.
 


 
 

--------------------------------------------------------------------------------

 


Annex G
Page


 
The Series 2007-2 Letter of Credit is returned herewith and in accordance
therewith we ask that this transfer be effective and that the Series 2007-2
Letter of Credit Provider transfer the Series 2007-2 Letter of Credit to our
transferee or that, if so requested by the transferee, the Series 2007-2 Letter
of Credit Provider issue a new irrevocable letter of credit in favor of the
transferee with provisions consistent with the Series 2007-2 Letter of Credit.
 
 
[    ],
as the Trustee
 
 
By 

--------------------------------------------------------------------------------

Name:
Title:
 
By 

--------------------------------------------------------------------------------

Name:
Title:






 
 

--------------------------------------------------------------------------------

 




EXHIBIT E
to    
Series 2007-2
Supplement
 


FORM OF LEASE PAYMENT DEFICIT NOTICE
 
[DATE]




The Bank of New York Trust Company, N.A., as Trustee
c/o BNY Midwest Company
2 North LaSalle Street
Chicago, IL 60602




Attn: Corporate Trust Officer


Reference is made to that certain Second Amended and Restated Base Indenture,
dated as of June 3, 2004 and as may be further amended from time to time,
between The Bank of New York Trust Company, N.A. (as successor in interest to
The Bank of New York), as Trustee (in such capacity, the “Trustee”) and Avis
Budget Rental Car Funding (AESOP) LLC (formerly known as Cendant Rental Car
Funding (AESOP) LLC) (“ABRCF”), as Issuer, as supplemented by that certain
Series 2007-2 Supplement thereto (the “Series 2007-2 Supplement”), dated as of
June 6, 2007, among ABRCF, as Issuer, the Trustee and The Bank of New York Trust
Company, N.A., as Series 2007-2 Agent. Capitalized terms used herein and not
defined herein have the meaning set forth in the Series 2007-2 Supplement.


Pursuant to Section 2.3(b) of the Series 2007-2 Supplement, Avis Budget Car
Rental, LLC (formerly known as Cendant Car Rental Group, Inc.), in its capacity
as Administrator under the Series 2007-2 Supplement and the Related Documents,
hereby provides notice of a Series 2007-2 Lease Payment Deficit in the amount of
$[   ].












AVIS BUDGET CAR RENTAL, LLC




By_____________________________
Name:
Title:
 






 
 

--------------------------------------------------------------------------------

 




EXHIBIT F
to    
Series 2007-2
Supplement
 
FORM OF DEMAND NOTICE
 
[DATE]




[Insert Demand Note Issuer]








Ladies and Gentlemen:


Reference is made to that certain Second Amended and Restated Base Indenture,
dated as of June 3, 2004 and as may be further amended from time to time,
between Avis Budget Rental Car Funding (AESOP) LLC (formerly known as Cendant
Rental Car Funding (AESOP) LLC) (“ABRCF”), as Issuer, and The Bank of New York
Trust Company, N.A. (as successor in interest to The Bank of New York), as
Trustee (in such capacity, the “Trustee”), as supplemented by that certain
Series 2007-2 Supplement thereto (the “Series 2007-2 Supplement”), dated as of
June 6, 2007, among ABRCF, as Issuer, the Trustee and The Bank of New York Trust
Company, N.A., as Series 2007-2 Agent. Capitalized terms used herein and not
defined herein have the meaning set forth in the Series 2007-2 Supplement.


Pursuant to Section 2.5[(c)(i)][(d)(i)] of the Series 2007-2 Supplement, the
Trustee under the Series 2007-2 Supplement hereby makes a demand for payment on
the Series 2007-2 Demand Notes in the amount of $[   ].












THE BANK OF NEW YORK TRUST     
COMPANY, N.A., as Trustee




By_____________________________
Name:
Title:
 
 
 

--------------------------------------------------------------------------------

 